
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.68


PURCHASE AGREEMENT
(AIRCRAFT NO. 1)


        THIS PURCHASE AGREEMENT (AIRCRAFT NO. 1) (this "Agreement") is entered
into as of the 14th day of October, 2011, among WILMINGTON TRUST COMPANY, a
Delaware trust company, not in its individual capacity, but solely as Owner
Trustee (in such capacity, "Purchaser") for the benefit of HKAC LEASING LIMITED,
a private Irish limited company ("Owner Participant"), OWNER PARTICIPANT, and
HAWAIIAN AIRLINES, INC., a Delaware corporation ("Seller").

        WHEREAS, Seller and Airbus S.A.S. ("Airbus") entered into that certain
Airbus A330/A350 XWB Purchase Agreement, dated as of January 31, 2008, as
amended from time to time (the "Airbus Purchase Agreement"), pursuant to which
Seller, as purchaser thereunder, has agreed to purchase from Airbus, as seller
thereunder, certain Airbus aircraft and related goods and services including,
among other things, the Aircraft (as hereinafter defined);

        WHEREAS, Seller wishes to assign to Purchaser, on the terms and
conditions set forth herein, Seller's right to accept delivery of, purchase and
take title to the Aircraft and the Airframe Warranties under the Airbus Purchase
Agreement and the Engine Warranties under the TCA (collectively, the "Assigned
Property");

        WHEREAS, in consideration of the assignment to Purchaser of the Assigned
Property, Purchaser is willing to assume Seller's obligation to pay the Purchase
Price with respect to the Aircraft to Airbus under the Airbus Purchase Agreement
on the terms and subject to the conditions set forth herein; and

        WHEREAS, concurrent with the assignment of the Assigned Property and the
payment of the Purchase Price to Airbus, Purchaser shall lease the Aircraft to
Seller, and Seller shall lease the Aircraft from Purchaser subject to the terms
of the Operating Lease Agreement (Aircraft No. 1) among Purchaser, as lessor,
Seller, as lessee, and Owner Participant, as owner participant, to be entered
into concurrently herewith substantially in the form attached as Exhibit A
hereto (the "Lease Agreement").

        NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties herein contained, Owner Participant, Seller and
Purchaser agree as follows:

        Section 1.    Definitions.    In this Agreement, unless the contrary
intention is stated, a reference to: (i) words importing the plural shall
include the singular and vice versa; and (ii) any document shall include that
document as amended, novated, assigned, or supplemented. Capitalized terms used
but not defined in this Agreement shall have the meaning ascribed to them in the
Lease Agreement (as hereinafter defined).

        "Acceptance Certificate" means a certificate of acceptance for the
Aircraft in the form attached as Schedule 2 to the Purchase Agreement
Assignment.

        "Agreement" has the meaning set forth in the preamble.

        "Airbus" has the meaning set forth in the preamble.

        "Airbus Consent" means the consent and agreement among Seller, Purchaser
and Airbus to be entered into on or about the Delivery Date, in substantially
the form attached as Schedule 3 to the Purchase Agreement Assignment.

        "Airbus Purchase Agreement" has the meaning set forth in the preamble.

        "Aircraft" means, collectively, the Airframe and the Engines attached
thereto, as more fully described in the Acceptance Certificate [**], together
where the context permits, references to the "Aircraft" shall include a separate
reference to the Airframe, all Engines, Parts, components and systems thereof,
the equipment installed thereon including but not limited to the BFE, and the
Maintenance Manuals and Technical Records. For the avoidance of doubt, the
Aircraft excludes the LDMCR, title to which shall be retained by Seller,
provided that the LDMCR shall be installed on the Aircraft at Delivery.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------



[Purchase Agreement]

        "Airframe" means: (a) the Airbus A330-200 airframe more fully described
in the Acceptance Certificate; (b) any and all Parts incorporated or installed
in or attached to such airframe at Delivery; and (c) the BFE, if any.

        "Airframe Warranties" means the warranty rights in respect of the
Airframe given by Airbus to Seller pursuant to [**] the Airbus Purchase
Agreement, as are and remain available on Delivery Date, a true, correct and
complete copy of which shall be attached to the Airbus Consent and which
comprises all of the assignable warranty rights in respect of the Airframe given
to Seller.

        "Assigned Property" has the meaning set forth in the preamble.

        "Delivery" means the delivery of (a) title to the Aircraft from Airbus
to Purchaser pursuant to the Purchase Agreement Assignment and (b) possession of
the Aircraft from Purchaser to Seller in accordance with the terms and
conditions of the Lease Agreement.

        "Delivery Date" means the date of Delivery.

        "Delivery Location" has the meaning set forth in Section 4.

        "Engine" means each of the Rolls-Royce Trent Model 772B-60 EP engines
more fully described in the Acceptance Certificate and any and all Parts
incorporated or installed in or attached to such Engine at Delivery.

        "Engine Warranties" means the warranty rights in respect of the Engines
given by Rolls-Royce to Seller pursuant to [**] the TCA.

        "Lease Agreement" has the meaning set forth in the preamble.

        "Owner Participant" has the meaning set forth in the preamble.

        "Person" means an individual, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, Government Entity or other entity of whatever
nature.

        "Purchase Agreement Assignment" means the aircraft purchase agreement
assignment between Seller and Purchaser to be entered into after the date
hereof, in substantially the form attached as Exhibit B hereto.

        "Purchaser" has the meaning set forth in the preamble.

        "Purchase Price" has the meaning set forth on Schedule 1 attached
hereto.

        "Related Airbus Consent" means the consent and agreement among Seller,
Purchaser or an Affiliate of Purchaser and Airbus, to be dated on or prior to
the Delivery Date, in substantially the form attached as Schedule 3 to each
Related Purchase Agreement Assignment.

        "Related Aircraft" means the two Airbus A330-200 model aircraft,
together with the two Rolls-Royce Trent 772B-60 engines to be installed thereon
at delivery thereof, to be purchased by Seller under the Airbus Purchase
Agreement [**] and which purchase rights are being assigned to Purchaser or an
Affiliate of Purchaser concurrently herewith pursuant to the Related Purchase
Agreements.

        "Related Lease Agreements" means each of the lease agreements executed
concurrently herewith between Seller, as lessee, and Purchaser or an Affiliate
of Purchaser, as lessor, and Owner Participant or an Affiliate of Owner
Participant, as owner participant, in respect of the Related Aircraft.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

2

--------------------------------------------------------------------------------



[Purchase Agreement]

        "Related Purchase Agreement" means each of the purchase agreements
executed concurrently herewith between Seller, as seller, Purchaser or an
Affiliate of Purchaser, as purchaser, Owner Participant or an Affiliate of Owner
Participant, as owner participant, in respect of the Related Aircraft.

        "Related Purchase Agreement Assignment" means each of the purchase
agreement assignments to be entered into after the date hereof among Seller, as
assignor, Purchaser or an Affiliate of Purchaser, as assignee, and Owner
Participant or an Affiliate of Owner Participant, as owner participant, in
respect of the Related Aircraft.

        "Rolls-Royce" means Rolls-Royce plc.

        "Seller" has the meaning set forth in the preamble.

        "Warranties" means the Airframe Warranties and the Engine Warranties.

        Section 2.    Sale and Purchase of the Aircraft.    Subject to the terms
and conditions hereof, on the Delivery Date (a) Seller agrees to (i) assign to
Purchaser the Assigned Property pursuant to the Purchase Agreement Assignment
and (ii) lease from Purchaser the Aircraft pursuant to the Lease Agreement and
(b) Purchaser agrees to (i) purchase the Assigned Property and pay the Purchase
Price to Airbus with respect to the Aircraft and accept the assignment of
Warranties from Seller and (ii) lease the Aircraft to Seller pursuant to the
Lease Agreement.

        Section 3.    Consideration for the Sale.    At Delivery, in
consideration for Seller's assignment of the Assigned Property to Purchaser
pursuant to the Purchase Agreement Assignment and Seller's lease of the Aircraft
from Purchaser pursuant to the Lease Agreement as contemplated in Section 2
hereof (subject to the satisfaction or written waiver by the Purchaser of the
conditions precedent set forth in Section 9 hereof), Purchaser shall pay to
Airbus at such account as Airbus or Seller shall advise to Purchaser in writing
no less than two Business Days prior to Delivery, the Purchase Price in full for
the Assigned Property.

        Section 4.    Delivery.    Delivery shall take place in Toulouse, France
(the "Delivery Location") on the Delivery Date.

        4.01    Condition.    The Aircraft shall be delivered to the Purchaser
hereunder factory new from Airbus in the Airbus Aircraft Specification and in
accordance with Schedule 1 to the Lease Agreement and evidence thereof (or
waiver thereof by Purchaser) shall be conclusively demonstrated by Purchaser's
execution of the Lease Supplement and Seller's execution of the Acceptance
Certificate (as Purchaser's agent pursuant to the Purchase Agreement Assignment)
on the Delivery Date (subject to any discrepancies that Airbus, Seller and
Purchaser agree are inconsistent with the requirements of the Airbus Purchase
Agreement and this Agreement and are listed by Seller and Airbus in the
Acceptance Certificate and by Seller and Purchaser in the schedule to the Lease
Supplement for correction by the Airbus subsequent to delivery of the Aircraft).
Seller shall use commercially reasonable efforts to cause Airbus to permit
Purchaser or its authorized representatives to observe Airbus' technical
acceptance process for the Aircraft and to attend and observe the acceptance
tests and inspections of the Aircraft contemplated by the Airbus Purchase
Agreement.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

3

--------------------------------------------------------------------------------



[Purchase Agreement]

        4.02    Obligation to Purchase.    Purchaser's obligation to purchase
the Assigned Property is subject to and expressly conditions upon, Seller
satisfying all of its obligations under the Lease Agreement other than accepting
Delivery of the Aircraft from Purchaser on the Delivery Date under the Lease
Agreement (which acceptance shall be taken to occur simultaneously with such
Delivery).

        4.03    Event of Loss.    If an Event of Loss with respect to the
Aircraft occurs prior to the Scheduled Delivery Date, Seller will notify
Purchaser promptly following receipt of notice from Airbus and, unless Airbus
has notified Seller of a new Delivery Date that is before the Longstop Date,
this Agreement shall automatically terminate whereupon neither party will have
any further liability to the other except that Purchaser will return to Seller
the Security Deposit or Security Deposit LC (if previously paid or delivered to
Purchaser), as applicable, in accordance with Section 5.5(b) of the Lease
Agreement and any prepaid Rent, in each case, without deduction for any costs
and expenses. If after an Event of Loss with respect to the Aircraft prior to
Delivery, Airbus advises Lessee of a new Scheduled Delivery Date prior to the
Longstop Date, such new date shall be the Scheduled Delivery Date and this
Agreement shall continue in full force and effect.

        4.04    Default Prior to Delivery.    If, prior to the Delivery Date,
(a) any of Purchaser, Owner Participant or their respective Affiliates shall
default on any of its obligations under a Related Purchase Agreement, Related
Purchase Agreement Assignment or a Related Lease Agreement, including, without
limitation, their obligation to purchase the applicable Related Aircraft from
Airbus or to lease the applicable Related Aircraft to Seller, then Seller may
terminate this Agreement and each other Operative Document immediately upon
providing written notice to Purchaser, (b) Airbus terminates the Airbus Purchase
Agreement in its entirety or with respect to the Aircraft, then Seller may
terminate this Agreement and each other Operative Document immediately upon
providing written notice to Purchaser, or (c) if (i) a Lease Default under
Section 10.1(a) of a Related Lease Agreement has occurred, (ii) a Lease Event of
Default has occurred under any Related Lease Agreement, (iii) Seller fails to
take delivery of a Related Aircraft in breach of the terms hereof and of the
applicable Related Lease Agreement after such Related Aircraft has been tendered
for delivery in accordance with the terms thereof, or (iv) Purchaser terminates
the Lease Agreement for any other reason in accordance with the terms thereof,
then Purchaser may terminate this Agreement and each other Operative Document
immediately upon providing written notice to Seller.

        4.05    Insolvency Event Termination.    In the event that Airbus ceases
to do business or commences any process of liquidating all or substantially all
of its assets and Seller terminates the Airbus Purchase Agreement in its
entirety or with respect to the Aircraft in accordance with the terms thereof,
then either Seller or Purchaser may terminate this Agreement and all other
Operative Documents by written notice to the other whereupon none of the parties
will have any further liability to the other except that Purchaser will return
to Seller the Security Deposit or Security Deposit LC (if previously paid or
delivered to Purchaser), as applicable, in accordance with Section 5.5(b) of the
Lease Agreement and any prepaid Rent, in each case, without deduction for any
costs and expenses.

        Section 5.    Representations and Warranties of Seller.    Seller
represents and warrants to Purchaser and Owner Participant, as of the date
hereof and as of Delivery, as follows:

        5.01    Ownership.    Seller is the sole legal and beneficial owner of
the Assigned Property.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

4

--------------------------------------------------------------------------------



[Purchase Agreement]

        5.02    No Liens.    There are no Liens over and Seller will not create
or allow to subsist any Lien over the whole or any part of the Assigned Property
other than in accordance with this Agreement or the other Operative Documents
and the Assigned Property is free and clear of all Liens other than Lessor
Liens.

        5.03    Warranties.    The Warranties are in full force and effect and
are enforceable in accordance with their terms and at Delivery (i) there will be
annexed to the Airbus Consent a true correct and complete copy of the Airframe
Warranties and (ii) Seller will, or will cause Rolls-Royce to, deliver a true
correct and complete copy of the Engine Warranties to Purchaser.

        5.04    Airbus Purchase Agreement.    The Airbus Purchase Agreement is
in full force and effect and is enforceable in accordance with its terms, and
neither Seller, nor to Seller's knowledge, Airbus is in default under the Airbus
Purchase Agreement.

        Section 6.    Seller Covenants.    Seller covenants to Purchaser and
Owner Participant as follows:

        6.01    No Amendment or Termination.    Seller has not and will not
enter into any agreement with Airbus which would substantially amend, modify,
rescind or terminate the Airbus Purchase Agreement in respect of the Aircraft
without the prior written consent of Purchaser, including any change to the
Scheduled Delivery Month, other than to order additional parts, equipment or
furnishings for the Aircraft that would not materially affect the marketability,
value or utility of the Aircraft.

        6.02    Performance.    Seller has performed and will perform all of its
duties and obligations under the Airbus Purchase Agreement (other than with
respect to the payment of the Purchase Price).

        6.03    Closing.    Seller shall use all reasonable efforts to fulfill
or obtain the fulfillment of conditions set forth herein as they relate to
Seller on or prior to the Delivery Date.

        6.04    No Amendment of Warranties.    Seller will not amend or consent
to any amendment of the Warranties without the prior written consent of
Purchaser.

        Section 7.    Representations and Warranties of Purchaser.    Purchaser
represents and warrants to Seller, as of the date hereof and as of Delivery, as
follows:

        7.01    Sophisticated Investor.    Purchaser (i) is a sophisticated
entity with respect to the purchase of the Aircraft or is being advised by such
a Person, (ii) is able to bear the economic risk associated with the purchase of
the Aircraft, (iii) has such knowledge and experience, and has made investments
of a similar nature, so as to be aware of the risks and uncertainties inherent
in the purchase of rights and assumption of liabilities of the type contemplated
in this Agreement or is being advised by a Person with such knowledge and
experience, and (iv) has independently and without reliance upon Seller, and
based on such information as Purchaser has deemed appropriate, made its own
analysis and decision to enter into this Agreement, except that Purchaser has
relied upon Seller's express representations, warranties, covenants, agreements
and indemnities in this Agreement. Purchaser acknowledges that Seller has not
given Purchaser any investment advice, credit information or opinion on whether
the purchase of the Aircraft is prudent.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

5

--------------------------------------------------------------------------------



[Purchase Agreement]

        7.02    No Breach.    Upon execution of the Purchase Agreement
Assignment, Purchaser will not be in breach of its obligations thereunder.

        Section 8.    Purchaser Covenants.    Purchaser covenants to Seller as
follows:

        8.01    Prospective International Interests.    Purchaser shall not (and
shall not permit any Financier or Security Trustee to) register any interests in
the Airframe or any Engine at the International Registry prior to Delivery of
the Aircraft.

        8.02    Closing.    Purchaser shall use all reasonable efforts to
fulfill or obtain the fulfillment of conditions set forth herein as they relate
to Purchaser on or prior to the applicable Delivery Date.

        Section 9.    Conditions Precedent to the Obligation of Purchaser to
Purchase the Aircraft.    The obligation of Purchaser to purchase the Assigned
Property and pay the Purchase Price to Airbus on the Delivery Date is subject to
the fulfillment on or prior to Delivery of the following conditions, any one or
more of which may be waived by Purchaser in writing:

        9.01    Representations, Warranties and Covenants.    The
representations and warranties of Seller contained in this Agreement shall be
true in all material respects on and as of Delivery with the same force and
effect as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date). Seller shall
have performed and complied in all material respects with all covenants and
agreements required by this Agreement to be performed or complied with by
Seller, on or prior to Delivery.

        9.02    Delivery of Documents.    The following documents shall have
been delivered to Purchaser:

        (a)   a copy of the Acceptance Certificate, executed by Seller, as agent
for Purchaser pursuant to the Purchase Agreement Assignment;

        (b)   a copy of the Engine Warranties, certified by an officer of Seller
as being a true, correct and complete copy of such Engine Warranties; and

        (c)   all other agreements, instruments, certificates and other
documents reasonably requested by Purchaser prior to Delivery to effect the
transactions contemplated by this Agreement.

        9.03    Liens.    The Aircraft shall be free and clear of all Liens
other than Lessor Liens.

        9.04    Airbus Purchase Agreement.    All conditions precedent under the
Airbus Purchase Agreement and the Purchase Agreement Assignment (other than the
payment of the Purchase Price to Airbus) to Airbus' obligation to deliver title
to the Aircraft to Purchaser, including the payment of any pre-delivery payments
required in respect of the Aircraft, shall have been satisfied and Purchaser
shall have received evidence satisfactory to it that all such conditions
precedent have been satisfied.

        9.05    Lease Agreement.    All conditions precedent to Purchaser's
obligation to the lease of the Aircraft to Seller under the Lease Agreement
shall have been satisfied or waived or deferred by Purchaser in its discretion.

        9.06    Delivery.    Airbus shall have tendered the Aircraft for
Delivery at the Delivery Location in the condition required under the Airbus
Purchase Agreement and Lease Agreement.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

6

--------------------------------------------------------------------------------





[Purchase Agreement]

        Section 10.    Conditions Precedent to the Obligation of Seller to
Close.    The obligation of Seller to assign the Assigned Property to Purchaser
pursuant to this Agreement and the Purchase Agreement Assignment is subject to
the fulfillment on or prior to Delivery of the following conditions, any one or
more of which may be waived by Seller in writing:

        10.01    Representations, Warranties and Covenants.    The
representations and warranties of Purchaser contained in this Agreement shall be
true in all material respects on and as of Delivery with the same force and
effect as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date). Purchaser and
Owner Participant shall have performed and complied in all material respects
with all covenants and agreements required by this Agreement to be performed or
complied with by Purchaser and Owner Participant, as applicable, on or prior to
Delivery.

        10.02    Delivery of Funds and Documents.    The Purchase Price shall
have been paid by, or on behalf of, Purchaser to Airbus in immediately available
funds; and all other agreements, instruments, certificates and other documents
reasonably requested by Seller prior to Delivery to effect the transactions
contemplated by this Agreement.

        10.03    Lease Agreement.    All conditions precedent to Seller's
obligation to the lease of the Aircraft from Purchaser under the Lease Agreement
shall have been satisfied or waived or deferred by Seller in its discretion.

        10.04    Delivery.    Airbus shall have tendered the Aircraft for
Delivery at the Delivery Location in the condition required under the Airbus
Purchase Agreement and Lease Agreement.

        Section 11.    DISCLAIMERS AND EXCLUSION OF LIABILITY.    

        11.01    DISCLAIMERS OF WARRANTIES.    PURCHASER'S ACCEPTANCE OF THE
AIRCRAFT IN ACCORDANCE WITH SECTION 4.01 SHALL BE CONCLUSIVE EVIDENCE THAT
PURCHASER HAS FULLY INSPECTED THE AIRCRAFT, THE ENGINES AND EVERY PART THEREOF
AND THAT THE AIRCRAFT, THE ENGINES, THE PARTS AND TECHNICAL RECORDS ARE
TECHNICALLY ACCEPTABLE TO PURCHASER AND ARE IN A SUITABLE CONDITION FOR DELIVERY
TO AND ACCEPTANCE BY PURCHASER EXCEPT AS CONTEMPLATED BY SECTION 4.01.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

7

--------------------------------------------------------------------------------



[Purchase Agreement]

        11.02    EXCLUSION.    EXCEPT FOR THE WARRANTY OF GOOD, MARKETABLE TITLE
TO THE ASSIGNED PROPERTY, FREE AND CLEAR OF ANY AND ALL LIENS, OTHER THAN
PERMITTED LIENS, AT DELIVERY AND THE COMPLIANCE OF THE AIRCRAFT AT DELIVERY WITH
THE SPECIFICATIONS SET FORTH HEREIN, IN THE AIRBUS PURCHASE AGREEMENT AND THE
LEASE AGREEMENT (AS EVIDENCED BY SELLER'S EXECUTION AND DELIVERY OF THE
ACCEPTANCE CERTIFICATE (AS PURCHASER'S AGENT PURSUANT TO THE PURCHASE AGREEMENT
ASSIGNMENT) AND PURCHASER'S EXECUTION OF THE LEASE SUPPLEMENT AS CONTEMPLATED BY
SECTION 4.01), THE AIRCRAFT IS TO BE SOLD AND DELIVERED "AS IS, WHERE IS", AND
EACH OF PURCHASER AND OWNER PARTICIPANT AGREES AND ACKNOWLEDGES THAT, SAVE AS
EXPRESSLY STATED IN THIS AGREEMENT:

        (a)   SELLER HAS NOT AND WILL NOT BE DEEMED TO HAVE ACCEPTED, MADE OR
GIVEN (WHETHER BY VIRTUE OF HAVING DONE OR FAILED TO DO ANY ACT, OR HAVING
ACQUIRED OR FAILED TO ACQUIRE ANY STATUS UNDER OR IN RELATION TO THIS AGREEMENT
OR OTHERWISE), ANY CONDITIONS, WARRANTIES OR REPRESENTATIONS, EXPRESS OR
IMPLIED, WITH RESPECT TO, THE AIRCRAFT OR ANY ENGINE OR PART OR TECHNICAL
RECORDS OR ANY SERVICES PROVIDED BY SELLER HEREUNDER, INCLUDING THE DESCRIPTION,
AIRWORTHINESS, COMPLIANCE WITH SPECIFICATIONS, OPERATION, MERCHANTABILITY,
QUALITY, FREEDOM FROM INFRINGEMENT OF PATENT OR OTHER PROPRIETARY RIGHTS,
FITNESS FOR ANY PARTICULAR USE OR PURPOSE, VALUE, DURABILITY, DATE PROCESSING,
CONDITION, OR DESIGN, OR AS TO THE QUALITY OF THE MATERIAL OR WORKMANSHIP, THE
ABSENCE OF LATENT OR OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE, OR AS TO ANY
OTHER MATTER WHATSOEVER, EXPRESS OR IMPLIED (INCLUDING ANY IMPLIED WARRANTY
ARISING FROM A COURSE OF PERFORMANCE OR DEALING OR USAGE OF TRADE) WITH RESPECT
TO THE AIRCRAFT, ANY ENGINE OR ANY PART, OR ANY TECHNICAL RECORD; AND

        (b)   SELLER SHALL NOT HAVE ANY OBLIGATION OR LIABILITY WHATSOEVER TO
PURCHASER OR OWNER PARTICIPANT (WHETHER ARISING IN CONTRACT OR IN TORT, AND
WHETHER ARISING BY REFERENCE TO NEGLIGENCE, OR STRICT LIABILITY OF SELLER OR
OTHERWISE) FOR:

          (i)  ANY LIABILITY, LOSS OR DAMAGE CAUSED OR ALLEGED TO BE CAUSED
DIRECTLY OR INDIRECTLY BY THE AIRCRAFT OR ANY ENGINE OR BY ANY INADEQUACY
THEREOF OR DEFICIENCY OR DEFECT THEREIN OR BY ANY OTHER CIRCUMSTANCE IN
CONNECTION THEREWITH;

         (ii)  THE USE, OPERATION OR PERFORMANCE OF THE AIRCRAFT OR ANY RISKS
RELATING THERETO;

       (iii)  ANY INTERRUPTION OF SERVICE, LOSS OF BUSINESS OR ANTICIPATED
PROFITS OR ANY OTHER DIRECT, INDIRECT OR CONSEQUENTIAL LOSS OR DAMAGE; OR

        (iv)  THE DELIVERY, OPERATION, SERVICING, MAINTENANCE, REPAIR,
IMPROVEMENT OR REPLACEMENT OF THE AIRCRAFT, ANY ENGINE OR ANY PART.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

8

--------------------------------------------------------------------------------



[Purchase Agreement]

        11.03    WAIVER.    EACH OF PURCHASER AND OWNER PARTICIPANT HEREBY
WAIVES, AS BETWEEN ITSELF AND SELLER, ALL OF ITS RIGHTS IN RESPECT OF ANY
CONDITION, WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, ON THE PART OF SELLER
AND ALL CLAIMS AGAINST SELLER HOWSOEVER AND WHENEVER ARISING AT ANY TIME IN
RESPECT OF OR OUT OF ANY OF THE MATTERS REFERRED TO IN SECTION 11.02 EXCEPT AS
EXPRESSLY SET FORTH IN SECTION 11.02.

        11.04    DISCLAIMER OF CONSEQUENTIAL DAMAGES.    EACH OF PURCHASER AND
OWNER PARTICIPANT AGREES THAT IT SHALL NOT BE ENTITLED TO RECOVER, AND HEREBY
DISCLAIMS AND WAIVES ANY RIGHT THAT IT MAY OTHERWISE HAVE TO RECOVER, LOST
PROFITS OR REVENUES OR CONSEQUENTIAL DAMAGES AS A RESULT OF ANY BREACH OR
ALLEGED BREACH BY SELLER OF ANY OF THE AGREEMENTS CONTAINED IN THIS AGREEMENT.

        11.05    CONFIRMATION.    EACH OF PURCHASER AND OWNER PARTICIPANT
CONFIRMS THAT IT IS FULLY AWARE OF THE PROVISIONS OF THIS SECTION 11 AND
ACKNOWLEDGES THAT THE PURCHASE PRICE AND OTHER AMOUNTS PAYABLE UNDER THIS
AGREEMENT HAVE BEEN CALCULATED BASED ON ITS PROVISIONS.

        11.06  Nothing in this Section11 shall be deemed or construed to modify
or otherwise affect the respective rights and obligations of Airbus as
manufacturer or seller under any agreement (as the same may be amended, assigned
in whole or in part or supplemented from time to time in accordance therewith)
with respect to the Aircraft.

        Section 12.    Purchaser Indemnitee.    Purchaser shall indemnify,
defend, reimburse and hold harmless, to the fullest extent permitted by law,
Seller from and against any and all Claims which in any way may result from,
pertain to or arise in any manner out of, or are in any manner related to
Purchaser's failure to purchase the Assigned Property from Seller on the
Delivery Date or to otherwise fulfill its obligations hereunder and under the
Purchaser Agreement Assignment or the other Operative Documents.

        Section 13.    Seller Indemnitee.    Seller shall indemnify, defend,
reimburse and hold harmless, to the fullest extent permitted by law, Purchaser
and Owner Participant from and against any and all Claims which in any way may
result from, pertain to or arise in any manner out of, or are in any manner
related to Seller's failure to assign the Assigned Property to Purchaser on the
Delivery Date or to otherwise fulfill its obligations hereunder and under the
Purchase Agreement Assignment or the other Operative Documents.

        Section 14.    Survival of Representations, Warranties and
Indemnities.    All representations and warranties made herein, and the
indemnities set forth herein, shall survive Delivery.

        Section 15.    Further Assurances.    Seller, Purchaser and Owner
Participant each agrees to execute, acknowledge, deliver, file and record, or
cause to be executed, acknowledged, delivered, filed and recorded, such further
documents or other papers, and to do all such things and acts, as the other
party may reasonably request in order to carry out the provisions and purposes
of this Agreement and the transactions contemplated hereby.

        Section 16.    Notices.    Any notice or other communication required or
permitted under this Agreement shall be given in accordance with the Lease
Agreement at the addresses set forth therein for each party.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

9

--------------------------------------------------------------------------------



[Purchase Agreement]

        Section 17.    Waivers and Amendments; Preservation of Remedies.    No
term or provision of this Agreement may be amended, modified, waived, discharged
or terminated orally, but only by a written instrument signed by Purchaser,
Seller and Owner Participant. No delay on the part of any party in exercising
any right, power or privilege hereunder shall operate as a waiver thereof. No
waiver on the part of any party of any such right, power or privilege, nor any
single or partial exercise of any such right, power or privilege, shall preclude
any further exercise thereof or the exercise of any other such right, power or
privilege. The rights and remedies herein provided are cumulative and are not
exclusive of any rights or remedies that any party may otherwise have at law or
in equity.

        Section 18.    Governing Law and Jurisdiction.    

        18.01    Governing Law.    THIS AGREEMENT SHALL IN ALL RESPECTS BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE
WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES (OTHER THAN THE PROVISIONS OF
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK).

        18.02    Consent to Jurisdiction.    Each of Seller, Owner Participant
and Purchaser hereby irrevocably consents that any legal action or proceeding
against Seller, Owner Participant or Purchaser or any of Seller's, Owner
Participant's or Purchaser's assets with respect to this Agreement or any other
Operative Document to which Seller, Owner Participant or Purchaser, as
applicable, is a party may be brought in any jurisdiction where Seller, Owner
Participant or Purchaser or any of their respective assets may be found, or in
any court of the State of New York or any Federal court of the United States of
America located in New York, New York, located in the Borough of Manhattan,
United States, as Seller, Owner Participant or Purchaser may elect, and by
execution and delivery of this Agreement each of Seller, Owner Participant and
Purchaser hereby irrevocably submits to and accepts with regard to any such
action or proceeding, for itself and in respect of its assets, generally and
unconditionally, the jurisdiction of the aforesaid courts.

        18.03    Process Agent and Service of Process.    Seller, Owner
Participant and Purchaser shall, not later than the execution of this Agreement,
irrevocably designate, appoint and empower a duly authorized agent for service
of process in the State of New York reasonably acceptable to Seller, Owner
Participant and Purchaser, respectively, in any suit or proceeding with respect
to this Agreement. A copy of any such process served on such agent shall be
promptly forwarded by airmail by the person commencing such proceeding to
Seller, Owner Participant or Purchaser, as applicable, at its address set forth
herein, but the failure of Seller, Owner Participant or Purchaser, as
applicable, to receive such copies shall not affect in any way the service of
such process as aforesaid. Seller, Owner Participant and Purchaser further
irrevocably consent to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered or certified airmail, postage prepaid, to Seller, Owner Participant
or Purchaser, as applicable, at its address set forth herein. The foregoing,
however, shall not limit the rights of Seller, Owner Participant or Purchaser to
serve process in any other manner permitted by Law or to bring any legal action
or proceeding or to obtain execution of judgment in any jurisdiction.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

10

--------------------------------------------------------------------------------



[Purchase Agreement]

        18.04    Jurisdiction and Forum.    Each of Seller, Owner Participant
and Purchaser agree that final judgment against any of them in any action or
proceeding in connection with this Agreement shall be conclusive and may be
enforced in any other jurisdiction within or outside the U.S. by suit on the
judgment, a certified or exemplified copy of which shall be conclusive evidence
of the fact and the amount of parties' indebtedness. Seller, Owner Participant
and Purchaser each hereby irrevocably waives, to the fullest extent permitted by
Law, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement
brought in the State of New York, and hereby further irrevocably waives any
claim that any such suit, action or proceeding brought in the State of New York
has been brought in an inconvenient forum. To the extent that Seller, Owner
Participant or Purchaser may in any jurisdiction in which proceedings may at any
time be taken for the determination of any question arising under or for the
enforcement of this Agreement (including any interlocutory proceedings or the
execution of any judgment or award arising therefrom) be entitled to claim or
otherwise be accorded for itself or its property, assets or revenues immunity
from suit or attachment (whether in aid of execution, before judgment or
otherwise) or other legal process, and to the extent that in any such
jurisdiction, there may be attributed to Seller, Owner Participant or Purchaser,
or their respective property, assets or revenues such immunity (whether or not
claimed), Seller, Owner Participant and Purchaser each hereby irrevocably agrees
not to claim and waives such immunity to the fullest extent permitted by the Law
of such jurisdiction.

        18.05    Waiver of Jury Trial.    SELLER, OWNER PARTICIPANT AND
PURCHASER EACH HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING TO WHICH
THEY ARE PARTIES INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING
IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH THIS AGREEMENT, ANY OF THE OPERATIVE DOCUMENTS OR THE
RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.

        Section 19.    Binding Effect; Assignment.    No party shall assign this
Agreement to any other person without the prior written consent of the other
party. This Agreement shall be binding upon and inure to the benefit of the
parties and their respective successors and permitted assigns. No assignment of
this Agreement or of any rights hereunder shall relieve the assigning party of
any of its obligations or liabilities hereunder. This Agreement and each other
Operative Document and the certificates, schedules, annexes and other documents
executed and delivered at Delivery in connection herewith or therewith are the
complete agreement of the parties regarding the subject matter hereof and
thereof and supersede all prior understandings (written or oral), communications
and agreements.

        Section 20.    Counterparts.    This Agreement may be executed
simultaneously in two or more counterparts and by different parties hereto on
separate counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

        Section 21.    Severability.    Any provision of this Agreement
prohibited by or unlawful or unenforceable under any applicable Law actually
applied by any court of competent jurisdiction shall, to the extent required by
such applicable Law, be severed from this Agreement and rendered ineffective so
far as is possible without modifying the remaining provisions of this Agreement.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

11

--------------------------------------------------------------------------------



[Purchase Agreement]

        Section 22.    Sales Tax.     [**]

        Section 23.    Headings.    The headings contained in this Agreement are
for convenience of reference only, and shall not affect in any way the meaning
or interpretation of this Agreement.

        Section 24.    Limitation of Liability.    It is expressly understood
and agreed by the parties hereto that (a) except as otherwise expressly set
forth herein, this Agreement is executed and delivered by Wilmington, not in its
individual capacity but solely as Owner Trustee and (b) except as otherwise set
forth herein, under no circumstances shall Wilmington be personally liable for
the breach or failure of any obligation made or undertaken by Purchaser under
this Agreement except for a breach or failure caused by Wilmington's gross
negligence or willful misconduct.

[Signature Page Follows]

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

12

--------------------------------------------------------------------------------





[Purchase Agreement]

        IN WITNESS WHEREOF, the parties have executed and delivered this
Agreement as of the date first above written.

    HAWAIIAN AIRLINES, INC.
 
 
By:
 
/s/ Peter Ingram        

--------------------------------------------------------------------------------

      Title:   Executive Vice President, Chief Financial Officer, Treasurer
 
 
By:
 
/s/ C.R. Nardello        

--------------------------------------------------------------------------------

      Title:   Senior Vice President—Operations
 
 
WILMINGTON TRUST COMPANY, not in its individual capacity, but solely as Owner
Trustee
 
 
By:
 
/s/ Jacqueline Solone        

--------------------------------------------------------------------------------

      Title:   Financial Services Officer
 
 
HKAC LEASING LIMITED
 
 
By:
 
/s/ Donal Boylan        

--------------------------------------------------------------------------------

      Title:   Director
 
 
By:
 
         

--------------------------------------------------------------------------------

      Title:    

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

13

--------------------------------------------------------------------------------





[Purchase Agreement]

SCHEDULE 1

CONFIDENTIAL TERMS


        [**]

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

Schedule 1, Page 1

--------------------------------------------------------------------------------





[Purchase Agreement]


EXHIBIT A


FORM OF LEASE AGREEMENT


   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

Exhibit A, Page 1

--------------------------------------------------------------------------------





[Purchase Agreement]


EXHIBIT B


FORM OF PURCHASE AGREEMENT ASSIGNMENT


   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

Exhibit B, Page 1

--------------------------------------------------------------------------------



OPERATING LEASE AGREEMENT
(AIRCRAFT NO. 1)

dated as of: October 14, 2011

among

WILMINGTON TRUST COMPANY
not in its individual capacity,
except as expressly provided herein, but solely
as owner trustee,
as Lessor

HKAC LEASING LIMITED
as Owner Participant

and

HAWAIIAN AIRLINES, INC.
as Lessee

--------------------------------------------------------------------------------


in respect of one Airbus model A330-200 aircraft
with two Rolls Royce Trent 772B-60 EP engines,
with Manufacturer's serial number 1310

--------------------------------------------------------------------------------


        THIS OPERATING LEASE AGREEMENT HAS BEEN EXECUTED IN MULTIPLE
COUNTERPARTS AND THIS IS COUNTERPART NO.    . TO THE EXTENT, IF ANY, THAT THIS
OPERATING LEASE AGREEMENT CONSTITUTES CHATTEL PAPER (AS DEFINED IN THE UNIFORM
COMMERCIAL CODE AS IN EFFECT IN ANY APPLICABLE JURISDICTION), NO SECURITY
INTEREST IN LESSOR'S RIGHT, TITLE AND INTEREST IN AND TO THIS OPERATING LEASE
AGREEMENT MAY BE PERFECTED THROUGH THE TRANSFER OR POSSESSION OF ANY COUNTERPART
OF THIS OPERATING LEASE AGREEMENT OTHER THAN THE ORIGINAL EXECUTED COUNTERPART
NO. 1.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
   
  Page  

Section 1.

 

Agreement to Lease

    1  

Section 2.

 

Conditions Precedent

   
1  

2.1

 

Lessor Conditions Precedent

   
1  

2.2

 

Lessee Conditions Precedent

    4  

2.3

 

Waiver of Lessor Conditions Precedent

    6  

2.4

 

Waiver of Lessee Conditions Precedent

    6  

2.5

 

Acceptance and Delivery

    6  

2.6

 

Commencement

    7  

2.7

 

Lease Term and Extension Option

    7  

2.8

 

Risk

    8  

2.9

 

Cape Town Convention

    8  

2.10

 

True Lease

    9  

2.11

 

Assignable Warranties

    9  

2.12

 

Reassignment; Assignment of Lessee Warranties

    9  

2.13

 

Warranty Claims

    9  

Section 3.

 

Quiet Enjoyment

   
9  

Section 4.

 

DISCLAIMERS, WAIVERS AND EXCLUSION

   
9  

4.1

 

DISCLAIMER AND WAIVER

   
9  

4.2

 

EXCLUSION

    10  

4.3

 

WAIVER

    10  

4.4

 

DISCLAIMER OF CONSEQUENTIAL DAMAGES

    11  

4.5

 

CONFIRMATION

    11  

Section 5.

 

Rent

   
11  

5.1

 

Basic Rent

   
11  

5.2

 

Accounts and Prorating of Payments

    11  

5.3

 

Supplemental Rent

    11  

5.4

 

Security Deposit and Security Deposit LC

    12  

5.5

 

Return of Security Deposit and Security Deposit LC

    13  

5.6

 

Maintenance Reserves Payments

    13  

5.7

 

Reimbursement of Maintenance Reserves Payments

    16  

5.8

 

Maintenance Reserves Adjustment

    18  

Section 6.

 

Payment

   
18  

6.1

 

Manner of Payment

   
18  

6.2

 

Unconditional Obligations

    18  

6.3

 

Default Interest

    19  

6.4

 

Payments in United States Dollars

    19  

Section 7.

 

Representations, Warranties and Covenants

   
20  

7.1

 

Lessee's Representations, Warranties and Covenants

   
20  

7.2

 

Lessor's Representations, Warranties and Covenants

    23  

7.3

 

Wilmington's Representations, Warranties and Covenants

    24  

7.4

 

Owner Participant's Representations, Warranties and Covenants

    25  

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------



 
   
  Page  

Section 8.

 

Covenants

   
27  

8.1

 

General Covenants

   
27  

8.2

 

Operation and Use

    29  

8.3

 

Maintenance, Alterations, Repairs, Pooling and Inspection

    29  

8.4

 

Monthly Report

    29  

8.5

 

Provision of Information

    29  

8.6

 

Insurance

    30  

Section 9.

 

Loss or Damage to the Aircraft

   
31  

9.1

 

Event of Loss

   
31  

9.2

 

Payment on Event of Loss

    32  

9.3

 

Co-operation Regarding Claims

    32  

9.4

 

Payment of Rent on Event of Loss

    32  

9.5

 

Repairable Damage

    32  

9.6

 

Payment of Repairs

    33  

9.7

 

Engine Event of Loss

    33  

Section 10.

 

Default

   
33  

10.1

 

Events of Default

   
33  

10.2

 

Lessor Rights upon Lease Event of Default

    35  

10.3

 

Present Value of Payments

    38  

10.4

 

Damages After Re-Lease or Sale

    39  

10.5

 

Remedies Cumulative

    39  

10.6

 

Lessor's Exercise of Remedies

    39  

10.7

 

Application of Payments Following Lease Default or Lease Event of Default

    39  

10.8

 

Use of Termination Date

    40  

Section 11.

 

Redelivery and End of Lease Term

   
40  

11.1

 

Redelivery of the Aircraft

   
40  

11.2

 

Non-Compliance

    40  

11.3

 

Redelivery

    41  

11.4

 

Acknowledgement

    41  

11.5

 

Minor Discrepancies

    41  

11.6

 

Redelivery of Engines

    41  

Section 12.

 

Subleasing and Wet Leasing

   
41  

12.1

 

Subleasing

   
41  

12.2

 

Wet-Leasing

    44  

12.3

 

Lessee's Obligations

    45  

Section 13.

 

General Indemnity

   
45  

13.1

 

Scope

   
45  

13.2

 

Lessee's Release

    46  

13.3

 

Repayment

    46  

13.4

 

Payment

    46  

13.5

 

Exclusion

    46  

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

ii

--------------------------------------------------------------------------------



 
   
  Page  

13.6

 

After-Tax Nature of Indemnity

    47  

13.7

 

Survival

    47  

Section 14.

 

Taxes; Tax Indemnity

   
47  

14.1

 

Indemnity

   
47  

14.2

 

Tax Filings; Information

    49  

14.3

 

Payment of Taxes and Indemnities

    50  

14.4

 

Contest

    50  

14.5

 

Refunds; Tax Savings

    51  

14.6

 

Effect of Lease Event of Default on Indemnified Party Payment Obligations

    52  

14.7

 

Withholding Tax Exemption Documentation

    53  

14.8

 

Non-Party Indemnified Parties

    53  

14.9

 

Survival

    53  

Section 15.

 

[Reserved]

   
53  

Section 16.

 

Notices

   
54  

Section 17.

 

Lessor's Financing and Assignment

   
55  

17.1

 

Lessor's Financing

   
55  

17.2

 

Assignment

    56  

Section 18.

 

Miscellaneous

   
57  

18.1

 

Severability

   
57  

18.2

 

Amendments

    58  

18.3

 

Lessor's Right to Perform; Lessor's Right to Delegate and Servicer

    58  

18.4

 

Counterparts

    58  

18.5

 

Delivery of Documents by Electronic Means

    58  

18.6

 

Survival

    58  

18.7

 

Entire Lease

    58  

18.8

 

Successors and Assigns

    59  

18.9

 

Brokers

    59  

18.10

 

Transaction Costs

    59  

18.11

 

Time is of the Essence

    59  

18.12

 

Language

    59  

18.13

 

Further Assurances

    60  

18.14

 

Rights at Law

    60  

18.15

 

Confidentiality

    60  

18.16

 

[Reserved]

    61  

18.17

 

Section 1110

    61  

Section 19.

 

Governing Law and Jurisdiction

   
61  

19.1

 

Governing law

   
61  

19.2

 

Consent to Jurisdiction

    61  

19.3

 

Process Agent and Service of Process

    62  

19.4

 

Jurisdiction and Forum

    62  

19.5

 

Waiver of Jury Trial

    62  

19.6

 

Waiver of Immunity

    63  

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

iii

--------------------------------------------------------------------------------



 
   
  Page  

Section 20.

 

CRAF Program

   
63  

20.1

 

Commitment to CRAF

   
63  

20.2

 

Indemnification by United States Government

    63  

20.3

 

No Geographical Limits

    64  

20.4

 

Notice of Lease Default

    64  

20.5

 

Receipt of Payments

    64  

Section 21.

 

Definitions and Interpretation

   
64  

21.1

 

Definitions

   
64  

21.2

 

Interpretation

    80  

Schedule 1   —   Description of Aircraft Schedule 2   —   Basic Rent Schedule
Schedule 3   —   Technical Records Schedule 4   —   Maintenance Reserves Table
Schedule 5   —   List of Permitted Sublessees Schedule 6   —   Return Condition
Schedule 7   —   Operation and Use Schedule 8   —   Maintenance, Alterations,
Repairs, Pooling and Inspection Schedule 9   —   Insurance Schedule 10   —  
Lease Supplement Schedule 11   —   Form of Monthly Report Schedule 12   —   Form
of Landing Charges Letter

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

iv

--------------------------------------------------------------------------------






OPERATING LEASE AGREEMENT
(AIRCRAFT NO. 1)


        This Operating Lease Agreement (Aircraft No. 1) (this "Agreement") is
dated as of October 14, 2011 by and among:

        WILMINGTON TRUST COMPANY, a Delaware trust company, not in its
individual capacity except as expressly set forth herein but solely as owner
trustee under the Trust Agreement, as lessor ("Lessor"), HKAC LEASING LIMITED, a
private Irish limited company, as owner participant ("Owner Participant"), and
HAWAIIAN AIRLINES, INC., a Delaware corporation, as lessee ("Lessee").

        WHEREAS, Lessor desires to lease the Aircraft to Lessee, and Lessee
desires to lease the Aircraft from Lessor, on the terms and conditions provided
herein.

        NOW, THEREFORE, in consideration of and subject to the mutual covenants,
terms and conditions contained in this Agreement, Lessor hereby agrees to lease
to Lessee and Lessee hereby agrees to lease from Lessor the Aircraft for the
Lease Term (as hereinafter defined) and the parties further agree as follows:

        Section 1.    Agreement to Lease.    Lessor agrees to lease the Aircraft
to Lessee for the Lease Term and Lessee agrees to lease the Aircraft from Lessor
for the Lease Term on the terms of this Agreement. The lease of the Aircraft
under this Agreement includes the use by Lessee of all Technical Records.

        Section 2.    Conditions Precedent.    

        2.1    Lessor Conditions Precedent.    The obligation of Lessor to lease
the Aircraft to Lessee under this Agreement is subject to, save as provided
below, on or prior to the Delivery Date:

        (a)   Lessor receiving the following documents in form and substance
satisfactory to it:

          (i)  a certified copy of the certificate of incorporation and by-laws
of Lessee;

         (ii)  extracts of minutes of a meeting of Lessee's board of directors
or a copy of the resolution of Lessee's board of directors approving execution
of, delivery of and performance by Lessee of the transactions contemplated by,
the Operative Documents to which Lessee is a party;

        (iii)  a power of attorney of Lessee evidencing the authority of
Lessee's representatives designated to accept delivery of the Aircraft and
execute the Lease Supplement on behalf of Lessee on the Delivery Date;

        (iv)  an incumbency certificate of Lessee as to the person or persons
authorized to execute and deliver the Operative Documents to which Lessee is a
party on behalf of Lessee;

         (v)  a certificate of an officer of Lessee, dated as of the Delivery
Date, stating that its representations and warranties set forth in this
Agreement are true and correct as of the Delivery Date (or, to the extent that
any such representations and warranties expressly relates to an earlier date,
true and correct as of such earlier date);

        (vi)  this Agreement and each of the following documents dated on or
before the Delivery Date and duly executed by the parties thereto:

(1)the Lease Supplement;

(2)the Purchase Agreement Assignment;

(3)the Airframe Manufacturer's Consent;

(4)the Engine Warranties Assignment;

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

(5)the Engine Manufacturer's Consent;

(6)the Airframe Warranties Agreement;

(7)the Engine Warranties Agreement;

(8)the Airframe Manufacturer's Consent [Security Trustee];

(9)the Engine Manufacturer's Consent [Security Trustee];

(10)the Lessee Consent, if any; and

(11)the FAA Bill of Sale;

       (vii)  a copy of the certificate of insurance (and, if relevant,
certificate of reinsurance) for the Aircraft, together with a copy of the
broker's (and any reinsurance broker's) letter of undertaking, evidencing that
the Insurances have been effected and are in full force and effect;

      (viii)  copies of extracts of the TCA and the PBH related to the
maintenance of the Engines and the APU (provided that such extracts of the TCA
and PBH may be redacted to the extent previously provided to and agreed by
Lessor), certified by an officer of Lessee as being true and correct extracts of
such agreements;

        (ix)  the following opinions of counsel, in form and substance
acceptable to Lessor (and addressed to Lessor, Security Trustee, Financiers,
Owner Participant and Guarantor), dated the Delivery Date:

        (A)  an opinion of Akin Gump Strauss Hauer & Feld LLP, special counsel
to Lessee;

        (B)  an opinion of internal counsel to Lessee;

        (C)  an opinion of Lessee's regulatory counsel;

        (D)  an opinion of Morris James LLP, special counsel to Wilmington and
Lessor; and

        (E)  an opinion of McAfee & Taft, P.C., Special FAA Counsel;

         (x)  a copy of Lessee's Air Transport License and Lessee's Operator's
Certificate listing the Aircraft thereon issued by the FAA;

        (xi)  a copy of the export certificate of airworthiness for the Aircraft
duly issued by the DGAC;

       (xii)  the FAA Filed Documents (other than the Security Agreement) shall
be in due form for filing and recordation with the aircraft registry of the FAA
and shall have been delivered to Special FAA Counsel;

      (xiii)  the Financing Statements;

      (xiv)  an executed copy of the Bill of Sale;

       (xv)  to the extent the Aircraft will be operated outside the United
States, the Landing Charges Letter or an equivalent signed statement of account
of sums due from Lessee to any relevant air traffic control authority, duly
executed on behalf of Lessee pursuant to which Lessee authorizes the addressee
to issue to Lessor, upon request from time to time, a statement of account of
all sums due by Lessee to the airport or any relevant authority in respect of
the Aircraft;

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

2

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

      (xvi)  evidence satisfactory to Lessor that Lessee has duly obtained any
required license to import the Aircraft into the United States and has paid all
import duties, if any, resulting from the transactions contemplated by this
Agreement;

     (xvii)  evidence of the acceptance by Lessee's agent for service of process
of its appointment as process agent for Lessee;

    (xviii)  the notice to be given by Lessee under Section 2.5(e) in respect of
the Delivery Date;

      (xix)  the original chattel paper counterpart no. 1 of this Agreement and
Lease Supplement shall have been delivered to Lessor or Security Trustee; and

       (xx)  a true, complete, and accurate copy of Internal Revenue Service
Form 6166, certifying that Lessee is a U.S. tax resident;

        (b)   Lessor shall have good title to the Aircraft (subject to filing
and recordation of the FAA Bill of Sale with the FAA), free and clear of Liens,
except (i) the rights of Lessee under this Agreement and the Lease Supplement,
and (ii) other Permitted Liens;

        (c)   at least one Business Day before the Delivery Date, Lessor
receiving either:

          (i)  confirmation from the account bank specified by Lessor that
Lessee has deposited the Security Deposit into the Security Deposit Account in
cleared funds; or

         (ii)  a Security Deposit LC;

        (d)   Lessor receiving all sums due to Lessor from Lessee on or before
the Delivery Date including, without limitation, the first payment of Basic Rent
due on the Delivery Date;

        (e)   no event shall have occurred and be continuing, or would result
from the lease of the Aircraft, which constitutes a Lease Default or Lease Event
of Default;

        (f)    no Event of Loss with respect to the Airframe or any Engine shall
have occurred and no circumstance, condition, act or event that, with the giving
of notice or lapse of time or both, would give rise to or constitute an Event of
Loss with respect to the Airframe or any Engine shall have occurred;

        (g)   each representation and warranty by Lessee under the Operative
Documents to which Lessee is a party being true and accurate on the Delivery
Date as if made on the date thereof (except to the extent that such
representations and warranties relate solely to an earlier date);

        (h)   Lessor being satisfied that all filings, registrations, recordings
and other actions (including all filings with the FAA and International
Registry) have been or will promptly following delivery be taken which are
necessary or which counsel providing the legal opinion referred to in
Section 2.1(a)(ix)(E) has advised is customary or advisable to ensure
effectiveness and enforceability of this Agreement, the other Operative
Documents, and to protect the rights and interests of Lessor, Owner Participant
and Lessee in the Aircraft and to protect the rights and interests of the
Security Trustee and each Financier in the Aircraft as is customary and
reasonable with respect to the financing of commercial aircraft in the U.S.
aviation market;

        (i)    evidence satisfactory to Lessor that the nameplates referred to
in Section 4 of Schedule 7 have been installed;

        (j)    Lessor receiving a copy of the Approved Maintenance Program;

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

3

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        (k)   [Reserved];

        (l)    Lessor shall be entitled to the benefits of Section 1110 (as
currently in effect) with respect to the right to take possession of the
Airframe and Engines and to enforce any of its other rights or remedies as
provided in this Agreement in the event of a case under Chapter 11 of the
Bankruptcy Code in which Lessee is a debtor;

        (m)  Lessee shall provide Lessor with (i) a copy of the export
certificate of airworthiness issued for the Aircraft on the Delivery Date,
(ii) a copy of the fly wire issued by the FAA promptly upon issuance thereof,
and (iii) the Business Day following receipt (but no later than three Business
Days after the Delivery Date), a copy of a current, valid standard Certificate
of Airworthiness for the Aircraft duly issued by the FAA;

        (n)   no later than the date hereof, Lessor receiving a copy of the
Purchase Agreement duly executed and delivered by Lessee and no breach by Lessee
of any of its obligations thereunder shall have occurred;

        (o)   the satisfaction of all of the conditions precedent under the
Airbus Purchase Agreement, the Purchase Agreement, the Purchase Agreement
Assignment and the Engine Warranties Assignment that are to be performed by
Lessee prior to Delivery of the Aircraft; and

        (p)   Lessor being satisfied as to the form of opinion of internal
counsel to Airframe Manufacturer.

        2.2    Lessee Conditions Precedent.    The obligation of Lessee to lease
the Aircraft from Lessor under this Agreement is subject to, save as provided
below, on or prior to the Delivery Date:

        (a)   Lessee receiving the following documents in form and substance
satisfactory to it:

          (i)  an incumbency certificate of Lessor as to the persons or persons
authorized to execute and deliver this Agreement, and the other Operative
Documents to which Lessor is a party and the signatures of such person or
persons;

         (ii)  a copy of the resolutions of the board of directors of
Wilmington, certified by the Secretary or an Assistant Secretary of Wilmington,
duly authorizing the transactions contemplated hereby and the execution and
delivery of each of the documents required to be executed and delivered on
behalf of Lessor in connection with the transactions contemplated hereby;

        (iii)  a copy of the resolutions of the board of directors of Guarantor,
certified by the Secretary or an Assistant Secretary of Guarantor, duly
authorizing the transactions contemplated by the Guaranty and the execution and
delivery of the Guaranty on behalf of Guarantor;

        (iv)  a copy of the articles of association or certificate of
incorporation of Wilmington, certified by the Secretary or an Assistant
Secretary of Wilmington;

         (v)  a copy of the memorandum and articles of association and
certificate of incorporation of Guarantor, certified by the Secretary or an
Assistant Secretary of Guarantor;

        (vi)  this Agreement and each of the following documents dated on or
before the Delivery Date and duly executed by the parties thereto:

(1)the Lease Supplement;

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

4

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

(2)the Purchase Agreement Assignment;

(3)the Airframe Manufacturer's Consent;

(4)the Engine Warranties Assignment;

(5)the Engine Manufacturer's Consent;

(6)the Airframe Warranties Agreement;

(7)the Engine Warranties Agreement;

(8)the Airframe Manufacturer's Consent [Security Trustee];

(9)the Engine Manufacturer's Consent [Security Trustee];

(10)the Lessee Consent, if any; and

(11)the FAA Bill of Sale;

       (vii)  a certified copy of the power of attorney of Guarantor authorizing
the signatories of the such person to sign the Guaranty;

      (viii)  no later than the date hereof, Lessee receiving a pdf copy of the
Guaranty duly executed by Guarantor, with the original to be delivered to Lessee
within five Business Days;

        (ix)  a certificate of an officer of (1) Lessor and Wilmington, dated as
of the Delivery Date, stating that Lessor's and Wilmington's representations and
warranties set forth in this Agreement are true and correct as of the Delivery
Date (or, to the extent that any such representations and warranties expressly
relates to an earlier date, true and correct as of such earlier date) and
(2) Owner Participant, dated as of the Delivery Date, stating that its
representations and warranties set forth in this Agreement are true and correct
as of the Delivery Date (or, to the extent that any such representations and
warranties expressly relates to an earlier date, true and correct as of such
earlier date); and

         (x)  evidence of the acceptance by Lessor's and Owner Participant's
agents for service of process of its appointment as process agent for Lessor and
Owner Participant;

        (b)   Lessor shall have good title to the Aircraft (subject to filing
and recordation of the FAA Bill of Sale with the FAA);

        (c)   written confirmation from Lessor of receipt of the Security
Deposit;

        (d)   the Aircraft shall be in compliance with the Airbus Aircraft
Specification subject to Section 2.5(b) and Schedule 1;

        (e)   the satisfaction of all of the conditions precedent under the
Airbus Purchase Agreement, the Purchase Agreement, the Purchase Agreement
Assignment and the Engine Warranties Assignment that are to be performed by
Lessor;

        (f)    no later than the date hereof, a copy of the Purchase Agreement
duly executed and delivered by Lessor and Owner Participant, and no breach by
Lessor or Owner Participant of any of its obligations thereunder shall have
occurred; and

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

5

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        (g)   on or prior to the Delivery Date, (i) Lessor shall provide to
Lessee a true, complete, and accurate Internal Revenue Service Form W-9, and
(ii) Owner Participant shall provide to Lessee (with a copy to Lessor) a true,
complete, and accurate Internal Revenue Service Form W-8BEN, W-8ECI, or W-8EXP,
evidencing that Owner Participant is entitled under applicable Law to receive
Rent, Supplemental Rent, Agreed Value, and other amounts payable to Lessor for
the benefit of Owner Participant by Lessee pursuant to this Agreement without
withholding any United States federal withholding Taxes that Lessee would be
required by applicable Law to withhold in the absence of such form.

        2.3    Waiver of Lessor Conditions Precedent.    

        (a)   Lessor Conditions Precedent are for the sole benefit of Lessor and
may be waived or deferred in whole or in part by Lessor.

        (b)   If any of Lessor Conditions Precedent are not satisfied on or by
the Delivery Date and Lessor (in its absolute discretion) agrees to deliver the
Aircraft to Lessee, Lessee shall (unless Lessor expressly agrees otherwise in
writing) ensure that such condition is satisfied within such time period as may
be agreed in writing between Lessor and Lessee. If such condition is not then
satisfied it will be a Lease Event of Default (and the cure period at
Section 10.1(d) shall not apply).

        2.4    Waiver of Lessee Conditions Precedent.    

        (a)   The Lessee Conditions Precedent are for the sole benefit of Lessee
and may be waived or deferred in whole or in part by Lessee.

        (b)   If any of the Lessee Conditions Precedent are not satisfied on or
by the Delivery Date and Lessee (in its absolute discretion) agrees to accept
the Aircraft, Lessor shall (unless Lessee expressly agrees otherwise in writing)
ensure that such condition is satisfied within such time period as may be agreed
in writing between Lessee and Lessor.

        2.5    Acceptance and Delivery.    

        (a)   Lessor shall deliver the Aircraft to Lessee at the Delivery
Location and Lessee shall accept the Aircraft on lease simultaneously with
delivery of and transfer of title to the Aircraft by the Airframe Manufacturer
to Lessor as evidenced by the Bill of Sale and FAA Bill of Sale. Lessee shall
effect acceptance of the Aircraft hereunder by execution and delivery to Lessor
of the Lease Supplement.

        (b)   The Aircraft shall be delivered to Lessee hereunder factory new
from the Airframe Manufacturer in the Airbus Aircraft Specification and in
accordance with Schedule 1, and evidence thereof (or waiver thereof by Lessee)
shall be conclusively demonstrated by Lessee's execution of the Lease Supplement
on the Delivery Date (subject to any minor discrepancies that Airframe
Manufacturer, Lessor and Lessee agree are inconsistent with the requirements of
the Airbus Purchase Agreement and this Agreement and are listed by Lessor and
Lessee in the schedule to the Lease Supplement for correction by the Airframe
Manufacturer subsequent to delivery of the Aircraft).

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

6

--------------------------------------------------------------------------------





[Operating Lease Agreement (Aircraft No. 1)]

        (c)   Delivery of the Aircraft is subject to and expressly conditioned
upon delivery of the Aircraft by the Airframe Manufacturer to Lessor. Lessor
shall not be liable or responsible to Lessee for and Lessee hereby expressly
waives any right to any Claims against Lessor or Owner Participant arising or
the exercise of any remedies from or in connection with any delay by the
Airframe Manufacturer in the delivery of, or failure to deliver, the Aircraft to
Lessee under this Agreement, and Lessee shall not be released from its
obligation to take delivery of the Aircraft under this Agreement as a result of
any such delay except, in each case, in accordance with Section 2.5(g); provided
that the foregoing release and waiver by Lessee shall not apply with respect to
any Claims solely and directly attributable to (i) Lessor's or Owner
Participant's wilful misconduct or gross negligence, (ii) in the event Delivery
of the Aircraft is cancelled or delayed solely due to Lessor's failure to comply
with the terms of the Purchase Agreement and/or the Purchase Agreement
Assignment, including without limitation, Lessor's failure to pay the Purchase
Price for the Aircraft to the Airframe Manufacturer or (iii) in the event
delivery of the Aircraft does not occur solely due to Lessor's failure to comply
with the terms of this Agreement.

        (d)   If an Event of Loss with respect to the Aircraft occurs prior to
the Delivery Date, Lessee will notify Lessor promptly following receipt of
notice from the Airframe Manufacturer and, unless the Airframe Manufacturer has
notified Lessee of a new Scheduled Delivery Date that is before the Longstop
Date, this Agreement shall automatically terminate whereupon neither party will
have any further liability to the other except that Lessor will return to Lessee
the Security Deposit or Security Deposit LC (if previously paid or delivered to
Lessor), as applicable, in accordance with Section 5.5(b) and any prepaid Rent,
in each case, without deduction for any costs and expenses. If after an Event of
Loss with respect to the Aircraft prior to Delivery, the Airframe Manufacturer
advises Lessee of a new Scheduled Delivery Date prior to the Longstop Date, such
new date shall be the Scheduled Delivery Date and this Agreement shall continue
in full force and effect.

        (e)   [**] Lessee shall provide Lessor with written notice of the date
on which the Airframe Manufacturer expects Delivery to take place (such date, as
such date may be subsequently updated by Lessee providing notice to Lessor, the
"Scheduled Delivery Date") as soon as practicable, but in any event no later
than the earlier to occur of (x) five Business Days after Lessee's receipt of
notice of such date from the Airframe Manufacturer and (y) ten Business Days
prior to the date the Delivery Date is scheduled to occur.

        (f)    Upon Lessee's failure to take delivery of the Aircraft in breach
of the terms hereof and of the Operative Documents, Lessor may terminate this
Lease and exercise any and all other remedies hereunder and under applicable
law.

        (g)   If delivery of the Aircraft to Lessee has not taken place by the
Longstop Date as a result of a delay of Delivery constituting an "excusable
delay" or an "inexcusable delay" (each as defined in the Airbus Purchase
Agreement) all obligations of Lessee and Lessor (other than obligations of
Lessee that may have arisen following Lessee issuing a Scheduled Delivery Date
Notice under, and as defined in, Schedule 2) shall terminate on the Longstop
Date and Lessor shall return to Lessee the Security Deposit (if any) held by
Lessor.

        2.6    Commencement.    The leasing of the Aircraft commences upon the
Delivery Date.

        2.7    Lease Term and Extension Option.    

        (a)   The term of this Agreement is the Lease Term.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

7

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        (b)   Provided that no Lease Event of Default has occurred and is
continuing at the time that such notice is given, Lessee may elect to extend the
Lease Term until the Extension Termination Date by providing Lessor with
irrevocable written notice to that effect by not later than the date which is
15 months prior to the Scheduled Termination Date, provided, that such notice
shall not be effective unless Lessee and Lessor have agreed in writing not later
than 15 months prior to the Scheduled Termination Date the Basic Rent that will
be payable from the Scheduled Termination Date to the Extension Termination
Date.

        2.8    Risk.    Lessee will be responsible for all risks associated with
the use and operation of the Aircraft from the Delivery Date until Redelivery.

        2.9    Cape Town Convention.    

        (a)   In this Agreement, the Convention and the Protocol shall be read
and interpreted together as a single instrument as required by Article 6(1) of
the Convention. In this Section 2.9 the following expressions have the
respective meanings given to them in Article 1 of the Consolidated Text:

aircraft engines; aircraft object; airframe; assignment; associated rights;
buyer; contract of sale; creditor; international interest; leasing agreement;
prospective international interest; prospective sale; registry authority; sale;
security agreement; seller; title reservation agreement; State of registry;
International Registry; and regulations.

        (b)   Lessor and Lessee agree that:

          (i)  the Aircraft shall be registered on the aircraft register of the
State of Registration, which is the State of registry for the purposes of the
Convention and Protocol;

         (ii)  the Airframe is an airframe and, accordingly, an aircraft object
to which this Agreement relates for the purposes of the Cape Town Convention and
for purposes of making registrations on the International Registry, has the
generic model designation of "A330" (as required by the regulations) with
manufacturer's serial number and U.S. registration mark as specified in the
Lease Supplement and the Engines are aircraft engines and, accordingly, aircraft
objects for the purposes of the Cape Town Convention and, for purposes of making
registrations on the International Registry, have the generic model designations
"TRENT700" (as required by the regulations) with manufacturer's serial numbers
as specified in the Lease Supplement;

        (iii)  the international interest of Lessor, as a creditor, in the
Airframe and each of the Engines, being the lessor under a leasing agreement of
an aircraft object shall be registered on the International Registry;

        (iv)  the events which are referred to in Section 10.1 as Lease Events
of Default are events that constitute a default or otherwise give rise to the
rights and remedies specified in Articles 12 to 15 and 20 of the Consolidated
Text;

         (v)  Lessor shall have the remedies referred to in Articles 15(1) and
20(1) of the Consolidated Text as set forth in Section 10.2(a); and

        (vi)  Lessor may assign the associated rights (as defined in Article 1
of the Consolidated Text), which associated rights consist of all rights to
payment or other performance by Lessee (as debtor) under this Agreement and are
associated with the Airframe and the Engines being aircraft objects for the
purposes of the Cape Town Convention.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

8

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        2.10    True Lease.    Lessor and Lessee intend that this Agreement
constitutes a "true lease" and a lease for all U.S. federal income tax purposes.

        2.11    Assignable Warranties.    On the Delivery Date, Lessor will
assign or make available to Lessee for the duration of the Lease Term the
benefit of all assignable warranties given to Lessor by the Airframe
Manufacturer, the Engine Manufacturer or any other Manufacturer or as such
warranties have been assigned to Lessor by Lessee pursuant to the Purchase
Agreement Assignment and/or the Engine Warranties Assignment. Lessor further
agrees to assign or otherwise make available to Lessee such rights as Lessor may
have under any warranty, service policy or product support plan of any
Manufacturer, vendor, subcontractor, maintenance provider or supplier with
respect to the Aircraft, any Engine or any Part, to the extent the same may
legally be assigned or otherwise made available to Lessee.

        2.12    Reassignment; Assignment of Lessee Warranties.    On the
Termination Date:

        (a)   the benefit of any warranty and other rights assigned or made
available by Lessor to Lessee pursuant to this Agreement will be reassigned
automatically and without further act or writing to Lessor or its designee;
provided that upon the occurrence and continuation of a Lease Event of Default,
Lessor may instruct the Airframe Manufacturer, the Engine Manufacturer or any
other Manufacturer, by a reservation of rights, to make any payments of monies
under any warranty claims made by Lessee directly to Lessor for further credit
to Lessee upon and subject to Lessee's cure of such Lease Event of Default; and

        (b)   Lessee shall assign and shall be deemed to have assigned to Lessor
on and as of the Termination Date, at no charge to Lessor, any and all
warranties Lessee has obtained in connection with any maintenance or services
performed on the Aircraft or any Item of Equipment during the Lease Term.

        2.13    Warranty Claims.    Lessee will diligently and promptly pursue
any valid claims it may have under the warranties assigned to it hereunder with
respect to the Aircraft and other Items of Equipment. At the request of Lessor,
Lessee shall provide an itemized list to Lessor not later than the earlier of
(x) 14 days prior to the Scheduled Termination Date and (y) the Termination Date
of all such warranty claims made by Lessee during the Lease Term to the extent
historical records of the same are maintained by Lessee.

        Section 3.    Quiet Enjoyment.    So long as no Lease Event of Default
has occurred and is continuing, neither Lessor nor anyone claiming through
Lessor, including without limitation the Security Trustee or any Financier, may
interfere with Lessee's possession and quiet enjoyment of the Aircraft.

        Section 4.    DISCLAIMERS, WAIVERS AND EXCLUSION.    

        4.1    DISCLAIMER AND WAIVER.    LESSOR, OWNER PARTICIPANT AND LESSEE
AGREE THAT THE DISCLAIMERS, WAIVERS AND CONFIRMATIONS SET OUT IN SECTIONS 4.2 TO
4.4 BELOW SHALL APPLY AT ALL TIMES DURING THE LEASE TERM. LESSEE'S ACCEPTANCE OF
THE AIRCRAFT IN ACCORDANCE WITH SECTION 2.5 SHALL BE CONCLUSIVE EVIDENCE THAT
LESSEE HAS FULLY INSPECTED THE AIRCRAFT, THE ENGINES AND EVERY PART THEREOF AND
THAT THE AIRCRAFT, THE ENGINES, THE PARTS AND TECHNICAL RECORDS ARE TECHNICALLY
ACCEPTABLE TO LESSEE AND ARE IN SUITABLE CONDITION FOR DELIVERY TO AND
ACCEPTANCE BY LESSEE EXCEPT AS CONTEMPLATED BY SECTION 2.5(b).

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

9

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        4.2    EXCLUSION.    THE AIRCRAFT IS TO BE LEASED AND DELIVERED
HEREUNDER "AS IS, WHERE IS", AND LESSEE AGREES AND ACKNOWLEDGES THAT, SAVE AS
EXPRESSLY STATED IN THIS AGREEMENT:

        (a)   NO INDEMNIFIED PARTY WILL HAVE ANY LIABILITY IN RELATION TO, AND
NEITHER LESSOR NOR OWNER PARTICIPANT HAS NOR WILL BE DEEMED TO HAVE ACCEPTED,
MADE OR GIVEN (WHETHER BY VIRTUE OF HAVING DONE OR FAILED TO DO ANY ACT, OR
HAVING ACQUIRED OR FAILED TO ACQUIRE ANY STATUS UNDER OR IN RELATION TO THE
LEASE OR OTHERWISE), ANY CONDITIONS, WARRANTIES OR REPRESENTATIONS, EXPRESS OR
IMPLIED, WITH RESPECT TO, THE AIRCRAFT OR ANY ENGINE OR PART OR TECHNICAL
RECORDS OR ANY SERVICES PROVIDED BY LESSOR UNDER THE LEASE, INCLUDING THE
DESCRIPTION, AIRWORTHINESS, COMPLIANCE WITH SPECIFICATIONS, OPERATION,
MERCHANTABILITY, QUALITY, FREEDOM FROM INFRINGEMENT OF PATENT OR OTHER
PROPRIETARY RIGHTS, FITNESS FOR ANY PARTICULAR USE OR PURPOSE, VALUE,
DURABILITY, DATE PROCESSING, CONDITION, OR DESIGN, OR AS TO THE QUALITY OF THE
MATERIAL OR WORKMANSHIP, THE ABSENCE OF LATENT OR OTHER DEFECTS, WHETHER OR NOT
DISCOVERABLE, OR AS TO ANY OTHER MATTER WHATSOEVER, EXPRESS OR IMPLIED
(INCLUDING ANY IMPLIED WARRANTY ARISING FROM A COURSE OF PERFORMANCE OR DEALING
OR USAGE OF TRADE) WITH RESPECT TO THE AIRCRAFT, ANY ENGINE OR ANY PART, OR ANY
TECHNICAL RECORD; AND

        (b)   NO INDEMNIFIED PARTY SHALL HAVE ANY OBLIGATION OR LIABILITY
WHATSOEVER TO LESSEE (WHETHER ARISING IN CONTRACT OR IN TORT, AND WHETHER
ARISING BY REFERENCE TO NEGLIGENCE, OR STRICT LIABILITY OF LESSOR OR OWNER
PARTICIPANT OR OTHERWISE) FOR:

          (i)  ANY LIABILITY, LOSS OR DAMAGE CAUSED OR ALLEGED TO BE CAUSED
DIRECTLY OR INDIRECTLY BY THE AIRCRAFT OR ANY ENGINE OR BY ANY INADEQUACY
THEREOF OR DEFICIENCY OR DEFECT THEREIN OR BY ANY OTHER CIRCUMSTANCE IN
CONNECTION THEREWITH;

         (ii)  THE USE, OPERATION OR PERFORMANCE OF THE AIRCRAFT OR ANY RISKS
RELATING THERETO;

        (iii)  ANY INTERRUPTION OF SERVICE, LOSS OF BUSINESS OR ANTICIPATED
PROFITS OR ANY OTHER DIRECT, INDIRECT OR CONSEQUENTIAL LOSS OR DAMAGE; OR

        (iv)  THE DELIVERY, OPERATION, SERVICING, MAINTENANCE, REPAIR,
IMPROVEMENT OR REPLACEMENT OF THE AIRCRAFT, ANY ENGINE OR ANY PART.

        4.3    WAIVER.    LESSEE HEREBY WAIVES, AS BETWEEN ITSELF AND LESSOR AND
OWNER PARTICIPANT, ALL ITS RIGHTS IN RESPECT OF ANY CONDITION, WARRANTY OR
REPRESENTATION, EXPRESS OR IMPLIED, ON THE PART OF LESSOR AND OWNER PARTICIPANT
AND ALL CLAIMS AGAINST LESSOR AND OWNER PARTICIPANT HOWSOEVER AND WHENEVER
ARISING AT ANY TIME IN RESPECT OF OR OUT OF ANY OF THE MATTERS REFERRED TO IN
SECTION 4.2.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

10

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        4.4    DISCLAIMER OF CONSEQUENTIAL DAMAGES.    LESSEE AGREES THAT IT
SHALL NOT BE ENTITLED TO RECOVER, AND HEREBY DISCLAIMS AND WAIVES ANY RIGHT THAT
IT MAY OTHERWISE HAVE TO RECOVER, LOST PROFITS OR REVENUES OR CONSEQUENTIAL
DAMAGES AS A RESULT OF ANY BREACH OR ALLEGED BREACH BY LESSOR OR OWNER
PARTICIPANT OF ANY OF THE AGREEMENTS CONTAINED IN THIS AGREEMENT.

        4.5    CONFIRMATION.    LESSEE CONFIRMS THAT IT IS FULLY AWARE OF THE
PROVISIONS OF THIS SECTION 4 AND ACKNOWLEDGES THAT RENT AND OTHER AMOUNTS
PAYABLE UNDER THE LEASE HAVE BEEN CALCULATED BASED ON ITS PROVISIONS.

        Section 5.    Rent.    

        5.1    Basic Rent.    

        (a)   On each Rent Payment Date, Lessee shall pay to Lessor the Basic
Rent for that Rent Payment Period.

        (b)   [Reserved].

        (c)   Subject to Lessee's compliance with Schedule 2, the Basic Rent
shall be calculated by Lessor in accordance with Schedule 2 on the date two
Business Days prior to the Scheduled Delivery Date and following receipt by
Lessor of a Scheduled Delivery Date Notice (the "Rent Calculation Date") and
shall be fixed throughout the Lease Term.

        (d)   Promptly following the Rent Calculation Date Lessor will send to
Lessee a screen shot showing the Bloomberg page from which the Applicable Fixed
Rate was extracted to calculate the Basic Rent and a certificate of Lessor as to
the liquidity spread charged by Lessor's swap counterparty. Lessor's calculation
of Basic Rent will, in the absence of manifest error, be conclusive.

        5.2    Accounts and Prorating of Payments.    

        (a)   Except for payment of Maintenance Reserves or Security Deposit,
Lessee shall pay all amounts which are required to be paid under this Agreement
into the Primary Account.

        (b)   Basic Rent and Monthly Maintenance Reserve Amounts for less than a
complete month shall be prorated on a daily basis based on a month consisting of
thirty (30) days. Basic Rent for a period of less than a complete month shall be
payable on the applicable Rent Payment Date.

        5.3    Supplemental Rent.    Lessee shall pay to Lessor, or to
whomsoever shall be entitled, any and all Supplemental Rent within ten days
after written demand or such longer period as may be provided in such written
demand.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

11

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        5.4    Security Deposit and Security Deposit LC.    

        (a)   Lessee shall pay the Security Deposit to the Security Deposit
Account no later than one Business Day before the Delivery Date and the Security
Deposit will constitute a cash security deposit for Lessee's obligations under
this Agreement. The Security Deposit Account shall be a U.S. Dollar account with
a bank determined by Lessor and as notified to Lessee (the "Security Deposit
Account") and the Security Deposit may be commingled with Lessor's other funds
and any interest earned on such Security Deposit will be for Lessor's account.
Lessee hereby assigns, transfers and pledges to Lessor and hereby grants to
Lessor a first priority security interest in the Security Deposit to secure all
payments due by Lessee and the performance by Lessee of all of its obligations
under this Agreement and the other Operative Documents to which Lessee is a
party.

        (b)   Lessee may comply with its obligations under Section 5.4(a) by
providing a Security Deposit LC for all of the Security Deposit to Lessor no
later than one Business Day before the Delivery Date. The Security Deposit LC
shall be in a form agreed by Lessor and issued in the name of Lessor, or if
required by Lessor, Security Trustee, with a face amount equal to the Security
Deposit. Provided no Lease Default or Lease Event of Default has occurred or is
continuing, upon three Business Days notice to Lessor, Lessee may substitute the
Security Deposit for a Security Deposit LC (an "LC Substitution"), provided that
Lessee may make only one LC Substitution in any 12 month period and provided
further that Lessor shall have three Business Days from the date it receives the
Security Deposit LC in the form provided herein to return to the Lessee the
Security Deposit. Provided no Lease Default or Lease Event of Default has
occurred or is continuing, Lessee may, upon three Business Days notice to
Lessor, substitute cash for all of the face amount of a Security Deposit LC (a
"Cash Substitution"), provided that a Cash Substitution may only be made on the
scheduled renewal date of any Security Deposit LC in lieu of providing a
replacement Security Deposit LC.

        (c)   Each Security Deposit LC shall have an expiry date of at least one
year after its issue date (or in the case of a Security Deposit LC to be issued
during the final year of the Lease Term, an expiry date no earlier than one
month after the expiry of the Lease Term).

        (d)   Lessee shall effect the extension or renewal of each Security
Deposit LC not later than the date which is the earlier of:

          (i)  30 days before its scheduled expiry; and

         (ii)  (if applicable) five Business Days after the credit rating of the
issuer of the Security Deposit LC has fallen below the applicable ratings set
out in the definition of Security Deposit LC.

        If the extension or renewal has not occurred by that date, or Lessee has
not provided the Lessor with cash equal to the amount of the Security Deposit
LC, Lessor will be entitled to draw under the existing Security Deposit LC.

        (e)   If any Lease Event of Default shall have occurred and be
continuing, in addition to all rights and remedies accorded to Lessor elsewhere
in this Agreement or under applicable Law, Lessor may immediately or at any time
thereafter, without prior notice to Lessee, apply all or part of the Security
Deposit (or if Lessee has provided a Security Deposit LC under Section 5.4(b)
may make a demand under that Security Deposit LC and apply the proceeds of that
demand in accordance with this Section 5.4(e)) in or towards the payment or
discharge of any matured obligation owed by Lessee under this Agreement or the
other Operative Documents, in such order as Lessor sees fit, or exercise any of
the rights of set-off against all or part of the Security Deposit.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

12

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        (f)    For the avoidance of doubt, Lessor may make demands under the
Security Deposit LC in the same circumstances as it would have been able to
access, in accordance with the provisions of this Agreement, the Security
Deposit and apply the proceeds of such demand against the same amounts as the
Security Deposit.

        (g)   For the avoidance of doubt, it is the intent of Lessor and Lessee
that the Security Deposit or Security Deposit LC (as the case may be) is the
property of Lessor. If and to the extent that, under applicable Law, the
Security Deposit or Security Deposit LC (as the case may be) would be held to be
the property of Lessee, the Security Deposit or Security Deposit LC (as the case
may be) shall be held by Lessor as security for the full, timely and faithful
performance by Lessee of its obligations hereunder and under the other Operative
Documents to which it is a party.

        (h)   If Lessor has exercised any of the rights described in
Section 5.4(e) above, Lessee shall promptly but in any event no later than five
Business Days following written demand from Lessor pay to Lessor sufficient
funds or reissue the Security Deposit LC (as the case may be) to restore the
Security Deposit to the amount specified in the definition of Security Deposit.

        (i)    Lessor may assign its interest in the Security Deposit or
Security Deposit LC (as applicable) to Security Trustee or to any other party in
accordance with Section 17.1 or Section 17.2(b).

        (j)    Lessor is not required to notify Lessee prior to the application
of all or any part of the Security Deposit.

        5.5    Return of Security Deposit and Security Deposit LC.    

        (a)   Upon return of the Aircraft in accordance with Section 11.1 and
irrevocable payment in full by Lessee of all amounts due by it under the
Operative Documents to which Lessee is a party, and provided no Lease Event of
Default has occurred and is continuing, Lessor shall within five Business Days
of the Redelivery either repay an amount equal to the balance of the Security
Deposit to Lessee or return the Security Deposit LC to Lessee (as applicable).

        (b)   If an Event of Loss occurs, subject to irrevocable payment of the
Agreed Value and all amounts then due and owing by Lessee under the Operative
Documents to which Lessee is a party and provided that no Lease Event of Default
has occurred and is continuing, Lessor shall within five Business Days of such
payment either repay an amount equal to the balance of the Security Deposit to
Lessee or return the Security Deposit LC to Lessee (as applicable).

        5.6    Maintenance Reserves Payments.    

        (a)   On each Maintenance Reserves Payment Date, Lessee shall pay to
Lessor the Monthly Maintenance Reserves Amount calculated with respect to each
Maintenance Item, which amount shall be remitted to the Maintenance Reserves
Account as invoiced by Lessor under Section 5.6 (b) below.

        (b)   Lessor shall furnish to Lessee an invoice for the Monthly
Maintenance Reserves Amount for each Maintenance Item at least two Business Days
before the Maintenance Reserves Payment Date, calculated on the basis of:

          (i)  the utilization information contained in the Monthly Report for
the preceding calendar month; or

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

13

--------------------------------------------------------------------------------





[Operating Lease Agreement (Aircraft No. 1)]

         (ii)  if the Monthly Report is not provided, the previous Monthly
Report, or if there is none, an assumed utilization of 3,600 Flight Hours per
annum and an assumed Flight Hour to Cycle ratio of 5:1. If the Monthly Report is
subsequently provided, Lessor shall as soon as practicable provide a
reconciliation of the amounts invoiced under this sub-paragraph (ii) against
amounts that would have been invoiced under the Monthly Report, had it been
available at the time of the original invoice, and Lessor shall promptly
reimburse any excess Maintenance Reserves Payments paid, or Lessee shall
promptly pay any shortfall in the Maintenance Reserves paid, as the case may be.

        (c)   The Maintenance Reserves Account shall be an account with a bank
determined by Lessor and notified to Lessee.

        (d)   The Maintenance Reserves Payments, including any accrued interest,
are paid by Lessee to Lessor in consideration for the use of the Aircraft by
Lessee and the satisfaction of Lessor's obligations under this Agreement and
once paid, the Maintenance Reserves Payments are irrevocably and unconditionally
the property of Lessor which may be used or withdrawn at Lessor's absolute
discretion (subject always to Lessor's obligations under Section 5.7) and which
may be commingled with Lessor's other funds. Lessee hereby declares that to the
extent that in any jurisdiction the Maintenance Reserves would be held to be the
property of Lessee or if it is so determined those monies are a debt owed to
Lessee or that Lessee shall have any interest in those monies, Lessor and Lessee
agree that subclauses (i) and (ii) below shall apply:

          (i)  Pursuant to applicable Law, Lessee hereby assigns, transfers and
pledges to Lessor and hereby grants to Lessor a first priority security interest
in the Maintenance Reserves to secure all payments due by Lessee hereunder and
the performance by Lessee of its obligations under this Agreement and the other
Operative Documents to which Lessee is a party as security for Lessee's
obligations hereunder and thereunder, including, without limitation, the
obligations of Lessee to maintain and return the Aircraft and each Item of
Equipment in the condition required by this Agreement; and

         (ii)  Lessee shall not assign, hypothecate or otherwise transfer its
interests, if any, in the Maintenance Reserves.

        (e)   If any Lease Event of Default shall have occurred and be
continuing, in addition to all rights and remedies accorded to Lessor elsewhere
in this Agreement or under applicable Law, Lessor may immediately or at any time
thereafter, while such Lease Event of Default is continuing, without prior
notice to Lessee, apply all or part of the Maintenance Reserves in or towards
the payment or discharge of any matured obligation owed by Lessee under this
Agreement or the other Operative Documents to which Lessee is a party, in such
order as Lessor sees fit, or exercise any of the rights of set-off against all
or part of the Maintenance Reserves. If Lessor uses or applies all or any
portion of such Maintenance Reserves, Lessee shall within one Business Day after
written demand therefore deposit with Lessor in cash an amount sufficient to
fully restore each such Maintenance Reserve to its original sum prior to such
application plus any amount then due for payment by Lessee in respect of
Maintenance Reserves.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

14

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        (f)    Lessor may assign its interest in the Maintenance Reserves to
Security Trustee or to any other party in accordance with Section 17.1 or
Section 17.2(b), provided that Lessor shall remain obligated at all times to
Lessee to perform its obligations under Section 5.7 hereof.

        (g)   Lessor acknowledges and consents to the existence of the TCA and:

          (i)  subject to sub-paragraph (ii) below, during the period in which
the Engines are subject to the TCA, no Maintenance Reserve Payments shall be
payable by Lessee in respect of Engine Performance Restoration; and

         (ii)  Lessee shall be obligated to make Maintenance Reserve Payments in
respect of Engine Performance Restoration for any Engine on and from the date
that the TCA relating to such Engine expires or is terminated or such Engine is
released from the TCA or there is a TCA Payment Default in respect of the
Engines, at the rate for Engine Performance Restoration as set forth on
Schedule 4 (as escalated in accordance with Section 5.8(a)).

        (h)   Lessor acknowledges and consents to the existence of the PBH and:

          (i)  subject to sub-paragraph (ii) below, during the period in which
the APU is subject to the PBH, no Maintenance Reserve Payments shall be payable
by Lessee in respect of APU Performance Restoration; and

         (ii)  should the APU be released from the PBH at any time, Lessee shall
(a) promptly (but no later than five Business Days of such release) make a
Maintenance Reserve Payment with respect to the APU Performance Restoration to
the Lessor equal to the number of APU Hours since the last APU Performance
Restoration, or from new if no APU Performance Restoration has been performed,
multiplied by the rate for APU Performance Restoration as set forth on
Schedule 4 (as escalated in accordance with Section 5.8(a)) and (b) from the
time the APU is released, make monthly Maintenance Reserve Payments to Lessor
with respect to the APU at the rate for APU Performance Restoration as set forth
on Schedule 4 (as escalated in accordance with Section 5.8(a)).

        (i)    The Monthly Reserve Payments with respect to Engine Life Limited
Parts Replacement shall be deposited into the Maintenance Reserve Account. The
amount deposited shall be allocated on the date of receipt to each Group A
Engine LLP based on the proportion that each such Group A Engine LLP's then
current Individual LLP Cost Per Cycle bears to the then current aggregate
Engine LLP Cost Per Cycle.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

15

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        5.7    Reimbursement of Maintenance Reserves Payments.    

        (a)   If Qualifying Maintenance (which for the avoidance of doubt does
not include maintenance arising from foreign object damage, quick engine change
maintenance (except for the actual act of either the removing or installing of
such quick engine change at the maintenance facility of the Approved Maintenance
Provider accomplishing such Engine Performance Restoration), kit maintenance or
line replacement unit component maintenance or maintenance covered by warranty
or insurance) is performed for a Maintenance Item by or on behalf of Lessee in
accordance with the Approved Maintenance Program and provided that no Lease
Default or Lease Event of Default has occurred and is continuing, Lessee may,
within the earlier to occur of (i) six months of the maintenance being completed
and (ii) the Termination Date, provided, however, in the event Lessee does not
have sufficient information necessary to submit such claim to Lessor by the time
of the Termination Date, Lessee shall nevertheless notify Lessor of such pending
claim on or prior to the Termination Date and such claim for reimbursement may
then be made by Lessee following the Termination Date, but in no event later
than the date that occurs six months following the completion of the maintenance
for which such claim is being made, request in writing, in accordance with the
provisions of Section 5.7(b) below, (x) a reimbursement from the Maintenance
Reserves Account of the net amounts it has paid to an Approved Maintenance
Provider for that maintenance or (y) if agreed on a case by case basis by Lessor
and Lessee, that Lessor make a direct payment to the applicable Approved
Maintenance Provider from the Maintenance Reserves Account, after reduction for
all rebates, discounts, allowances, incentives, credits, any warranties payable
by the Airframe Manufacturer, Engine Manufacturer or any other Manufacturer or
any other reduction in cost or costs arising from operational or maintenance
mishandling.

        (b)   A request for reimbursement for a Maintenance Item by Lessee shall
be accompanied by the following:

          (i)  an invoice for the relevant work or parts, reflecting the net
amounts paid to the Approved Maintenance Provider;

         (ii)  evidence of payment of the invoiced amounts, if Lessee is seeking
reimbursement from Lessor;

        (iii)  the agreed workscope maintenance plans; and

        (iv)  the final report and such other supporting documentation as
typically provided by the Approved Maintenance Provider, including verification
that the agreed work is completed in accordance with the terms of the Approved
Maintenance Program.

Each of the foregoing shall be in a form reasonably satisfactory to Lessor
(subparagraphs (i) though (iv) above are together the "Claim Documents").
Notwithstanding the above, Lessor and Lessee may agree a mutually satisfactory
mechanism for the acceptance by Lessor of preliminary Claim Documents.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

16

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        (c)   Subject to the other provisions of this Agreement, Lessor shall
pay to Lessee by way of reimbursement out of the amounts standing to the credit
of the Maintenance Reserves Account for that Maintenance Item (if any), an
amount equal to the lesser of: (i) the cost of the scheduled maintenance for
that Maintenance Item as set forth in the invoice provided pursuant to
Section 5.7(b)(i) and (ii) the amount then in the Maintenance Reserves Account
referable to that Maintenance Item (or, in the case of any Group A Engine LLP,
the amount allocable for that Group A Engine LLP as determined in accordance
with Section 5.6(i)), provided that:

          (i)  the entire amount in the Maintenance Reserves Account referable
to the Airframe Structural 6 Year Check (if any) and Airframe Structural 12 Year
Check shall be reimbursed to Lessee following completion of the Airframe
Structural 12 Year Check regardless of the final invoice amount therefor;

         (ii)  the entire amount in the Maintenance Reserves Account referable
to the Landing Gear Overhaul shall be reimbursed to Lessee following completion
of the first Landing Gear Overhaul regardless of the final invoice amount
therefor; and

        (iii)  with respect to reimbursements for replacement of a Group A
Engine LLP, Lessee shall only be entitled to reimbursement from amounts
allocable to such Group A Engine LLP (as determined in accordance with
Section 5.6(i)) held in the Maintenance Reserve Account, up to a maximum of
(i) in the case of a replacement with a full life Group A Engine LLP, Lessee
will be reimbursed the entire allocable amount for such Group A Engine LLP, and
(ii) in the case of a replacement with a used Group A Engine LLP, Lessee will be
reimbursed a portion of the entire allocable amount for such Group A Engine LLP
determined by calculating the remaining cycles for the replacement Group A
Engine LLP minus the remaining cycles for the Group A Engine LLP being replaced,
with the result divided by the full life cycle for such Group A Engine LLP with
the resulting factor multiplied by the Engine Manufacturer's then applicable
list price for such Group A Engine LLP.

        (d)   Any shortfall between the actual cost of scheduled maintenance for
a Maintenance Item and the amount on deposit in the Maintenance Reserves Account
referable to that Maintenance Item is to be borne by Lessee.

        (e)   If a claim for reimbursement for a Maintenance Item is duly made,
Lessor shall within 20 Business Days pay the claimed amount to Lessee or, if
applicable, the Approved Maintenance Provider, by way of reimbursement out of
the accrued balance of the Maintenance Reserves Account for that Maintenance
Item.

        (f)    If an Event of Loss occurs, subject to irrevocable payment by
Lessee to Lessor of the Agreed Value in accordance with the terms of this
Agreement and all other amounts due and owing by Lessee under the Operative
Documents to which Lessee is a party, and provided that no Lease Event of
Default has occurred and is continuing, Lessor will repay, within ten Business
Days the balance of the Maintenance Reserves Account to Lessee.

        (g)   On the expiry of the Lease Term, all Maintenance Reserves standing
to the credit of the Maintenance Reserves Account and not subject to the
reimbursement or return provisions hereof shall remain the property of Lessor.

        (h)   For the avoidance of doubt, notwithstanding anything to the
contrary in this Agreement, Lessor shall have no obligation to reimburse Lessee
for any amount greater than the then current balance of the Maintenance Reserves
Account referable to the relevant Maintenance Item.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

17

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        5.8    Maintenance Reserves Adjustment.    The Monthly Maintenance
Reserves Amounts set out in the Maintenance Reserves Table in Schedule 4 shall
be adjusted on January 1, 2012 and thereafter annually (with any such adjustment
being effective for the subsequent 12 month period) as appropriate to reflect
the provisions of Sections 5.8(a) and (b) below) based on the following:

        (a)    Annual Maintenance Reserves Adjustment.    The Monthly
Maintenance Reserves Amount for each Maintenance Item shall be adjusted annually
by the Annual Maintenance Reserves Adjustment applicable to such Maintenance
Item, commencing on January 1, 2012 and on January 1 of each year of the Lease
Term thereafter, as an agreed inflation adjustment.

        (b)    Material Revision to Maintenance Program.    If the maintenance
interval for any Maintenance Item subject to Maintenance Reserve Payments is
revised by the OEM by either increasing or decreasing the maintenance interval
for such Maintenance Item, Lessor shall, provided that Lessee's average cost
over the previous 24 months for such Maintenance Item is consistent with the
initial rate for that Maintenance Item, adjust the Monthly Maintenance Reserves
Amount for such Maintenance Item proportionately upward or downward, as
applicable to reflect the costs associated with obtaining relevant maintenance
services as a result of the material revision. Lessor shall promptly notify
Lessee of any such adjustment, which notice shall specify the revised Monthly
Maintenance Reserves Amount for such Maintenance Item and the effective date of
such revision and Lessee shall be bound by them absent manifest error.

        (c)    Engine Performance Restoration.    The Monthly Maintenance
Reserve Amount for Engine Performance Restoration set forth in Schedule 4 is
based upon a Flight Hour to Cycle ratio of 5:1. Should the actual Flight Hour to
Cycle ratio for any month be greater or less than 5:1, the Monthly Maintenance
Reserve Amount for Engine Performance Restoration shall be adjusted upward or
downward, respectively, based upon the rate set forth on Schedule 4 that most
closely corresponds to the actual Flight Hour to Cycle Ratio.

        Section 6.    Payment.    

        6.1    Manner of Payment.    Each payment to be made by Lessee to Lessor
under the Operative Documents to which Lessee is a party (unless otherwise
specified therein) shall be made by wire transfer in U.S.$ in immediately
available funds and received for value on the due date into such bank account in
the United States as Lessor or, following notice that Lessor has created Liens
over any of its interests under the Operative Documents to which Lessee is a
party, Security Trustee may from to time designate by prior written notice (the
"Primary Account"). Payments under this Agreement shall only be taken to have
been made when actually credited to the Primary Account. Payments of Basic Rent
shall be made no later than 3:00 pm (New York time) on the relevant Rent
Payment. Any payment of Basic Rent received after that time on a Business Day
shall be taken to have been received on the following Business Day.

        6.2    Unconditional Obligations.    This Agreement is a net lease and
Lessee's obligation to pay Rent and Supplemental Rent and to perform its other
obligations hereunder and under the other Operative Documents to which it is a
party shall be absolute and unconditional and shall not be affected by any
circumstance, including, without limitation:

        (a)   any withholding, set-off, counterclaim, recoupment, defense or
other right which Lessee may have against Lessor, Owner Participant or any other
person for any reason whatsoever (whether in connection with the transactions
contemplated hereby or any other transactions), including, without limitation,
any breach by Lessor or Owner Participant of its warranties, agreements or
covenants contained herein or in any of the other Operative Documents;

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

18

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        (b)   any defect in the title, registration, airworthiness, condition,
design, operation, or fitness for use of, or any damage to or loss or
destruction of, the Aircraft, or any interruption or cessation in the use or
possession thereof by Lessee or any other person for any reason whatsoever;

        (c)   any Liens with respect to the Aircraft;

        (d)   an Event of Loss with respect to the Aircraft or any Item of
Equipment;

        (e)   the invalidity or unenforceability or lack of due authorization or
other infirmity of this Agreement or any absence of right, power or authority of
Lessor, Owner Participant or Lessee to enter into this Agreement;

        (f)    any insolvency, bankruptcy, examinership, reorganization,
administration, liquidation or similar proceedings affecting the enforcement of
creditors rights generally by or against Lessor, Owner Participant or Lessee;

        (g)   any other circumstance or happening of any nature whatsoever,
whether or not similar to any of the foregoing; or

        (h)   any imposition of Taxes.

Nothing in this Section 6.2 shall be construed to limit or otherwise prejudice
Lessee's right to commence legal proceedings against Lessor or Owner Participant
to recover damages from Lessor or Owner Participant, as applicable, for the
breach by either or both of Lessor and Owner Participant of their respective
obligations under this Agreement.

        6.3    Default Interest.    

        (a)   Lessee shall pay interest at the Default Rate for any Rent,
Supplemental Rent or any other moneys payable by Lessee under the Operative
Documents to which Lessee is a party which are not paid on the due date (by way
of liquidated damages and not as a penalty). Such interest is computed for the
actual number of days elapsed from (and including) the due date for payment to
(but excluding) the date paid on the basis of a year of 360 days, and shall be
paid on demand from Lessor.

        (b)   Interest payable under Section 6.3(a) which is not paid when due
for payment may be added to the overdue amount at intervals of 30 days. Interest
is payable on the increased overdue amount at the Default Rate and in the manner
set out in Sections 6.3(a) and (b).

        (c)   Lessee's obligation to pay the outstanding amount on the date it
becomes due for payment is not affected by Section 6.3(a).

        6.4    Payments in United States Dollars.    All amounts to be paid
hereunder shall be paid in U.S. Dollars, in immediately available funds. The
specification of U.S. Dollars in this transaction is of the essence and U.S.
Dollars shall be the currency of account in any and all events. The obligations
of Lessee hereunder shall not be discharged by an amount paid in another
currency, whether pursuant to a judgment or otherwise, to the extent that the
amount so paid on prompt conversion to U.S. Dollars and transferred to Lessor at
Lessor's account under normal banking procedures does not yield the amount of
U.S. Dollars owing to Lessor. If Lessor receives an amount in respect of
Lessee's liability under this Agreement, or if such liability is converted into
a claim, proof, judgment or order, in a currency other than U.S. Dollars, Lessee
will indemnify Lessor and Owner Participant on an After-Tax Basis and as an
independent obligation against any loss arising out of or as a result of such
receipt or conversion. If the amount received by Lessor, when converted into
U.S. Dollars (at the market rate at which Lessor is able on the relevant date to
purchase U.S. Dollars in New York with that other currency) is less than the
amount owed in U.S. Dollars, Lessee will, forthwith on demand, pay to Lessor (on
an After-Tax Basis) an amount in Dollars equal to the deficit. In addition,
Lessee waives any right it may have in any jurisdiction to pay any amount due or
to become due hereunder in a currency other than U.S. Dollars.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

19

--------------------------------------------------------------------------------





[Operating Lease Agreement (Aircraft No. 1)]

        Section 7.    Representations, Warranties and Covenants.    

        7.1    Lessee's Representations, Warranties and Covenants.    Lessee
represents, warrants and covenants to Lessor as at the date of this Agreement
and on the Delivery Date, on the basis of the facts and circumstances as at the
relevant date, that:

        (a)    Organization; Qualification.    Lessee is a corporation duly
incorporated, validly existing and in good standing under the Laws of the State
of Delaware and has the corporate power and authority to conduct the business in
which it is currently engaged and to own or hold under lease its properties and
to enter into and perform its obligations under Lessee Operative Agreements.
Lessee is duly qualified to do business as a foreign corporation in good
standing in each jurisdiction in which it does business and in which the failure
to be so qualified would give rise to a Material Adverse Change of Lessee.

        (b)    Corporate Authorization.    Lessee has taken (or will take as and
when required by the terms hereof), or caused to be taken (or cause to be taken
when required by the terms hereof), all necessary corporate action (including,
without limitation, the obtaining of any consent or approval of stockholders
required by its certificate of incorporation or by-laws) to authorize the
execution and delivery of each of Lessee Operative Agreements, and the
performance of its obligations thereunder.

        (c)    No Violation.    The execution and delivery by Lessee of Lessee
Operative Agreements, the performance by Lessee of its obligations thereunder
and the consummation by Lessee on the Delivery Date of the transactions
contemplated thereby, do not and will not (a) violate any provision of its
certificate of incorporation or by-laws of Lessee, (b) violate any applicable
Law or judgment of any Government Entity having jurisdiction over Lessee or any
of its activities or properties or (c) violate or constitute any default under,
or result in the creation of any Lien (other than Permitted Liens) upon any
property of Lessee under any indenture, mortgage, chattel mortgage, deed of
trust, conditional sales contract, lease, loan or other material agreement,
instrument or document to which Lessee is a party or by which Lessee or any of
its properties is bound.

        (d)    Approvals.    The execution and delivery by Lessee of Lessee
Operative Agreements, the performance by Lessee of its obligations thereunder
and the consummation by Lessee on the Delivery Date of the transactions
contemplated thereby do not and will not require the consent or approval of, or
the giving of notice to, or the registration with, or the recording or filing of
any documents with, or the taking of any other action in respect of, (a) any
trustee or other holder of any Debt of Lessee and (b) any Government Entity,
except, in each case, for those that have been (or will on or before the
Delivery Date have been) obtained (true and complete copies of which have been
delivered to Lessor) or as listed in Section 7.1(h).

        (e)    Valid and Binding Agreements.    Lessee Operative Agreements have
been (or will be upon execution thereof) duly authorized, executed and delivered
by Lessee and, assuming the due authorization, execution and delivery thereof by
the other party or parties thereto, constitute the legal, valid and binding
obligations of Lessee and are enforceable against Lessee in accordance with the
respective terms thereof, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, receivership, moratorium and other
similar laws affecting the rights of creditors generally and general principles
of equity, whether considered in a proceeding at law or in equity.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

20

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        (f)    Litigation.    There is no action, suit, claim or proceeding now
pending or, to the knowledge of Lessee, threatened, against Lessee, before any
court, governmental body, arbitration board, tribunal or administrative agency,
which is reasonably likely to be determined adversely to Lessee and if
determined adversely to Lessee would result in a Material Adverse Change to
Lessee.

        (g)    Financial Condition.    The audited financial statements of
Holdings for each financial year are certified by independent auditors and as
delivered to Lessor have been prepared in accordance with GAAP which have been
consistently applied and fairly present the financial position of Holdings and
its consolidated subsidiaries (including Lessee) as at such date and the results
of the operations of Lessee for the financial year ended on such date and, as at
such date, Holdings did not have any significant liabilities (contingent or
otherwise) or any unrealized or anticipated losses which are not disclosed by,
or reserved against in, such financial statements and there has been no Material
Adverse Change in Holdings or Lessee since publication of such financial
statements.

        (h)    Registration and Recordation.    Except for (a) the registration
of the Aircraft with the FAA pursuant to the Act in the name of Lessor, (b) the
filing for recordation of the FAA Filed Documents, (c) the filing of the
Financing Statements (and continuation statements relating thereto at periodic
intervals), (d) the taking of possession and retention by Security Trustee of
the original chattel paper counterparts of this Agreement and Lease Supplement,
(e) the affixation of the nameplates referred to in Section 4 of Schedule 7 of
this Agreement, and (f) the registration of the International Interests with the
International Registry in respect of the Aircraft, Engines, the Security
Agreement, if any, and this Agreement, no other registration and no further
filing or recording of this Agreement, the Security Agreement, if any, or any
other instrument or document is necessary or advisable under the laws of the
United States or any state therein to: (1) establish the priority, legality,
validity or enforceability of the obligations of Lessee under this Agreement, or
(2) fully protect, establish and perfect Lessor's title to and Lessor's and
Security Trustee's interest in the Aircraft or their respective rights hereunder
and thereunder as against Lessee and any other person in any applicable
jurisdiction.

        (i)    Location.    Lessee's location (as such term is used in
Section 9-307 of the UCC) is Delaware.

        (j)    No Default.    No Lease Default or Lease Event of Default has
occurred and is continuing.

        (k)    No Event of Loss.    No Event of Loss has occurred with respect
to the Airframe or any Engine, and, to the knowledge of Lessee, no circumstance,
condition, act or event has occurred that, with the giving of notice or lapse of
time or both gives rise to or constitutes an Event of Loss with respect to the
Airframe or any Engine.

        (l)    Certificated Air Carrier.    Lessee is a Certificated Air Carrier
and holds all licenses, certificates, permit from applicable Government Entities
for the conduct of its business as a Certificated Air Carrier and performance of
its obligations under this Agreement.

        (m)    Section 1110.    Lessor, as lessor under this Agreement is
entitled to the benefits and protection of Section 1110 of the Bankruptcy Code
in connection with its right to take possession of the Aircraft in the event of
a case under Chapter 11 of the Bankruptcy Code in which Lessee is a debtor.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

21

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        (n)    Solvency.    Lessee is solvent and able to pay its debts as the
same fall due and the transactions contemplated by the Operative Documents to
which Lessee is a party are of commercial benefit to it and in its commercial
interest.

        (o)    Tax Returns.    Lessee has duly filed all material Tax returns
that it is required by applicable Laws to file, has duly paid all material Taxes
stated to be due and payable in such Tax returns and has duly paid all Taxes
stated to be due in any communication issued by any taxing authority other than
Taxes (i) which are being contested in good faith by appropriate proceedings in
accordance with applicable Law, (ii) for which adequate reserves are maintained
in accordance with GAAP, and (iii) the contest of which does not involve any
risk of criminal penalty or any reasonable possibility of any sale, forfeiture,
confiscation, seizure or loss of, or the imposition of a Lien (other than a
Permitted Lien) on any Item of Equipment or any interest therein.

        (p)    Airport Charges.    Lessee has paid or caused to be paid all fees
or charges assessed and due against it (or against any aircraft owned by or
leased to or operated by it) by any airport or air navigation authority
assessing landing or navigation fees or charges in respect of the Aircraft or
any other aircraft owned by or leased or operated by it or is challenging such
fees and charges in accordance with the terms hereof.

        (q)    Import.    All required import licenses and all customs
formalities relating to the import of the Aircraft into the State of
Registration have been obtained or complied with (or will have been obtained or
complied with by the Delivery Date) and all Taxes payable in connection with the
import of the Aircraft into the State of Registration have been (or will by the
Delivery Date be) paid.

        (r)    Liens.    Neither Lessee nor its Affiliates have created any
Liens (other than Permitted Liens) in relation to the Aircraft or the
Insurances.

        (s)    Jurisdiction/Governing Law.    Lessee's:

          (i)  irrevocable submission under this Agreement and the Operative
Documents to which it is a party to the jurisdiction of the courts specified in
them;

         (ii)  agreement that this Agreement and the other Operative Documents
to which Lessee is a party be governed by the law of the place specified in
them; and

        (iii)  agreement not to claim any immunity to which it or its assets may
be entitled,

are legal, valid and binding under the laws of its jurisdiction of
incorporation.

        (t)    Specifications.    Upon the occurrence of the Delivery Date, the
Aircraft complies with the specifications set out in Schedule 1 (unless
otherwise noted in the Lease Supplement or in any tripartite agreement among the
Aircraft Manufacturer, Lessor and Lessee executed on or before the Delivery
Date).

        (u)    No Immunity.    Lessee is subject to civil commercial law with
respect to its obligations under this Agreement, neither Lessee nor any of its
assets is entitled to any right of immunity and the entry into and performance
of this Agreement by Lessee constitute private and commercial acts.

        (v)    Manufacturer Opinion.    No later than five Business Days after
the Delivery Date, Lessee shall cause to be delivered an opinion of internal
counsel to Airframe Manufacturer, in form and substance reasonably acceptable to
Lessor and addressed to Lessor, Owner Participant and Security Trustee, it being
agreed that Lessee shall use commercially reasonable efforts to obtain such
opinion.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

22

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        (w)    Value Added Taxes.    (i) On the date of this Agreement and the
Delivery Date, Lessee does not have a place of business or a fixed establishment
in Ireland and (ii) on or prior to the Delivery Date, Lessee will provide Lessor
with a true, complete, and accurate Internal Revenue Service Form 6166,
certifying that Lessee is a U.S. tax resident.

        7.2    Lessor's Representations, Warranties and Covenants.    Lessor
represents, warrants and covenants to Lessee as at the date of this Agreement
and on the Delivery Date, on the basis of the facts and circumstances as at the
relevant date, that:

        (a)    Organization; Qualification.    Lessor is the owner trustee of a
common law trust duly formed and validly existing under the laws of the State of
Delaware and has the trust power and authority to conduct the business in which
it is currently engaged and to own or hold under lease its properties and to
enter into and perform its obligations under each of the Operative Documents and
the Trust Agreement to which it is a party. Lessor is duly qualified to do
business as a foreign corporation in good standing in each jurisdiction in which
it does business and in which the failure to be so qualified would give rise to
a Material Adverse Change of Lessor.

        (b)    Authorization.    Lessor has taken (or will take as and when
required by the terms hereof), or caused to be taken (or cause to be taken when
required by the terms hereof), all necessary trust action to authorize the
execution and delivery of each of the Operative Documents to which it is a party
and the Trust Agreement, and the performance of its obligations thereunder.

        (c)    No Violation.    The execution and delivery by Lessor of the
Operative Documents to which it is a party and the Trust Agreement, the
performance by Lessor of its obligations thereunder and the consummation by
Lessor on the Delivery Date of the transactions contemplated thereby, do not and
will not (a) violate any provision of the Trust Agreement or any other
constitutional or organizational document of Lessor, (b) violate any applicable
Law or judgment of any Government Entity having jurisdiction over Lessor or any
of its activities or properties or (c) violate or constitute any default under,
or result in the creation of any Lien (other than Permitted Liens) upon any
property of Lessor under any indenture, mortgage, chattel mortgage, deed of
trust, conditional sales contract, lease, loan or other material agreement,
instrument or document to which Lessor is a party or by which Lessor or any of
its properties is bound.

        (d)    Approvals.    The execution and delivery by Lessor of the
Operative Documents to which it is a party and the Trust Agreement the
performance by Lessor of its obligations thereunder and the consummation by
Lessor on the Delivery Date of the transactions contemplated thereby do not and
will not require the consent or approval of, or the giving of notice to, or the
registration with, or the recording or filing of any documents with, or the
taking of any other action in respect of, (a) any trustee or other holder of any
Debt of Lessor and (b) any Government Entity, except for those that have
heretofore been obtained (true and complete copies of which have been delivered
to Lessee) or as listed in Section 7.1(h).

        (e)    Valid and Binding Agreements.    The Operative Documents to which
Lessor is a party and the Trust Agreement have been (or will be upon execution
thereof be) duly authorized, executed and delivered by Lessor and, assuming the
due authorization, execution and delivery thereof by the other party or parties
thereto, constitute the legal, valid and binding obligations of Lessor and are
enforceable against Lessor in accordance with the respective terms thereof,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, receivership, moratorium and other similar laws affecting the
rights of creditors generally and general principles of equity, whether
considered in a proceeding at law or in equity.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

23

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        (f)    Citizenship.    Lessor is a "citizen of the United States" as
that term is defined in the Act and shall either remain a "citizen of the United
States" as that term is defined in the Act or shall otherwise be qualified to
register the Aircraft with the State of Registration assuming the State of
Registration is the United States.

        (g)    Right to Lease the Aircraft.    On the Delivery Date, Lessor will
have acquired such title to the Aircraft as conveyed to it by the Airframe
Manufacturer pursuant to the Bill of Sale and shall have the right to lease the
Aircraft to Lessee.

        (h)    Litigation.    There is no action, suit, claim or proceeding now
pending or, to the knowledge of Lessor, threatened, against Lessor, before any
court, governmental body, arbitration board, tribunal or administrative agency,
which is reasonably likely to be determined adversely to Lessor and if
determined adversely to Lessor would result in a Material Adverse Change to
Lessor.

        (i)    No Immunity.    Lessor is subject to civil commercial law with
respect to its obligations under this Agreement, neither Lessor nor any of its
assets is entitled to any right of immunity and the entry into and performance
of this Agreement by Lessor constitute private and commercial acts.

        7.3    Wilmington's Representations, Warranties and
Covenants.    Wilmington represents, warrants and covenants to Lessee as at the
date of this Agreement and on the Delivery Date, on the basis of the facts and
circumstances as at the relevant date, that:

        (a)    Organization; Qualification.    Wilmington is a Delaware trust
company duly formed, validly existing and in good standing under the laws of the
State of Delaware and has the trust power and authority to conduct the business
in which it is currently engaged and to own or hold under lease its properties
and to enter into and perform its obligations under each of the Operative
Documents to which it is a party and the Trust Agreement. Wilmington is duly
qualified to do business as a foreign corporation in good standing in each
jurisdiction in which it does business and in which the failure to be so
qualified would give rise to a Material Adverse Change to Wilmington.

        (b)    Authorization.    Wilmington has taken (or will take as and when
required by the terms hereof), or caused to be taken (or cause to be taken as
and when required by the terms hereof), all necessary trust action to authorize
the execution and delivery of each of the Operative Documents to which it is a
party and the Trust Agreement and the performance of its obligations thereunder.

        (c)    No Violation.    The execution and delivery by Wilmington of each
of the Operative Documents to which it is a party and the Trust Agreement, the
performance by Wilmington of its obligations thereunder and the consummation by
Wilmington on the Delivery Date of the transactions contemplated thereby, do not
and will not (a) violate any provision of its constitutional or organizational
document, (b) violate any other applicable Law or judgment of any Government
Entity having jurisdiction over Wilmington or any of its activities or
properties or (c) violate or constitute any default under, or result in the
creation of any Lien (other than Permitted Liens) upon any property of
Wilmington under any indenture, mortgage, chattel mortgage, deed of trust,
conditional sales contract, lease, loan or other material agreement, instrument
or document to which Wilmington is a party or by which Wilmington or any of its
properties is bound.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

24

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        (d)    Approvals.    The execution and delivery by Wilmington of the
Operative Documents and the Trust Agreement to which it is a party, the
performance by Wilmington of its obligations thereunder and the consummation by
Wilmington on the Delivery Date of the transactions contemplated thereby do not
and will not require the consent or approval of, or the giving of notice to, or
the registration with, or the recording or filing of any documents with, or the
taking of any other action in respect of, (a) any trustee or other holder of any
Debt of Wilmington and (b) any Government Entity, except for those that have
heretofore been obtained (true and complete copies of which have been delivered
to Lessee) or as listed in Section 7.1(h).

        (e)    Valid and Binding Agreements.    The Operative Documents to which
Wilmington is a party and the Trust Agreement have been (or will upon execution
thereof be) duly authorized, executed and delivered by Wilmington and, assuming
the due authorization, execution and delivery thereof by the other party or
parties thereto, constitute the legal, valid and binding obligations of
Wilmington and are enforceable against Wilmington in accordance with the
respective terms thereof, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, receivership, moratorium and other
similar laws affecting the rights of creditors generally and general principles
of equity, whether considered in a proceeding at law or in equity.

        (f)    Citizenship.    Wilmington is a "citizen of the United States" as
that term is defined in the Act and shall either remain a "citizen of the United
States" as that term is defined in the Act or shall otherwise be qualified to
register the Aircraft with the State of Registration assuming the State of
Registration is the United States.

        (g)    Litigation.    There is no action, suit, claim or proceeding now
pending or, to the knowledge of Wilmington, threatened, against Wilmington,
before any court, governmental body, arbitration board, tribunal or
administrative agency, which is reasonably likely to be determined adversely to
Wilmington and if determined adversely to Wilmington would result in a Material
Adverse Change to Wilmington.

        (h)    No Immunity.    Wilmington is subject to civil commercial law
with respect to its obligations under this Agreement, neither Wilmington nor any
of its assets is entitled to any right of immunity and the entry into and
performance of this Agreement by Wilmington constitute private and commercial
acts.

        7.4    Owner Participant's Representations, Warranties and
Covenants.    Owner Participant represents, warrants and covenants to Lessee as
at the date of this Agreement and on the Delivery Date, on the basis of the
facts and circumstances as at the relevant date, that:

        (a)    Organization; Qualification.    Owner Participant is a private
limited company duly incorporated and validly existing under the laws of Ireland
and has the power and authority to conduct the business in which it is currently
engaged and to own or hold under lease its properties and to enter into and
perform its obligations under each of the Operative Documents to which it is a
party and the Trust Agreement. Owner Participant is duly qualified to do
business as a foreign corporation in good standing in each jurisdiction in which
it does business and in which the failure to be so qualified would give rise to
a Material Adverse Change of Owner Participant.

        (b)    Authorization.    Owner Participant has taken (or will take as
and when required by the terms hereof), or caused to be taken (or cause to be
taken when required by the terms hereof), all necessary corporate action to
authorize the execution and delivery of each of the Operative Documents to which
it is a party and the Trust Agreement, and the performance of its obligations
thereunder.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

25

--------------------------------------------------------------------------------





[Operating Lease Agreement (Aircraft No. 1)]

        (c)    No Violation.    The execution and delivery by Owner Participant
of the Operative Documents to which it is a party and the Trust Agreement, the
performance by Owner Participant of its obligations thereunder and the
consummation by Owner Participant on the Delivery Date of the transactions
contemplated thereby, do not and will not (a) violate any provision of its
organizational documents, (b) violate any applicable Law or judgment of any
Government Entity having jurisdiction over Owner Participant or any of its
activities or properties or (c) violate or constitute any default under, or
result in the creation of any Lien (other than Permitted Liens) upon any
property of Owner Participant under any indenture, mortgage, chattel mortgage,
deed of trust, conditional sales contract, lease, loan or other material
agreement, instrument or document to which Owner Participant is a party or by
which Owner Participant or any of its properties is bound.

        (d)    Approvals.    The execution and delivery by Owner Participant of
the Operative Documents to which it is a party and the Trust Agreement, the
performance by Owner Participant of its obligations thereunder and the
consummation by Owner Participant on the Delivery Date of the transactions
contemplated thereby do not and will not require the consent or approval of, or
the giving of notice to, or the registration with, or the recording or filing of
any documents with, or the taking of any other action in respect of, (a) any
trustee or other holder of any Debt of Owner Participant and (b) any Government
Entity, except for those that have heretofore been obtained (true and complete
copies of which have been delivered to Lessee) or as listed in Section 7.1(h).

        (e)    Valid and Binding Agreements.    The Operative Documents to which
Owner Participant is a party and the Trust Agreement have been duly authorized,
executed and delivered by Owner Participant and, assuming the due authorization,
execution and delivery thereof by the other party or parties thereto, constitute
the legal, valid and binding obligations of Owner Participant and are
enforceable against Owner Participant in accordance with the respective terms
thereof, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, receivership, moratorium and other similar laws affecting the
rights of creditors generally and general principles of equity, whether
considered in a proceeding at law or in equity.

        (f)    Litigation.    There is no action, suit, claim or proceeding now
pending or, to the knowledge of Owner Participant, threatened, against Owner
Participant, before any court, governmental body, arbitration board, tribunal or
administrative agency, which is reasonably likely to be determined adversely to
Owner Participant and if determined adversely to Owner Participant would result
in a Material Adverse Change of Owner Participant.

        (g)    No Immunity.    Owner Participant is subject to civil commercial
law with respect to its obligations under this Agreement, neither Owner
Participant nor any of its assets is entitled to any right of immunity and the
entry into and performance of this Agreement by Owner Participant constitute
private and commercial acts.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

26

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        (h)    Treaty Qualification.    On the date of this Agreement, Owner
Participant qualifies for the benefits of the Convention Between the Government
of the United States of America and the Government of Ireland for the Avoidance
of Double Taxation and the Prevention of Fiscal Evasion with respect to Taxes on
Income and Capital Gains which entered into force on December 17, 1997, together
with any protocols thereto, exchanges of notes with respect thereto, and
amendments thereof (in each case effective on or prior to the date of this
Agreement) (the "U.S.-Ireland Income Tax Treaty") and, absent a change in the
U.S.-Ireland Income Tax Treaty or other applicable Law (in each such case
effective after the date of this Agreement), reasonably expects that it will
continue to so qualify at all times through the Termination Date. For the
avoidance of doubt, Owner Participant shall be treated for purposes of this
Section 7.4(h) as qualifying for the benefits of the U.S.-Ireland Income Tax
Treaty only if it meets each and every condition and limitation under the
U.S.-Ireland Income Tax Treaty necessary in order for Owner Participant to
receive Rent, Supplemental Rent, Agreed Value, and other amounts paid by Lessee
to Lessor pursuant to this Agreement free of United States federal withholding
Taxes (including, without limitation, the "Resident" and one of the "Limitation
of Benefits" provisions of the U.S.-Ireland Income Tax Treaty). On the date of
this Agreement and the Delivery Date, Owner Participant does not have, and has
no reason to believe that it will at any time up to and including the
Termination Date have, a "permanent establishment" within the United States,
within the meaning of the U.S.-Ireland Income Tax Treaty (a "Permanent
Establishment").

        Section 8.    Covenants.    

        8.1    General Covenants.    Lessee covenants to Lessor and Owner
Participant that it will:

        (a)   preserve and maintain (i) subject to clause (e) below, its
corporate existence and (ii) all of its rights, privileges and franchises in
every jurisdiction in which the character of the property owned or the nature of
the business transacted by it makes licensing or qualification necessary;

        (b)   pay or cause to be paid (i) all Taxes required by applicable Laws
to be paid by it (whether such Taxes are imposed upon it or upon its income and
profits or upon any property belonging to it or otherwise) prior to the date on
which any penalty accrues, except Taxes which it is contesting in good faith by
appropriate proceedings provided that such contest does not involve any risk of
criminal penalty or any reasonable possibility of sale, forfeiture,
confiscation, seizure or loss of, or the imposition of any Lien on, any Item of
Equipment or any interest therein, and (ii) all other lawful claims which, if
not paid, are reasonably likely to result in the imposition of a Lien upon the
Aircraft or any part thereof;

        (c)   remain duly qualified to operate the Aircraft under applicable
Law;

        (d)   maintain in full force and effect all governmental consents,
licenses, authorizations, approvals, declarations, filings and registrations
obtained or effected in connection with this Agreement and every document or
instrument contemplated hereby and to take all such additional action as may be
necessary in connection herewith or therewith. Lessee further undertakes to
timely obtain or effect any new or additional governmental consents, licenses,
authorizations, approvals, declarations, filings or registrations as may become
necessary for Lessee's performance of its obligations hereunder and under each
of the other Operative Documents to which Lessee is a party;

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

27

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        (e)   not enter into any transaction (a "Transaction") without the prior
written consent of Lessor (whether by way of reconstruction, reorganization,
consolidation, amalgamation, merger, transfer, sale, lease or otherwise) whereby
all or substantially all of its liabilities, property and assets would become
the liabilities, property and assets of the entity resulting therefrom (the
"Successor") unless:

          (i)  no Lease Event of Default has occurred and is continuing or would
result from the Transaction;

         (ii)  the Successor is a corporation or a limited liability company
existing under the laws of the U.S. or one of its states;

        (iii)  the Successor is a Certificated Air Carrier;

        (iv)  the tangible net worth of the Successor is not less than that of
Lessee immediately prior to the Transaction; and

         (v)  the Successor becomes liable for the obligations of Lessee under
the Operative Documents to which Lessee is a party as a result of the
Transaction.

        Any breach by Lessee of this Section 8.1(e) shall be deemed a "Change of
Control Event."

        (f)    notify Lessor and Owner Participant of any change to Lessee's
registered office for service of process or any change in Lessee's jurisdiction
of incorporation not more than 30 days following such change;

        (g)   not (i) except as otherwise permitted in this Agreement,
voluntarily suspend its certificated operation of the Aircraft or its fleet of
Airbus A330's or (ii) permit to be revoked, canceled or otherwise terminated,
whether by act or omission, all or substantially all of the franchises,
concessions, permits, rights or privileges required for the conduct of business
and operations of Lessee or the free and continued use and exercise thereof;

        (h)   pay promptly when due all navigation and en-route charges and all
other charges payable by Lessee for the use of or services provided at any
airport, whether in respect of the Aircraft or any other aircraft in Lessee's
fleet;

        (i)    not represent or hold out Lessor, Owner Participant, any
Financier or any Affiliate of the foregoing as carrying goods or passengers on
the Aircraft or being in any way connected to operation of the Aircraft;

        (j)    If any Items of Equipment delivered to Lessor by Lessee in
connection with this Agreement are required by this Agreement to have a validity
and effectiveness for the Lease Term, but have or are of a duration or
effectiveness that is for less than the Lease Term when originally delivered,
cause replacements, extensions or supplements thereof to be timely delivered to
Lessor during the Lease Term to ensure that Lessor maintains at all times during
the Lease Term the benefits initially afforded by such items and the continued
effectiveness and validity of the same for the Lease Term;

        (k)   not, directly or indirectly, create, incur, assume or suffer to
exist any Lien on or with respect to this Lease, any Item of Equipment, title
thereto or any interest therein, except for Permitted Liens. Lessee shall
promptly, at its own expense, take such action as may be necessary to duly
discharge any such Lien not excepted above if the same shall arise at any time
with respect to any Item of Equipment; and

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

28

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        (l)    ensure that if the Aircraft is in effect used and enjoyed in
Ireland and, if at such time the Aircraft is not used by a transport undertaking
operating for reward chiefly on international routes, then Lessee shall promptly
notify Lessor in writing and shall reasonably cooperate (at Owner Participant's
cost) to prepare and file such Irish value added Tax forms as may be reasonably
required to ensure that Irish value added Tax does not apply to Rent,
Supplemental Rent, Agreed Value, and other amounts paid by Lessee under this
Agreement.

        8.2    Operation and Use.    Lessee undertakes to comply with the
operation and use provisions set out in Schedule 7.

        8.3    Maintenance, Alterations, Repairs, Pooling and
Inspection.    Lessee undertakes to comply with the maintenance, alteration,
repairs, pooling and inspection provisions set out in Schedule 8.

        8.4    Monthly Report.    Lessee undertakes to furnish to Lessor within
ten days after the end of every month during the Lease Term and until Redelivery
a report on the Aircraft and each Engine in the form of Schedule 11.

        8.5    Provision of Information.    Lessee undertakes to:

        (a)   as soon as practicable after the end of the first, second and
third quarterly fiscal periods in each fiscal year of Holdings, and in any event
within 60 days thereafter (or, if Holdings has obtained an extension from the
SEC to file its Form 10-Q, within 90 days), provide Lessor a copy of the
Form 10-Q (excluding exhibits) filed by Holdings with the SEC for such quarterly
period; or if no such Form 10-Q was so filed, its consolidated balance sheet and
related statements of operations and cash flows as of the end of and for such
fiscal quarter (in the case of the statement of operations) and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, prepared in
accordance with GAAP, subject to normal year-end audit adjustments;

        (b)   as soon as practicable after the end of each fiscal year, and in
any event within 120 days thereafter, provide Lessor a copy of the Form 10-K
(excluding exhibits) filed by Holdings with the SEC for such fiscal year, or, if
no such Form 10-K was so filed, its audited consolidated balance sheet and
related statements of operations, stockholders' equity and cash flows as of the
end of such year, setting forth in each case in comparative form the figures for
the previous fiscal year, all reported on by Holdings' independent public
accountants of recognized national standing to the effect that such consolidated
financial statements present fairly in all material respects the consolidated
financial condition and results of operations of Holdings and its Subsidiaries
(including Lessee) on a consolidated basis in accordance with GAAP;

        (c)   provide, within ten Business Days of Lessor's reasonable request,
which request may be made no more frequently than once in each calendar quarter
while no Lease Event of Default is continuing (and while a Lease Event of
Default is continuing, at any time without such limitation), all information
regarding any Item of Equipment, any engine installed on the Airframe, and the
use, location and condition of the Aircraft, including without limitation, the
hours remaining until the next scheduled check, inspection, overhaul or shop
visit;

        (d)   promptly notify Lessor of any Lease Default or Lease Event of
Default of which it becomes aware or any other event which would be likely in
Lessee's reasonable opinion to adversely affect Lessee's ability to perform any
of its obligations under the Operative Documents; and

        (e)   as soon as practicable, give to Lessor such other information
relating to Lessee's or Holdings' financial condition, operations, business and
property as Lessor may from time to time reasonably request.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

29

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        8.6    Insurance.    

        (a)    Insurance.    Lessee will maintain the Insurances in full force
during the Lease Term, and thereafter as expressly required in this Agreement,
which shall be in line with best industry practice for comparable operators and
shall be through such brokers and with such insurers of recognized standing in
the London and/or New York markets and having such deductibles and subject to
such exclusions as may be approved by Lessor from time to time. The Insurances
shall in any event meet the requirements set out in Schedule 9 which may be
amended from time to time by Lessor, following reasonable notice to Lessee, so
that the scope and level of cover is maintained in line with generally accepted
industry-wide practice for airlines similarly situated with, and operating
similar aircraft as, Lessee such that the interests of Lessor and each
Indemnified Party are prudently protected.

        (b)    Change.    If at any time Lessor wishes to revoke its approval of
any insurer, reinsurer, insurance or reinsurance, Lessor and/or its brokers will
consult with Lessee and Lessee's brokers (as for the time being approved by
Lessor) regarding whether that approval should be revoked to protect the
interests of the parties insured. If, following such consultation, Lessor
considers (acting reasonably) that any change should be made, Lessee will then
arrange or procure the arrangement of alternative cover reasonably satisfactory
to Lessor.

        (c)    Insurance Undertakings and Information.    Lessee will:

          (i)  comply with the terms and conditions of each policy of the
Insurances and not do, knowingly consent or agree to any act or omission which:

        (A)  invalidates or may invalidate the Insurances; or

        (B)  renders or may render void or voidable the whole or any part of any
of the Insurances; or

        (C)  brings any particular liability within the scope of an exclusion or
exception to the Insurances, unless such risk is covered by other insurance, if
economically feasible;

         (ii)  not take out without the prior written approval of Lessor any
insurance or reinsurance in respect of the Aircraft other than that which is
required under this Agreement unless relating solely to hull total loss,
business interruption, profit commission and deductible risk;

        (iii)  commence renewal procedures at least 30 days prior to expiry of
any of the Insurances and provide to Lessor:

        (A)  if requested by Lessor, a written status report of renewal
negotiation 14 days prior to each expiry date;

        (B)  confirmation of completion of renewal prior to each policy expiry
date;

        (C)  certificates of insurance (and where appropriate certificates of
reinsurance), and broker's (and any reinsurance broker's) letter of undertaking
in a form acceptable to Lessor in English, detailing the coverage and confirming
the insurers' (and any reinsurers') agreement to the specified insurance
requirements of this Agreement within seven days after each renewal date;

        (iv)  prior to the Delivery Date and on each renewal date, provide to
Lessor copies of documents or other information evidencing the Insurances;

         (v)  be responsible for any deductible under the Insurances

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

30

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        (vi)  provide any other insurance and reinsurance related information,
or assistance, in respect of the Insurances as Lessor may reasonably require;

       (vii)  maintain insurance in respect of the Aircraft for the purposes of
the Operative Documents which incorporates the terms and conditions of Airline
Finance/Lease Contract Endorsement AVN67B (or any updated version thereof if
such updated endorsement shall be the general aviation industry standard) or
other language usual and customary in the international airline industry into
such insurance. In that event, to the extent that any provision of AVN67B (or
any updated version thereof if such updated endorsement shall be the general
aviation industry standard) conflicts or is otherwise inconsistent with the
requirements of the Operative Documents relating to insurance, then (so long as
it shall be general practice to insure aircraft financed or leased on the basis
of such endorsement) such conflicting or inconsistent provision of AVN67B (or
any updated version thereof if such updated endorsement shall be the general
aviation industry standard) shall prevail and such endorsement shall, to the
extent of any inconsistency, be deemed to satisfy the requirements of the
Operative Documents; and

      (viii)  forthwith notify Lessor of any event (including an Event of Loss)
which will or may give rise to a claim under any required policy in excess of
the Damage Notification Threshold.

        (d)    Failure to Insure.    If Lessee fails to maintain the Insurances
in compliance with this Agreement, each of the Indemnified Parties will be
entitled but not bound (without prejudice to any other rights of Lessor under
this Agreement):

          (i)  to pay the premiums due or to effect and maintain insurances
satisfactory to it or otherwise remedy Lessee's failure in such manner
(including to effect and maintain an "owner's interest" policy) as it considers
appropriate. Any sums so expended by it will become immediately due and payable
by Lessee to Lessor together with interest thereon at the Default Rate, from the
date of expenditure by it up to the date of reimbursement by Lessee; and

         (ii)  at any time while such failure is continuing to require the
Aircraft to remain at any airport or to proceed to and remain at any airport
designated by it until the failure is remedied to its satisfaction.

        (e)    Continuing Indemnity.    Lessee shall effect and maintain
insurance after the Termination Date with respect to its liability under this
Section 8.6 for two years, and such insurance shall name each Indemnified Party
as an additional insured.

        Section 9.    Loss or Damage to the Aircraft.    

        9.1    Event of Loss.    Lessee shall promptly notify Lessor of:

        (a)   any Event of Loss; or

        (b)   any other loss or damage to the Aircraft in excess of the Damage
Notification Threshold, and each of Lessee and Lessor shall supply the other all
necessary information, documentation and assistance which may reasonably be
required by Lessor in connection with making any claim under the Insurances.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

31

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        9.2    Payment on Event of Loss.    

        (a)   If an Event of Loss occurs in respect of the Airframe (with or
without the Engines) during the Lease Term, Lessee shall pay, or procure that
the insurer pays, to Lessor (or to any Financier or Security Trustee, as
applicable, named as loss payee under the Insurances) as soon as reasonably
practicable but in any event within 90 days after the Event of Loss Date or, if
earlier, the third Business Day following the date such insurance proceeds are
received, the Agreed Value together with all Rent, Supplemental Rent and other
amounts then due and payable under Operative Documents to which Lessee is a
party. Any insurance proceeds payable following an Event of Loss under the
Insurances in excess of the Agreed Value may be paid to Lessee or its order.

        (b)   Upon such payment being made, (i) this Agreement and the
obligations of Lessee hereunder, including, without limitation, the obligation
to pay Rent and Supplemental Rent, are terminated subject to Section 13.7 and
(ii) Lessor shall return the Security Deposit or Security Deposit LC, as
applicable, to Lessee in accordance with Section 5.5(b).

        (c)   The Net Event of Loss Proceeds received by Lessor (or such other
person as may be designated as loss payee) from Lessee or the insurer pursuant
to this Section 9.2 shall be applied as follows:

          (i)  first, in discharge of any unpaid Rent, Supplemental Rent and any
other amounts (other than the Agreed Value) due and payable by Lessee under or
in connection with the Operative Documents but unpaid;

         (ii)  second, in discharge of the Agreed Value; and

        (iii)  third, payment of the balance, if any, to Lessee.

        9.3    Co-operation Regarding Claims.    Lessee shall co-operate with
Lessor, Security Trustee and each Financier to procure the payment by the
insurer of the Agreed Value upon any Event of Loss of the Aircraft.

        9.4    Payment of Rent on Event of Loss.    Lessee shall continue to pay
Rent on the days and in the amounts required under this Agreement
notwithstanding any Event of Loss provided that no further installments of Rent
shall become due after the date on which all sums due under Section 9.2(a) shall
have been paid in full, and on such date the Lease Term shall terminate and
Lessor shall, at Lessee's cost and subject to the rights (if any) of the
insurer, cause title to the Aircraft (and to any surviving Engine) to be
conveyed to Lessee free and clear of all rights of Lessor and all Indemnified
Parties and Lessor Liens but otherwise on an as-is where-is basis, without
recourse to or warranty by Lessor or any Financier (free of Lessor's Liens and
defects in title resulting from Lessor's or Owner Participant's acts).

        9.5    Repairable Damage.    In the event of repairable damage to the
Aircraft or any of the Engines and subject to no Lease Default under
Section 10.1(a) or Lease Event of Default having occurred and continuing, all
insurance proceeds which may be payable by the insurers of the Aircraft shall be
paid to (a) Lessee in respect of all loss or damage Lessee has made good (or
caused to be made good), or (b) the repairer for the cost of the completed
repair works, or (c) to the vendor of any new or replacement Engine or Part for
the cost of such new or replacement Engine or Part provided that, in relation to
(a) and (b) above, Lessee furnishes to Lessor confirmation reasonably
satisfactory to Lessor that the repairs have been carried out in accordance with
the terms of this Agreement. Any such insurance proceeds payable following the
occurrence of a Lease Event of Default (or not otherwise applied in the manner
described above) shall be applied in such manner as Lessor may direct.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

32

--------------------------------------------------------------------------------





[Operating Lease Agreement (Aircraft No. 1)]

        9.6    Payment of Repairs.    In the event of repairable damage to the
Aircraft or any of the Engines, or an Engine Event of Loss, and if the insurance
moneys paid in respect thereof are insufficient to pay the cost or estimated
cost of making good or repairing such damage or the cost of purchasing a
Replacement Engine, Lessee will pay the deficiency within two Business Days of
demand from Lessor provided such amounts are due and payable.

        9.7    Engine Event of Loss.    Lessee shall promptly notify Lessor of
the occurrence of an Engine Event of Loss and shall as soon as reasonably
practicable but no later than 120 days after the occurrence of such Engine Event
of Loss, convey or cause to be conveyed to Lessor (or as Lessor may otherwise
direct), as replacement for such Engine, title, free and clear of all Liens
other than Permitted Liens, to a Replacement Engine. At the time of any such
conveyance, Lessee shall (a) deliver to Lessor a bill of sale in favor of Lessor
with respect to such Replacement Engine and (b) take such other actions and
furnish such other certificates and documents as Lessor may reasonably require
in order to ensure that the Replacement Engine is duly and properly conveyed to
Lessor and leased to Lessee to the same extent as the Engine replaced thereby
and leased hereunder. Such engine shall, after such transfer, be deemed part of
the property leased hereunder and shall be deemed an Engine. Upon full
compliance by Lessee with the terms of this Section 9.7, the leasing of the
replaced Engine with respect to which such Engine Event of Loss occurred shall
cease and title to such Engine shall thereupon (subject to any salvage rights of
the insurer) vest in Lessee free and clear of all rights of Lessor and all
Indemnified Parties and Lessor Liens but otherwise without recourse to or
warranty by Lessor or any Financier (free of Lessor's Liens and defects in title
from Lessor's or Owner Participant's acts). If Lessor or Financier receives any
insurance proceeds relating to such Engine Event of Loss, Lessor will (or will
procure that Financier will) promptly, subject to compliance by Lessee with its
obligations under this Section 9.7 and so long as no Lease Default or Lease
Event of Default has occurred and is outstanding, remit such proceeds to Lessee.
No Engine Event of Loss with respect to any Engine that is replaced in
accordance with the provisions of this Section 9.7 shall result in any increase
or decrease of Rent or the Agreed Value. Except as provided in this Section 9.7,
Lessee shall have no right to replace an Engine with a Replacement Engine.

        Section 10.    Default.    

        10.1    Events of Default.    Each of the events or circumstances set
out in this Section is a Lease Event of Default:

        (a)   Lessee fails to pay when due at the place at and in the currency
in which it is expressed to be payable:

          (i)  any Rent or Agreed Value payable by it hereunder and that sum is
not paid within five Business Days after the due date or the date of receipt of
any demand (if payable on demand); or

         (ii)  any other amount payable by it under the Operative Documents to
which Lessee is a party and such failure shall continue for five Business Days
after written demand by Lessor; or

        (b)   Lessee fails to comply with any provision of Section 8.6 or
Schedule 9 or any of the Insurances is not maintained or is cancelled or
terminated or becomes invalid or unenforceable as a result of a breach of its
respective terms or notice of cancellation is given in respect of any such
insurance and the same is not renewed or replaced at least five Business Days
prior to such cancellation's taking effect in respect of the Insurances or the
Aircraft is operated at any time when or in any place where the Insurances are
not in full force and effect; or

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

33

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        (c)   any representation or warranty of Lessee under an Operative
Document to which Lessee is a party or any certificate provided by Lessee
pursuant to an Operative Document to which Lessee is a party (other than
financial statements and other documents, including exhibits, filed with the SEC
capable of being amended or updated) was incorrect or misleading in any material
respect when made or deemed to be repeated, unless the representation and
warranty is capable of remedy and is remedied within 30 days of Lessor giving
Lessee written notice of such inaccuracy; or

        (d)   Lessee fails to perform its obligations under any Operative
Document (other than a failure to which another paragraph of this Section is
applicable) unless, save to the extent otherwise provided in this Agreement, the
failure is capable of remedy and is remedied within 30 days after the Lessor
giving Lessee written notice of the failure and requiring such remedy; provided,
however, if such failure cannot be remedied within such 30 day period and Lessee
is taking all such action as Lessor deems appropriate and necessary to remedy
such failure, such period shall be extended for an additional 60 days (but only
so long as Lessor's rights hereunder would not be prejudiced and so long as it
reasonably appears that such failure can be remedied within such additional
60 day period); or

        (e)   Lessee becomes or admits to being Insolvent or an Insolvency Event
occurs concerning Lessee; or

        (f)    Lessee ceases to carry on its business as an operating airline;
or

        (g)   final judgment for the payment of money in excess of $5,000,000
(or the equivalent in any other currency) shall be rendered against Lessee and
same shall remain unpaid, unstayed, unbounded or undischarged for a period of
30 days.

        (h)   Lessee fails to return the Aircraft under this Agreement at the
Redelivery Location in compliance with the Return Conditions on the last day of
the Lease Term or as otherwise required under this Agreement; or

        (i)    Lessee or any person lawfully claiming by or through Lessee
challenges the existence, validity, enforceability or priority of the rights of
Lessor or Owner Participant in respect of the Aircraft under this Agreement or
Lessor's title to the Aircraft; or

        (j)    Lessee shall cease to be a Certificated Air Carrier; or

        (k)   (i) Lessee rescinds or purports to rescind or repudiate or
purports to repudiate this Agreement or any Operative Document to which Lessee
is a party or any assignment for security of any Permitted Sublease or (ii) this
Agreement or any Operative Document to which Lessee is a party ceases to be in
full force for any reason due to any action or inaction of Lessee, and, in the
case of this subclause (ii), if such unenforceability is susceptible to cure,
Lessee has not cured the same within two Business Days; or

        (l)    Lessee suspends or threatens to suspend or cease to carry on all
or a substantial part of its business; or

        (m)  [Reserved]; or

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

34

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        (n)   (i) to the extent a Letter of Credit is issued, Lessee fails to
deliver, maintain, renew, extend, increase or re-issue any such Letter of Credit
(or other security document) when and in the manner required under this
Agreement and such failure remains unremedied for a period of two Business Days
after the Lessor giving Lessee written notice of such failure unless Lessee has
paid to the Primary Account, an amount of cash equal to the required face value
of that Letter of Credit, or (ii) if Lessee fails to restore the Security
Deposit LC or Security Deposit or Maintenance Reserves to the extent applied by
Lessor in connection with a Lease Event of Default in accordance with
Sections 5.4(h) or 5.6(e); or

        (o)   there is a Change of Control Event with respect to Lessee.

        10.2    Lessor Rights upon Lease Event of Default.    

        (a)   If a Lease Event of Default occurs and at any time thereafter so
long as such Lease Event of Default is continuing, Lessor may (without prejudice
to any other rights of Lessor and Owner Participant under this Agreement or at
law) declare this Agreement to be in default and by written notice to Lessee do
any one or more of the following:

          (i)  apply and/or set off against any of Lessee's obligations
hereunder and under any of the other Operative Documents to which Lessee is a
party and Lessor's and Owner Participant's costs, damages, expenses and
disbursements incurred in connection with such Lease Event of Default, at
Lessor's discretion, all amounts paid to Lessor in respect of Security Deposit
or Maintenance Reserves pursuant to this Agreement, as well as any other amounts
paid by Lessee under any Operative Document; and/or

         (ii)  do anything that may be required to cure the Lease Event of
Default (notwithstanding Lessor having no obligation or responsibility to do so
and without prejudice to Lessor's right to treat any such non-compliance by
Lessee as a Lease Event of Default under this Agreement) and recover from Lessee
all costs and expenses incurred in doing so; and/or

        (iii)  accept such repudiation and by notice to Lessee and with
immediate effect unilaterally terminate the leasing of the Aircraft or if the
Lease Event of Default occurs prior to the Delivery Date, the obligation to
lease the Aircraft under this Agreement whereupon the rights of Lessee under
this Agreement shall cease (but without prejudice to the continuing obligations
of Lessee that expressly survive the termination of this Agreement); and/or

        (iv)  proceed by appropriate court action to enforce performance by
Lessee of this Agreement and/or to recover damages for the breach of this
Agreement; and/or

         (v)  deregister or re-register the Aircraft. Lessee will at the request
of Lessor immediately take all steps necessary to effect (if applicable)
deregistration of the Aircraft and its export from the country where the
Aircraft is for the time being situated, and any other steps necessary to enable
the Aircraft to be redelivered to Lessor in accordance with this Agreement, and
Lessee hereby irrevocably and by way of security for its obligations under this
Agreement appoints (which appointment is coupled with an interest) Lessor as its
attorney to execute and deliver any documentation, do any act or thing required
in connection with the foregoing and grant all the powers and authorizations
necessary for taking any of the foregoing actions; and/or

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

35

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        (vi)  by notice to Lessee cancel this Agreement on and as of the date
specified in such notice and (without further notice to Lessee) retake
possession of the Aircraft, and Lessee agrees that Lessor may by its agents or
representatives for this purpose enter upon Lessee's premises where the Aircraft
may be located or cause the same to be redelivered to Lessor, and Lessor shall
be entitled to act as attorney for Lessee in causing such redelivery or in
directing pilots to fly the Aircraft to said airport for redelivery thereof to
Lessor and shall have all the powers and authorizations legally necessary for
taking such action (at Lessor's election); and/or

       (vii)  with or without taking possession thereof, sell by private or
public sale, as Lessor may determine, or hold, use, operate or lease to others
the Aircraft as Lessor in its sole discretion may determine, (all free and clear
of any rights of Lessee) in each case to the extent permitted by applicable Law;
and/or

      (viii)  exercise any other right or remedy which may be available to it
under applicable Law or under the Cape Town Convention; and/or

        (ix)  require Lessee to pay to Lessor all amounts due and payable by
Lessee to Lessor and/or any Indemnified Party under the Operative Documents to
which it is a party as of the date of termination or cancellation of this
Agreement; and/or

         (x)  in the event Lessor shall have obtained possession of the Aircraft
as contemplated in Section 10.2(a)(vi) above or otherwise, but shall not have
re-leased or sold the Aircraft, Lessor shall have the right (but without
limiting any of its other rights hereunder or under applicable Law), by written
notice to Lessee specifying a payment date, to demand that Lessee pay to Lessor,
and Lessee shall pay to Lessor, on the payment date specified in such notice:
(A) all accrued but unpaid Basic Rent, Maintenance Reserves and any Supplemental
Rent payable by Lessee for the Aircraft due to and including the payment date
specified in such notice, plus (B) the aggregate unpaid Basic Rent for the
Aircraft which would otherwise have accrued over the remainder of the Lease Term
but for the Lease Event of Default, discounted monthly to present value as of
the payment date specified in such notice at the Discount Rate. The amounts
referred to in this Section 10.2(a)(x) shall continue to bear interest at the
Default Rate from the payment date specified in said notice until payment is
made. Following payment of all amounts payable by Lessee as provided in this
Section 10.2(a)(x) and payment of all other amounts payable pursuant to any
other provisions of this Agreement, including amounts payable in connection with
Lessor's exercise of its remedies hereunder pursuant to this Section 10, if
Lessor subsequently re-leases the Aircraft for any portion of the Lease Term
that would have remained in effect hereunder if a Lease Event of Default had not
occurred, Lessor shall refund to Lessee an amount equal to the basic rental
payments paid to Lessor under the re-leasing, as the same are received by
Lessor, for the period from the commencement of the term of the re-leasing to
the date upon which the Lease Term for the Aircraft would have expired but for
Lessee's default, but only to the extent of the Basic Rent referred to in
clause (B) of this Section 10.2(a)(x) and any other Basic Rent or Supplemental
Rent referred to in clause (A) of this Section 10.2(a)(x) are received by
Lessor; provided always that Lessee shall not be entitled to any such refund
under this Section 10.2(a)(x) if (x) such refund would result in Lessor
receiving and retaining less than the full amount of all payments that Lessor
would have been entitled to receive and retain under this Agreement (after
giving effect to any discounting of future payments) if Lessee had fully
performed its obligations hereunder throughout the entire Lease Term of this
Agreement or (y) a Lease Event of Default has occurred under Section 10.1(e);
and/or

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

36

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        (xi)  in connection with each of the foregoing (except
Section 10.2(a)(x)), require Lessee to pay to Lessor on demand and to indemnify
Lessor and Owner Participant for, from and against the following: all damages,
costs, fees, disbursements and expenses incurred or recoverable pursuant to
applicable Law by Lessor and Owner Participant or in connection with such Lease
Event of Default, including, but not limited to:

        (A)  all direct (but not incidental) losses, including lost profits
(calculated on an After-Tax Basis) suffered by Lessor and Owner Participant
because of Lessor's inability to place the Aircraft on lease with another lessee
or inability to place the Aircraft on lease with another lessee on terms as
favourable to Lessor as this Agreement and the other Operative Documents to
which Lessee is a party or because whatever use, if any, to which Lessor is able
to put the Aircraft upon its return to Lessor, or the amount received by Lessor
upon a sale or other disposal of the Aircraft, is not as profitable to Lessor as
leasing the Aircraft in accordance with the terms of this Agreement and the
other Operative Documents to which Lessee is a party would have been, including,
in each case, lost Basic Rent and Supplemental Rent payments during any
remarketing period or during any period in which the Aircraft is placed in
storage (and taking into account any expenses incurred by Lessor in remarketing
the Aircraft and/or in modifying or reconfiguring the Aircraft to meet the
requirements of an alternative lessee); and

        (B)  interest at the Default Rate on (A) any amounts due and payable by
Lessee under this Agreement, but not paid, and (B) any judgment against Lessee
issued by a court of competent authority until the same are paid in full; and

        (C)  any direct out-of-pocket loss, cost, expense or liability sustained
or incurred by Lessor owing to Lessee's failure to redeliver the Aircraft on the
date, at the place and in the condition required by this Agreement, including
any costs, fees, disbursements and expenses incurred in (A) repossessing,
storing, preserving, shipping, maintaining, repairing and refurbishing the
Aircraft, any Engine or Part to the condition required by this Agreement and
(B) preparing the Aircraft, any Engine or Part for sale or lease, advertising
the sale or lease of any such Items and selling or re-leasing the same; and

        (D)  reasonable legal fees and other costs and expenses incurred by
reason of the occurrence of any Lease Default or Lease Event of Default or the
exercise of Lessor's remedies with respect thereto; and/or

       (xii)  in connection with Section 10.2(a)(x) above or Section 10.3 below,
require Lessee to pay to Lessor on demand and to indemnify Lessor from and
against the following:

        (A)  all losses related to Lessor putting the Aircraft in its required
return condition in accordance with the terms of this Agreement and any expenses
incurred by Lessor in remarketing the Aircraft and/or in modifying or
reconfiguring the Aircraft to meet the requirements of an alternative lessee;
and

        (B)  interest at the Default Rate on (A) any amounts due and payable by
Lessee under this Agreement, but not paid, and (B) any judgment against Lessee
issued by a court of competent authority until the same are paid in full; and

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

37

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        (C)  any loss, cost, expense or liability sustained or incurred by
Lessor owing to Lessee's failure to redeliver the Aircraft on the date, at the
place and in the condition required by this Agreement, including any costs,
fees, disbursements and expenses incurred in (A) repossessing, storing,
preserving, shipping, maintaining, repairing and refurbishing the Aircraft, any
Engine or any Part to the condition required by this Agreement and (B) preparing
the Aircraft, any Engine or any Part for sale or lease, advertising the sale or
lease of any such Items and selling or re-leasing the same; and

        (D)  reasonable legal fees and other costs and expenses incurred by
reason of the occurrence of any Lease Default or Lease Event of Default or the
exercise of Lessor's remedies with respect thereto; and/or

      (xiii)  require Lessee to pay and indemnify each Indemnified Party on
demand and on an After-Tax Basis against any expense which such Indemnified
Party may sustain or incur as a result or consequence of such Lease Event of
Default, including (but not limited to) any loss, premium, penalty or expense
which may be incurred in repaying funds raised to finance the Aircraft, any
Engine or any Part or in unwinding any swap, forward interest rate agreement or
other financial instrument, in each case relating in whole or in part to any
financings by Lessor in connection with this Agreement (provided that, subject
to and following all Indemnified Parties finally recovering all amounts payable
to them under this Agreement such Indemnified Party shall pay any gains in the
unwinding of any such swap, forward interest rate agreement or other financial
instrument to Lessee), any Operative Document to which Lessee is a party, the
Aircraft, any Engine or any Part or any rights thereunder or in connection
therewith (including any interest, fees, penalties, breakage costs or other sums
whatsoever paid or payable on account of funds borrowed, including funds
borrowed in order to carry any unpaid Basic Rent, Supplemental Rent, any unpaid
amount in respect of Maintenance Reserves, or Lessee's other Obligations
hereunder); and/or

      (xiv)  require Lessee to redeliver possession of the Aircraft to Lessor at
the Redelivery Location (or such other location as Lessor may require); and/or

       (xv)  exercise any other rights, and avail itself of any of any other
remedies, provided by applicable Law.

Without prejudice to Lessor's and Owner Participant's other remedies under this
Agreement or any other Operative Document to which Lessee is a party, Lessee
agrees that the occurrence of a Lease Event of Default shall entitle Lessor to
automatically and unilaterally cancel or terminate this Agreement without
requirement of judicial intervention for all legal purposes. All costs and
expenses incurred or advanced by Lessor or Owner Participant for or on account
of any obligations of Lessee hereunder or under any Operative Document to which
Lessee is a party following the occurrence and continuation of a Lease Event of
Default shall bear interest at the Default Rate from the date on which such
expenditure is incurred by Lessor or Owner Participant until the date of
reimbursement thereof by Lessee (both before and after any relevant judgment, if
any).

        10.3    Present Value of Payments.    In calculating Lessor's and Owner
Participant's damages hereunder, upon the occurrence of a Lease Event of Default
all Rent (other than Maintenance Reserves) and other amounts (other than
Maintenance Reserves) which would have been due hereunder during the Lease Term
if a Lease Event of Default had not occurred, together with amounts, if any,
scheduled to be paid by a new lessee after any re-lease of the Aircraft, will be
calculated on a present value basis using a discount rate equal to the Discount
Rate, discounted to the earlier of the date on which Lessor obtains possession
of the Aircraft or Lessee makes an effective tender thereof.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

38

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        10.4    Damages After Re-Lease or Sale.    In the event Lessor shall
have re-leased the Aircraft or shall have sold the Aircraft, Lessor, in lieu of
exercising its rights under Section 10.2(x) above, (but without limiting any of
its other rights hereunder or under applicable Law), may, if it shall so elect,
demand that Lessee pay Lessor and Lessee shall pay Lessor, as liquidated damages
for loss of a bargain and not as a penalty (in lieu of the Basic Rent for the
Aircraft due for the period commencing as of the commencement of the term of the
re-leasing or the date of sale, as the case may be) any accrued but unpaid Basic
Rent, Maintenance Reserves and Supplemental Rent for the Aircraft due up to and
including the date of the commencement of the term of the re-leasing or the date
of sale plus:

          (i)  in the case of a re-leasing, the excess of (A) the aggregate
unpaid Basic Rent for the Aircraft which would otherwise have become due
hereunder over the Lease Term but for the Lease Event of Default, discounted
monthly to present value as of the date of the commencement of the term of the
re-leasing at the Discount Rate, over (B) the aggregate basic rental payments to
become due under the re-leasing from the date of the commencement of the term of
the re-leasing to the date upon which the Lease Term for the Aircraft would have
expired but for Lessee's default, discounted monthly to present value as of the
date of the commencement of the term of the re-leasing at the Discount Rate, or

         (ii)  in the case of a sale, the excess of (A) the Agreed Value for the
Aircraft, computed as of the Basic Rent payment date immediately preceding the
date of sale, over (B) the net cash proceeds of such sale.

For the avoidance of doubt, the amounts specified in this Section 10.4 shall
continue to bear interest at the Default Rate from the date of the commencement
of the term of the re-leasing or the date of sale, as the case may be, until
payment is made.

        10.5    Remedies Cumulative.    Except as otherwise expressly provided
above, no remedy referred to in this Section 10 is intended to be exclusive, but
each shall be cumulative and in addition to any other remedy referred to above
or otherwise available to Lessor; and the exercise by Lessor of any one or more
of such remedies shall not preclude the simultaneous or later exercise by Lessor
of any or all of such other remedies. No express or implied waiver by Lessor of
any Lease Default or Lease Event of Default shall in any way be, or be construed
to be, a waiver of any future or subsequent Lease Default or Lease Event of
Default.

        10.6    Lessor's Exercise of Remedies.    In effecting any repossession
of the Aircraft (including the Technical Records, any Engine, or Part)
("Repossessed Items"), Lessor and its representatives and agents, to the extent
permitted by Law, shall:

        (a)   have the right to enter upon any premises where it reasonably
believes the Repossessed Items to be located; and

        (b)   have the right to maintain possession of and dispose of the
Repossessed Items on any premises owned by Lessee or under Lessee's control.

        10.7    Application of Payments Following Lease Default or Lease Event
of Default.    Any and all payments received by Lessor under this Agreement and
under any other Operative Document following the occurrence and continuation of
a Lease Default or Lease Event of Default, whether in respect of Rent or
otherwise, may be applied by Lessor to the obligations of Lessee hereunder and
under the other Operative Documents to which Lessee is a party in any manner or
order as Lessor may determine in its sole discretion, notwithstanding any
instructions, directions or notice given by Lessee or any other person with
respect to the application of such payments.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

39

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        10.8    Use of Termination Date.    If this Agreement is cancelled or
the leasing of the Aircraft is otherwise terminated and the Aircraft is
repossessed in connection with Lessor's exercise of remedies following the
occurrence and continuation of a Lease Event of Default prior to the Scheduled
Termination Date, then notwithstanding the use of the term "Termination Date" in
this Agreement, the period of the Lease Term and the "Scheduled Termination
Date" will be utilized in calculating the damages to which Lessor may be
entitled to receive from Lessee pursuant to Section 10.2.

        Section 11.    Redelivery and End of Lease Term.    

        11.1    Redelivery of the Aircraft.    Upon the expiry of the Lease Term
(except as a result of an Event of Loss) Lessee shall deliver the Aircraft to
Lessor:

        (a)   at the Redelivery Location;

        (b)   in the Return Condition; and

        (c)   free of all Liens (except for Lessor Liens).

        11.2    Non-Compliance.    

        (a)   If at the time of Final Inspection Lessee has not fully complied
with any of its obligations under this Agreement (including Schedule 6), or
Lessee fails to make the Aircraft available to Lessor on a timely basis for
inspection and redelivery pursuant to Section 11.1 and Schedule 6 (whether such
failure is due to any act or omission of Lessee or any other circumstance
whatsoever), the Lease Term shall be extended until the time when the Aircraft
has been redelivered to Lessor in full compliance with this Agreement, for the
sole purpose of enabling such non-compliance or failure to be promptly rectified
and during such extension period:

          (i)  Lessee shall not use the Aircraft in flight operations except
those related directly to the re-delivery of the Aircraft to Lessor;

         (ii)  all Lessee's other obligations and covenants under this Agreement
will remain in full force until Lessee so redelivers the Aircraft; and

        (iii)  Lessee shall pay Basic Rent to Lessor at a rate per month equal
to the amount of Basic Rent payable in respect of the last scheduled Rent Period
plus twenty-five percent (25%), calculated on a per diem basis.

        Any such extension shall not prejudice Lessor's right to treat such
non-compliance or failure as a Lease Event of Default at any time, and to
enforce such rights and remedies as may be available to Lessor and Owner
Participant in respect thereof under the terms of this Agreement or applicable
Law. Without limiting the generality of the foregoing, Lessee's Basic Rent
obligation under Section 11.2(a)(iii) above shall be without prejudice to
Lessor's rights to terminate the leasing of the Aircraft pursuant to
Section 10.2(a)(iii) and to indemnification pursuant to this Agreement.

        (b)   Lessor may elect (either on first tender of the Aircraft by Lessee
or at any time during any extension period for tender of the Aircraft) to accept
redelivery of the Aircraft notwithstanding non-compliance with the Redelivery
Conditions, in which case Lessee will indemnify Lessor and Owner Participant,
and provide cash to Lessor promptly following such time in an amount reasonably
estimated by Lessor as the cost to Lessor of putting the Aircraft into the
condition required by this Agreement. Any such payment in excess of the actual
cost to Lessor of putting the Aircraft into the condition required by this
Agreement will be promptly returned to Lessee by Lessor.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

40

--------------------------------------------------------------------------------





[Operating Lease Agreement (Aircraft No. 1)]

        11.3    Redelivery.    Upon Redelivery Lessee will provide to Lessor all
documents, operational and personnel assistance, reasonably requested as
necessary to export the Aircraft from the State of Registration (including a
valid and subsisting export license and export certificate of airworthiness for
the Aircraft) and required in relation to the deregistration of the Aircraft
with the Aviation Authority.

        11.4    Acknowledgement.    Provided Lessee has complied with its
obligations under this Section 11.1 and Schedule 6, following redelivery of the
Aircraft by Lessee to Lessor at the Redelivery Location, Lessor will deliver to
Lessee an acknowledgement confirming that Lessee has redelivered the Aircraft to
Lessor in accordance with this Agreement.

        11.5    Minor Discrepancies.    Lessor may, in its discretion, without
limiting Lessor's rights and Lessee's obligations specified herein and in the
Operative Documents, accept redelivery of the Aircraft where there are minor
discrepancies of the Aircraft where such minor discrepancies are (a) listed as
aircraft discrepancies in Lessor's acknowledgment delivered pursuant to
Section 11.4 and (b) do not individually or in the aggregate affect the
airworthiness, marketability, delivery to or use of the Aircraft by the next
operator thereof, each in the opinion of the Lessor, and Lessee shall indemnify
Lessor in accordance with Section 11.2(b) for the cost to Lessor of putting the
Aircraft into the condition required by this Agreement.

        11.6    Redelivery of Engines.    

        (a)   Subject to this Section 11.6, Lessee shall redeliver each Engine
to Lessor upon Redelivery.

        (b)   Lessee may, provided no Lease Default under Section 10.1(a) or
Lease Event of Default has occurred and is continuing, and on at least six
month's written notice prior to the Redelivery Date, substitute an engine of the
same model from an Other Aircraft ("Substitute Engine") in place of an Engine at
Redelivery; provided that the Substitute Engine:

          (i)  is subject to the TCA;

         (ii)  complies with the Return Conditions, including with respect to
the maintenance compensation payment under Section 13 of Schedule 6;

        (iii)  is free and clear of all Liens other than Lessor Liens; and

        (iv)  has a value and utility (without regard to hours and cycles) at
least equal to the Engine which it replaces, assuming the maintenance
requirements set forth in this Agreement have been complied with respect to such
Engine.

        (c)   If a Substitute Engine does not satisfy Section 11.6(b)(i), Lessor
and Lessee shall agree in good faith on a maintenance condition compensation
adjustment in respect of the Substitute Engine, which shall be satisfied by
Lessor and the lessor of the relevant Other Aircraft agreeing to substitute the
Maintenance Reserves held for Engine Performance Restoration in respect of the
relevant Engine and Substitute Engine at the time of Redelivery.

        Section 12.    Subleasing and Wet Leasing.    

        12.1    Subleasing.    Provided no Lease Default or Lease Event of
Default has occurred and is continuing, Lessee may sublease the Aircraft to a
Permitted Sublessee pursuant to a sublease (a "Permitted Sublease") provided the
following conditions have been satisfied, each of which shall be required to be
satisfied in relation to any Permitted Sublease prior to any subleasing pursuant
to this Section:

          (i)  the Permitted Sublessee shall not be Insolvent and the
jurisdiction of operation of the Permitted Sublessee shall be ICAO Category 1 at
the time of entry into the sublease;

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

41

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

         (ii)  at least 15 Business Days prior to entering into any Permitted
Sublease, Lessee shall give Lessor written notice, specifying the identity of
the Permitted Sublessee, the term of the Permitted Sublease, the delivery date
under the Permitted Sublease and the habitual base of the Permitted Sublessee;

        (iii)  the term of the Permitted Sublease shall not be capable of
extending beyond the Termination Date;

        (iv)  a Permitted Sublease shall:

        (A)  not contain provisions inconsistent with the provisions of this
Agreement (but may impose additional or more stringent obligations on any
Permitted Sublessee than are imposed on Lessee under this Agreement); and

        (B)  provide that no further subleases of the Aircraft by such Permitted
Sublessee are permitted;

         (v)  where Lessor requires, Lessee's rights under the Permitted
Sublease shall be assigned to Lessor as security for Lessee's obligations to
Lessor hereunder. Lessee shall procure that the Sublessee provide an
acknowledgment of such assignment to Lessor, and Lessee shall cause the
Permitted Sublease to be registered on the International Registry with such
registration being assigned to Lessor and the right to discharge the Permitted
Sublease registration being transferred to Lessor. While no Lease Default or
Lease Event of Default is continuing, Lessor agrees to promptly discharge any
registered Permitted Sublease at the request of the Lessee, provided that Lessee
would be within its rights to do so under such Permitted Sublease. In any case
the Permitted Sublease shall provide that (aa) it is subject and subordinate to
this Agreement in all respects and the rights of the Permitted Sublessee
thereunder are subject and subordinate in all respects to the rights of Lessor
to the Aircraft (subject to the Lessee's right of quiet enjoyment under
Section 3); (bb) prior to delivery of the Aircraft to the Permitted Sublessee
(as a condition precedent thereof), the Permitted Sublessee shall provide an
acknowledgement to Lessor, Owner Participant, Security Trustee, if any, and each
Financier, if any, in a form reasonably satisfactory to Lessor, confirming its
agreement to the assignment (if so required), and that its rights to possession
of the Aircraft under the Permitted Sublease will terminate immediately upon the
termination of the leasing of the Aircraft under this Agreement, and that it
will redeliver the Aircraft to Lessor, upon notification from Lessor that a
Lease Event of Default has occurred and that Lessor has, as a result thereof,
terminated Lessee's right to possession of the Aircraft under this Agreement;
and (cc) Lessee may terminate such Permitted Sublease following the occurrence
of a Lease Event of Default where Lessor has terminated the leasing of the
Aircraft under this Agreement as a result thereof;

        (vi)  Lessee shall remain primarily liable under this Agreement for the
performance and observance of all its obligations to the same extent as if no
Permitted Sublease had been entered into;

       (vii)  all insurance requirements under this Agreement shall be complied
with either by Lessee or by the Permitted Sublessee as if references in the
insurance provisions of this Agreement to the "Lessee" were references to "the
Permitted Sublessee" (and Lessee shall provide or cause the Permitted Sublessee
to provide the insurance certificate and brokers' letter of undertaking to
Lessor at least three Business Days prior to the commencement of the Permitted
Sublease);

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

42

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

      (viii)  there shall be no change in the registration of the Aircraft from
the United States unless all of the following requirements have been satisfied
before the commencement of the Permitted Sublease:

        (A)  the proposed new State of Registration is a country in which the
Sublessee is incorporated;

        (B)  at Lessee's cost, Lessee has entered into all documentation
reasonably required by Lessor and Security Trustee to protect the interest of
Lessor, Owner Participant, Security Trustee, if any, and Financiers, if any, in
the Aircraft in the new State of Registration, including, without limitation,
execution and delivery of a deregistration power of attorney in favor of Lessor,
Owner Participant and/or Security Trustee (if the Permitted Sublessee is
responsible (as the operator of the Aircraft) under any applicable Law in the
new State of Registration for registering and deregistering the Aircraft); and

        (C)  a Landing Charges Letter shall have been fully executed by Lessee
and Permitted Sublessee, as applicable;

        (ix)  [Reserved].

         (x)  Lessee shall provide to Lessor legal opinions, tax opinions
(provided no tax opinion is required if the State of Registration remains the
U.S.) and an opinion of Special FAA Counsel (in the case the State of
Registration remains the U.S.), each in form and substance reasonably
satisfactory to Lessor (at Lessee's or the Permitted Sublessee's expense) and
addressed to Lessor, Owner Participant and Security Trustee, if any. Such legal
opinions shall cover, among other things, the following matters:

         (I)  the terms of the Permitted Sublease, the Subordination
Acknowledgment and the other documents executed and delivered in connection with
the Permitted Sublease are legal, valid, binding and (subject to customary
qualifications) enforceable in the State of Registration;

        (II)  the Permitted Sublease is subject and subordinate to this
Agreement in all respects and the rights of the Permitted Sublessee thereunder
are subject and subordinate in all respects to the rights of Lessor and Owner
Participant under this Agreement;

      (III)  (in the case of a change in the State of Registration or habitual
base) none of the Indemnified Parties are required to register or qualify to do
business in the new State of Registration;

      (IV)  neither the Indemnified Parties nor the payments under this
Agreement are subject to any additional Taxes, for which they are not
indemnified by Lessee;

        (V)  all filings and registrations as necessary or advisable have been
made to: (i) establish the priority, legality, validity or enforceability of the
obligations of Lessee under this Agreement and the Permitted Sublessee under the
Permitted Sublease and (ii) fully protect, establish and perfect Lessor's title
to and Lessor's and Security Trustee's, if any, interest in the Aircraft and
their respective rights and interests hereunder and thereunder as against
Lessee, the Permitted Sublessee and any third parties; and

      (VI)  no value added, good and services, turnover, or sales or use Taxes
will be chargeable in respect of any supply for such Tax purposes under any
Operative Document for which Lessor or Owner Participant, as the case may be, is
not indemnified hereunder;

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

43

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        (xi)  the foregoing opinion (a) shall be forwarded promptly to Lessor
and Owner Participant at least five Business Days prior to the effective date of
the Permitted Sublease, and (b) may, if different opinions are required
hereunder, be made by a single counsel qualified to render opinions in each such
country;

       (xii)  Lessee shall co-operate with Lessor (at no cost to Lessor) in
connection with the execution and filing of any documents reasonably required by
Lessor to be executed and filed from time to time with the International
Registry and/or any registry or authority in the State of Registration (and any
other appropriate place) in order to protect the interests, title and priority
of Lessor, Security Trustee, if any, and Financiers, if any, in and to the
Aircraft, this Agreement or the Permitted Sublease and/or to ensure the
validity, enforcement or priority thereof;

      (xiii)  [Intentionally Omitted.]

      (xiv)  Lessee will pay to Lessor, Security Trustee and Financiers on
demand all reasonable out of pocket expenses (including reasonable legal and
other costs) payable or incurred by Lessor and Financiers in connection with the
review and approval of the documentation required pursuant to this section; and

       (xv)  promptly after its execution, Lessee shall provide Lessor with
original chattel paper counterpart of the Permitted Sublease.

        12.2    Wet-Leasing.    Lessee shall be permitted to wet-lease or
charter the Aircraft provided the wet-lease or charter constitutes an
arrangement whereby Lessee agrees to furnish the Aircraft to a third party
pursuant to which:

          (i)  the Aircraft shall be operated solely by employees or contractors
of Lessee possessing all current certificates and licenses that are required by
applicable Law;

         (ii)  Lessee shall promptly inform Lessor when it has entered into the
wet-lease should the duration of the wet-lease exceed three months;

        (iii)  the Aircraft shall be subject to insurance coverage in accordance
with the provisions of this Agreement, provided that such insurance with respect
to legal liabilities for passenger and cargo may be on a contingent basis for
the duration of any such arrangement as long as such wet lessee under such
arrangement maintains primary coverage for such insurance in favor of Lessor,
Owner Participant, Lessee and any Indemnified Party in accordance and strict
compliance with the terms, conditions, and requirements of this Agreement.
Lessee shall provide Lessor with an officer's certificate indicating whether
Lessee or the wet lessee will be responsible for maintaining the primary
passenger, baggage and cargo liability insurance relating to the wet-lease;

        (iv)  the Aircraft shall be maintained by an Approved Maintenance
Provider in accordance with the Approved Maintenance Program and otherwise
maintained in accordance with the requirements of this Agreement;

         (v)  the Aircraft shall not be subject to any change in its State of
Registration;

        (vi)  the wet-lease or charter shall provide that it is subject and
subordinate to this Agreement in all respects and the rights of the wet-lessee
or charterer thereunder are subject and subordinate in all respects to the
rights of Lessor and Owner Participant under this Agreement; and

       (vii)  the wet-lease or charter will not extend beyond the date being one
month prior to the end of the Lease Term,

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

44

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

provided always that the arrangement is not capable of giving rise to a
possessory right in the Aircraft, or any other right which would have priority
to the rights of Lessor, Security Trustee, if any, or any Financier under the
Operative Documents related to the leasing of the Aircraft hereunder and to the
Aircraft.

        12.3    Lessee's Obligations.    No sublease or other relinquishment of
possession of the Aircraft, or any part of the Airframe or an Engine in any way
discharges or diminishes any of Lessee's obligations to Lessor and Owner
Participant under the Operative Documents to which Lessee is a party.

        Section 13.    General Indemnity.    

        13.1    Scope.    Lessee agrees to indemnify, defend, reimburse and hold
harmless, to the fullest extent permitted by law, each Indemnified Party from
and against any and all Claims which in any way may result from, pertain to or
arise in any manner out of, or are in any manner related to:

        (a)   the Aircraft, this Agreement or any other Operative Document to
which Lessee is a party, or the breach of any representation, warranty, covenant
or obligation made or to be performed by Lessee hereunder or thereunder; or

        (b)   the condition, design, ownership, manufacture, purchase, delivery,
non-delivery, lease, acceptance, rejection, possession, return, disposition,
use, or operation of the Aircraft either in the air or on the ground; or

        (c)   any defect in the Aircraft or any Item of Equipment (whether or
not discovered or discoverable by Lessee or Lessor) arising from the material or
any articles used therein or from the design, testing, or use thereof or from
any maintenance, service, repair, overhaul, or testing of the Aircraft or any
Item of Equipment, whether or not the Aircraft or any Item of Equipment is in
the possession of Lessee, and regardless of where the Aircraft or any Item of
Equipment may then be located; or

        (d)   the accuracy, validity or traceability of any of the Technical
Records; or

        (e)   any en route navigation charges, navigation service charges,
airport charges and landing fees and all other charges payable in connection
with the use of or for services provided at any airport or by any navigation
service or Government Entity, whether in respect of the Aircraft or any other
aircraft owned, leased or operated by Lessee; or

        (f)    any lawful action taken by any Indemnified Party in relation to
the release or attempt to release the Aircraft from any arrest, confiscation,
seizure, taking in execution, impounding, forfeiture or detention of the
Aircraft; or

        (g)   any act or omission of Lessee which invalidates or which renders
voidable any Insurances or which is outside the scope of, or excluded from, the
coverage thereof; or

        (h)   any transaction, approval, or document contemplated by this
Agreement or any other Operative Document to which Lessee is a party or given or
entered into in connection herewith or therewith.

Upon payment in full to any Indemnified Party of any indemnities contained in
this Section 13 by Lessee, Lessee shall be subrogated to all rights and remedies
which such indemnified party has or may have against the Airframe Manufacturer,
Engine Manufacturer or any other person. If any Indemnified Party or Lessee has
knowledge of any Claim for which Lessee is obligated to indemnify under this
Section 13 it shall give prompt written notice thereof to Lessee or such
Indemnified Party, as the case may be, but failure to give such notice shall not
relieve Lessee of its obligations hereunder.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

45

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        13.2    Lessee's Release.    Lessee hereby waives and releases each
Indemnified Party from any Claims (whether existing now or hereafter arising)
for or on account of or arising or in any way connected with injury to or death
of personnel of Lessee or loss or damage to property of Lessee or the loss of
use of any property which may result from or arise in any manner out of or in
relation to the ownership, leasing, condition, use or operation of the Aircraft
or any Item of Equipment, either in the air or on the ground, or which may be
caused by any defect in the Aircraft or any Item of Equipment from the material
or any article used therein or from the design or testing thereof, or use
thereof, or from any maintenance, service, repair, overhaul or testing of the
Aircraft or any Item of Equipment regardless of when such defect may be
discovered, whether or not the Aircraft or any Item of Equipment is at the time
in the possession of Lessee, and regardless of the location of the Aircraft or
any Item of Equipment at any such time.

        13.3    Repayment.    If an Indemnified Party shall obtain a repayment
of any amount paid by Lessee, such Indemnified Party shall, so long as there
exists no Lease Default or Lease Event of Default, promptly pay to Lessee the
amount of such repayment, together with the amount of any interest received by
such Indemnified Party on account of such repayment.

        13.4    Payment.    Subject to the provisions of Section 13.3, Lessee
shall pay directly to each Indemnified Party all amounts due under this
Section 13 within five days of the receipt of written notice by Lessee from such
Indemnified Party that such payment is due, together with evidence of the
calculation thereof.

        13.5    Exclusion.    Notwithstanding the foregoing provisions of this
Section 13, Lessee shall not be obligated to make any payment to an Indemnified
Party by way of indemnity in respect of any Claim against such Indemnified
Party, but only to the extent that such Claim results from or arises out of:

        (a)   the gross negligence or willful misconduct of such Indemnified
Party;

        (b)   any Lessor's Lien, except to the extent any such Claim results
from or arises out of (and in which case such Claim shall not be excluded from
Lessee's indemnity obligations under this Section 13):

          (i)  the premature termination of any funding or other financing
arrangements with a Financier with respect to Lessor's financing of the
acquisition or continued ownership of the Aircraft following the occurrence and
continuation of a Lease Event of Default; or

         (ii)  any indemnity payment payable by an Indemnified Party to another
person under any financing arrangements with a Financier with respect to
Lessor's financing of the acquisition or continued ownership of the Aircraft and
for which Lessee has an Obligation of indemnity pursuant to Section 13.1;

        (c)   any Taxes (other than amounts necessary to make payments on an
After-Tax Basis); or

        (d)   acts or events which occur before Delivery or after the
Termination Date(except with respect to any Claims arising from or related to
Lessee's acts or omissions in connection with its activities under and pursuant
to, among other things, any assignment of Airframe Manufacturer's, Engine
Manufacturer's or any other Manufacturer's support or warranty rights), unless
any such act or event results from an act or omission of Lessee which occurred
during the Lease Term.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

46

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        13.6    After-Tax Nature of Indemnity.    Each indemnity payable
pursuant to this Section 13 shall be paid on an After-Tax Basis.

        13.7    Survival.    The indemnities contained in this Section 13 shall
continue in full force and effect notwithstanding the occurrence of the
Termination Date, and are expressly made for the benefit of and shall be
enforceable by each Indemnified Party.

        Section 14.    Taxes; Tax Indemnity.    

        14.1    Indemnity.    

        (a)   Indemnity.    Lessee shall pay, and shall, to the fullest extent
permitted by Law, indemnify and hold harmless each Indemnified Party for and
against, all Taxes arising or resulting from or otherwise relating to any Item
of Equipment, any Operative Document, or any of the transactions and activities
provided for or contemplated in, or permitted by, the Operative Documents,
including without limitation, the purchase, ownership, delivery, redelivery,
financing, leasing, subleasing, wet-leasing, insuring, registration, possession,
use, operation, landing, take-off, storage, location, presence, maintenance,
alteration, modification, improvement, servicing, repair, overhaul, pooling,
interchange, exchange, substitution, replacement, abandonment, loss, return,
sale or other disposition of, or any damage, addition or transfer of title to,
any Item of Equipment or any interest therein, the execution, delivery, filing,
registration, recording, presence, performance of, payment under or enforcement
of, or the cure of any default or the exercise of any remedy under, any
Operative Document or any other documents executed from time to time pursuant to
any Operative Document (regardless of how or when such Taxes are imposed or
assessed, whether imposed on or assessed against any Indemnified Party, Lessee,
any other person, any Item of Equipment, any Operative Document, any interest
therein or any use thereof, the transactions contemplated thereby, or otherwise)
and all costs and expenses (including, but not limited to, reasonable attorney's
fees and disbursements) paid or incurred by any Indemnified Party with respect
to any Tax for which Lessee is required to indemnify such Indemnified Party
pursuant to this Section 14 or in connection with the enforcement of this
Section 14.

        (b)   Excluded Taxes.    Lessee shall have no obligation under
Section 14.1(a) to indemnify an Indemnified Party for:

          (i)  any Tax imposed on or measured by the total net income of such
Indemnified Party except to the extent that such Tax would not have been payable
in the absence of (A) the registration, use, presence, or other connection of
any Item of Equipment in or with, or any act or omission of Lessee or any
Affiliate, agent, representative, or contractor of Lessee or any person using or
having possession, custody, or control of any Item of Equipment in, the
jurisdiction imposing such Tax, (B) the inaccuracy or breach of any of the
representations, warranties, covenants or agreements of Lessee in the Operative
Documents, or (C) a Lease Event of Default;

         (ii)  any Tax imposed on or with respect to any sale or other transfer
by such Indemnified Party of such Indemnified Party's interest in the Aircraft
pursuant to Section 17.2(b), provided that the exclusion in this clause (ii)
shall not apply to any sale or transfer that occurs (A) in connection with or as
a result of a Lease Default, a Lease Event of Default, an Event of Loss, or any
maintenance, repair, overhaul, pooling, interchange, exchange, removal,
replacement, substitution, modification, improvement, or alteration of any Item
of Equipment, (B) at Lessee's request, or (C) pursuant to a requirement in any
Operative Document or any applicable Law;

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

47

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        (iii)  any Tax to the extent that such Indemnified Party's liability for
such Tax is caused directly by, and would not have been incurred but for, the
gross negligence or willful misconduct of such Indemnified Party;

        (iv)  in the case of a transferee of Lessor's interest in the Aircraft
pursuant to Section 17.2(b), Taxes imposed on the transferee or on payments to
the transferee to the extent that, under applicable Law in effect on the date of
the transfer to such transferee, the amount of such Taxes exceeds the amount of
Taxes that would have been imposed on the transferor to such transferee or on
payments to such transferor and indemnified against hereunder if such transfer
had not occurred, provided that the exclusion in this clause (iv) shall not
apply to a transferee Lessor that acquires its interest in the Aircraft pursuant
to a transfer in connection with a Lease Event of Default; and

         (v)  any Irish value added Tax imposed on Owner Participant that is
solely attributable to Owner Participant being resident for value added Tax
purposes in Ireland, provided that the exclusion in this clause (v) shall not
apply to any Irish value added Tax that is imposed in part or in whole due to
(A) the registration, use, presence, or other connection of any Item of
Equipment in or with, or an act or omission of Lessee or any Affiliate, agent,
representative, or contractor of Lessee or any person using or having
possession, custody, or control of any Item of Equipment in, the jurisdiction
imposing such Irish value added Tax, (B) the inaccuracy or breach of any of the
representations, warranties, covenants, or agreements of Lessee in the Operative
Documents, or (C) a Lease Event of Default;

provided, however, that notwithstanding anything to the contrary in this
Section 14.1(b) or elsewhere in the Operative Documents, Lessee shall have an
obligation to indemnify and hold harmless each Indemnified Party for any Taxes
imposed by Hawaii, any locality, or any other taxing authority thereof
(including general excise and use Taxes but excluding net income Taxes that are
excluded pursuant to Section 14.1(b)(i)) in respect of the transactions
contemplated by the Operative Documents, and the exclusions contained in this
Section 14.1(b) shall have no application to any such Taxes.

        (c)   No Reduction for Withholding.    Lessee agrees that all amounts
payable by Lessee (or by any other person on account of any obligation of
Lessee) pursuant to the Operative Documents shall be paid without any deduction
or withholding on account of any Taxes, monetary transfer fees, or other charges
or withholdings of any nature, except to the extent that the deduction or
withholding of any Tax is required by applicable Law, in which event Lessee
shall (i) except to the extent that such Tax is an Excluded Tax described in
Section 14.1(b)(iv), pay to the person entitled to receive such payment (the
"Payee") such additional amount as is necessary so that the Payee receives,
after such deduction or withholding (including any deduction or withholding with
respect to such additional amount), an amount equal to the amount that the Payee
would have received if such deduction or withholding had not been made and
(ii) deliver to Lessor within 60 days after the date of such payment an official
receipt of the relevant taxing authority showing that Lessee paid to such taxing
authority the full amount of the Tax required to be deducted or withheld.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

48

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        14.2    Tax Filings; Information.    

        (a)   Unless otherwise directed or agreed in writing by Lessor, Lessee
shall properly prepare and timely file all reports, returns, declarations and
other documents (each a "Tax Document") that are required by applicable Law to
be filed with any Government Entity or other taxing authority with respect to
each Indemnified Tax, except where such Tax Documents are required under
applicable Law to be filed by Lessor or Owner Participant, in which event Lessee
shall provide the properly prepared Tax Document to Lessor or Owner Participant,
as the case may be, or, at Lessor's or Owner Participant's option, as the case
may be, provide Lessor and/or Owner Participant with a blank Tax Document to be
prepared by Lessor and/or Owner Participant, and then approved by Lessee (such
approval not to be unreasonably withheld), in each such case for timely filing
by Lessor or Owner Participant (provided such person is legally able to file
such Tax Document without any commercial, economic, or tax disadvantage for such
person or its Affiliates, which has not been indemnified by Lessee to such
person's reasonable satisfaction (if the disadvantage can be indemnified
against).

        (b)   Lessee shall, at Lessee's expense, deliver to each Indemnified
Party as soon as reasonably practicable (and in any event within 30 days) after
receipt of such Indemnified Party's written request therefor, such information
and copies of such records and other documents (including, without limitation,
the flight log for the Aircraft) maintained or required to be maintained by
Lessee or by any other user of any Item of Equipment in the regular course of
its business as such Indemnified Party may request from time to time to enable
such Indemnified Party to comply with applicable Tax reporting, audit, audit
dispute resolution, and litigation requirements, and if requested by any
Indemnified Party, make such information, records and other documents available
for inspection by such Indemnified Party or its authorized representatives.

        (c)   Without limiting the obligations of Lessee under Section 14.2(b),
Lessee and Lessor shall co-operate with one another in providing information
that is reasonably required to fulfill each party's Tax filing requirements and
any audit information request arising from such filing, provided that
notwithstanding anything that may be to the contrary herein or in any other
Operative Document, no Indemnified Party shall have any obligation to furnish or
disclose to Lessee or any other person any Tax return or other information
relating to its Tax affairs that such Indemnified Party deems, in its sole
discretion, to be confidential or proprietary.

        (d)   Without limiting the obligations of Lessee under this Agreement,
upon the request (and at the cost and expense) of Lessee, Lessor and Owner
Participant shall cooperate with Lessee to use commercially reasonable efforts
to mitigate the impact of any changes in applicable Law on the amount, if any,
of any Indemnified Tax or any Irish value added Tax for which Lessee is or may
be responsible hereunder (including, without limitation, Lessor and/or Owner
Participant making commercially reasonable, good faith efforts to transfer
its/their interest in this Agreement to an existing branch or Affiliate and to
consider a Lessee request to change its/their respective domiciles); provided
that doing so will not in the good faith opinion of Lessor and/or Owner
Participant result in any commercial, economic, or tax disadvantage for such
person or its Affiliates, which has not been indemnified by Lessee to such
person's reasonable satisfaction (if the disadvantage can be indemnified
against).

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

49

--------------------------------------------------------------------------------





[Operating Lease Agreement (Aircraft No. 1)]

        14.3    Payment of Taxes and Indemnities.    

        (a)   To the extent required or permitted by applicable Law, Lessee
shall pay each Indemnified Tax when due directly to the proper taxing authority,
unless otherwise directed or agreed in writing by Lessor, except Indemnified
Taxes (i) which Lessee is contesting in good faith by appropriate proceedings
that do not involve any risk of criminal penalty or any reasonable possibility
of sale, forfeiture, confiscation, seizure or loss of, or the imposition of any
Lien on, any Item of Equipment or any interest therein and (ii) for which Lessee
maintains adequate reserves in accordance with GAAP.

        (b)   Any indemnity payable by Lessee to an Indemnified Party shall be
paid within ten days after the date on which Lessee receives such Indemnified
Party's written demand therefor (which demand shall provide a description in
reasonable detail of the applicable Indemnified Taxes and the calculation of the
amount of the indemnity payment demanded).

        (c)   All amounts payable by Lessee pursuant to this Section 14 shall be
paid on an After-Tax Basis.

        14.4    Contest.    

        (a)   If an Indemnified Party receives a written claim from any taxing
authority for any Indemnified Tax, such Indemnified Party shall notify Lessee
within 30 days after receipt of such claim, but the failure to so notify Lessee
shall not affect Lessee's obligations under this Section 14, unless such failure
causes all rights of Lessee to contest such claim to be precluded.

        (b)   If requested by Lessee in writing within 30 days after such
notification, such Indemnified Party shall, upon receipt of indemnity
satisfactory to it and at the expense of Lessee (including, without limitation,
all reasonable costs, expenses, losses, legal and accounting fees and
disbursements, penalties, and interest), in good faith contest (or, at the
option of such Indemnified Party, permit Lessee to contest), but not to the
United States Supreme Court, the validity, applicability, or amount of such Tax
in accordance with and to the extent permitted by applicable Law, and shall not
settle any contest without the consent of Lessee (which consent shall not be
unreasonably withheld), provided that such Indemnified Party shall have no
obligation to begin or continue (or to permit Lessee to begin or continue) any
contest under this Section 14.4 unless the following conditions are satisfied at
the time the contest is to be commenced and at all times during the contest:

          (i)  Lessee shall have provided such Indemnified Party, together with
Lessee's written contest request, with an opinion of independent Tax counsel
satisfactory to such Indemnified Party (both as to counsel and substance) to the
effect that there is a meritorious basis for such contest;

         (ii)  contesting such Tax claim will not result in any risk of
imposition of any criminal penalty or, in Lessor's reasonable opinion, any risk
of any sale, forfeiture, confiscation, seizure or loss of, or the creation of
any Lien on, any Item of Equipment or any interest therein;

        (iii)  no Lease Event of Default shall have occurred and be continuing;

        (iv)  if such Indemnified Party decides to contest such Tax claim by
paying the Taxes that are the subject of such claim and taking action to obtain
a refund thereof, Lessee shall have advanced to such Indemnified Party on an
interest-free basis the amount of Taxes that are the subject of such claim and
shall have agreed in writing to indemnify such Indemnified Party and its
Affiliates on an After-Tax Basis for any adverse Tax consequences to such
Indemnified Party or any of its Affiliates resulting from such interest-free
advance;

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

50

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

         (v)  the amount of the Taxes to be contested exceeds $25,000 (or the
equivalent in any other currency);

        (vi)  Lessee shall have provided such Indemnified Party with a written
acknowledgment of Lessee's liability to indemnify such Indemnified Party for the
Taxes to be contested if and to the extent that the contest is not successful;

       (vii)  Lessee shall be paying, on demand and on an After-Tax Basis, all
reasonable costs and expenses incurred by such Indemnified Party in connection
with the conduct of such contest (including, without limitation, all reasonable
costs, expenses, losses, legal and accounting fees and disbursements, penalties,
and interest); and

      (viii)  if the sum of the Taxes that are the subject of such Tax claim
exceeds One Million Dollars ($1,000,000) (or the equivalent in any other
currency), Lessee shall have provided a letter of credit or other additional
collateral satisfactory in form and amount to such Indemnified Party to secure
Lessee's obligations hereunder;

and, provided, further, that such Indemnified Party shall have no obligation to
begin or continue (or to permit Lessee to begin or continue) the contest of any
or all of the Taxes that are the subject of such Tax claim if such Indemnified
Party (x) waives its right under this Section 14 to be indemnified for the Taxes
which such Indemnified Party declines to contest and (y) repays to Lessee the
amount (if any) which Lessee previously advanced to such Indemnified Party
pursuant to Section 14.4(b)(iv) with respect to the Taxes that such Indemnified
Party declines to contest, except for the previously incurred costs and expenses
of the contest.

        (c)   The party contesting any Tax claim pursuant to this Section 14.4
shall control the conduct of the contest and shall, upon request, consult with
the other party regarding the conduct of the contest and inform the other party
of the progress of the contest.

        14.5    Refunds; Tax Savings.    

        (a)   If Lessee pays an indemnity on an After-Tax Basis pursuant to
Sections 14.1(a) and 14.3(c), or pays an additional amount on an After-Tax Basis
pursuant to Sections 14.1(c)(i) and 14.3(c), with respect to an Indemnified Tax
to an Indemnified Party and such Indemnified Party receives a refund of such
Indemnified Tax or determines that it has received a net cash benefit due to any
Tax Saving (as defined in Section 14.5(d)) with respect to such Indemnified Tax
(other than any Tax Saving previously taken into account in the calculation of
any indemnity pursuant to Sections 14.1(a) and 14.3(c) or any additional amount
pursuant to Sections 14.1(c) and 14.3(c)), then subject to Section 14.6, such
Indemnified Party shall, to the extent it can do so without prejudice to the
retention of such refund or Tax Saving, pay to Lessee an amount equal to the
lesser of (i) the sum of such refund (after deducting all costs and expenses
that were incurred by such Indemnified Party and not reimbursed by Lessee for
the purpose of obtaining such refund) or such net cash benefit plus any
additional net cash benefit received by such Indemnified Party due to any Tax
Saving resulting from such payment or (ii) the amount of the indemnity or
additional amount previously paid by Lessee to such Indemnified Party with
respect to such Indemnified Tax, less the sum of all prior payments made by such
Indemnified Party to Lessee pursuant to this sentence with respect to such
Indemnified Tax. If such Indemnified Party receives, in addition to such refund,
an amount representing interest on such refund, such Indemnified Party shall pay
to Lessee that proportion of such interest received from or credited by the
relevant taxing authority which is fairly attributable to the refund of the
Indemnified Tax paid or indemnified by Lessee.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

51

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        (b)   Lessee shall indemnify each Indemnified Party on an After-Tax
Basis for any additional Tax that is imposed on such Indemnified Party as a
result of the disallowance, loss, unavailability, recapture, or reduction of all
or any part of any Tax Saving or refund for which such Indemnified Party made a
payment to Lessee pursuant to Section 14.5(a), and Section 14.1(b) and
Section 14.4 shall not apply to any such Tax.

        (c)   Each Indemnified Party shall use good faith in preparing its
income Tax returns for any taxable year to claim any deduction or credit
described in Section 14.5(d) which such Indemnified Party has actual knowledge
of and is entitled to claim. Subject to the preceding sentence, each Indemnified
Party shall have sole discretion in the management of its Tax affairs. No
Indemnified Party shall have any obligation (i) to conduct its business or
arrange or alter in any respect its Tax or financial affairs so that it is
entitled to receive a refund or Tax Saving or (ii) to provide to Lessee or any
other person copies of or access to any Tax returns or other information with
respect to its Tax affairs.

        (d)   For the purpose of this Section 14.5, the term "Tax Saving" means,
with respect to any Indemnified Party, any net reduction in such Indemnified
Party's liability for Excluded Taxes on or measured by net income which such
Indemnified Party determines it has received by reason of any existing and
currently realizable deduction from taxable income or credit against any such
Excluded Tax resulting from:

          (i)  payment of an Indemnified Tax for which Lessee previously paid an
indemnity to such Indemnified Party on an After-Tax Basis pursuant to
Sections 14.1(a) and 14.3(c), or paid an additional amount to such Indemnified
Party on an After-Tax Basis pursuant to Sections 14.1(c)(i) and 14.3(c), or

         (ii)  a payment by such Indemnified Party to Lessee pursuant to this
Section 14.5.

        14.6    Effect of Lease Event of Default on Indemnified Party Payment
Obligations.    No Indemnified Party shall have any obligation to make any
payment to Lessee pursuant to this Section 14 while a Lease Event of Default is
continuing. The amount otherwise payable to Lessee may be applied to satisfy
Lessee's obligations under the Operative Documents and, to the extent not so
applied, shall be paid to Lessee following the date on which no Lease Event of
Default is continuing.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

52

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        14.7    Withholding Tax Exemption Documentation.    On or before the
Delivery Date, (i) Lessor shall provide to Lessee a true, complete, and accurate
Internal Revenue Service Form-W 9, and (ii) Owner Participant shall provide to
Lessor and Lessee a true, complete, and accurate Internal Revenue Service
Form W-8BEN, W-8ECI, or W-8EXP, evidencing that Owner Participant is entitled
under applicable Law to receive Rent, Supplemental Rent, Agreed Value, and other
amounts payable to Lessor for the benefit of Owner Participant by Lessee
pursuant to this Agreement without withholding any United States federal
withholding Taxes the Lessee would be required by applicable Law to withhold in
the absence of such form. If any Internal Revenue Service form delivered by
Lessor or Owner Participant pursuant to the previous sentence of this
Section 14.7 expires or becomes obsolete, Lessor or Owner Participant (as the
case may be) shall deliver to Lessee (and, in the case of Owner Participant,
with a copy to Lessor) a replacement Internal Revenue Service form (or
applicable similar or successor form) evidencing such right to receive such
payments under this Agreement without withholding (or withholding at a reduced
rate, as the case may be) any such United States federal withholding Taxes.
Additionally, Lessor or Owner Participant shall ensure that Lessor's or Owner
Participant's assignees or transferees or any other entity or person that
acquires a direct or beneficial interest in this Agreement by assignment, sale,
novation, or transfer pursuant to Section 17.2 (other than any assignee for
security purposes) shall (on or before any such assignment, sale, novation, or
transfer) provide to Lessee a true, complete, and accurate Internal Revenue
Service Form W-9, W-8BEN, W-8ECI, or W-8EXP (or similar or successor form), duly
executed by the person(s) treated as the recipient(s), for United States federal
tax purposes of the payments made by Lessee under this Agreement and evidencing
that such person is entitled under applicable Law to receive Rent, Supplemental
Rent, Agreed Value, and other amounts payable by Lessee to such person pursuant
to this Agreement without withholding (or withholding at a reduced rate, as the
case may be) any United States federal withholding Taxes that Lessee would be
required to withhold in the absence of such form.

        14.8    Non-Party Indemnified Parties.    Lessor shall make reasonable
efforts to cause each other Indemnified Party to comply with its obligations
under this Section 14.

        14.9    Survival.    The respective obligations of Lessee under this
Section 14 shall remain in full force and effect, notwithstanding the occurrence
of the Termination Date.

        Section 15.    [Reserved].    

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

53

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        Section 16.    Notices.    All notices, requests, demands, consents,
elections or other communications required or permitted to be made under the
Operative Documents:

        (a)   shall be in writing addressed as follows:

          (i)  If to Lessor:

    Address:   Wilmington Trust Company
1100 N. Market Street
Wilmington, DE 19890-1605     Attention:   Corporate Trust Administrator    
Facsimile:   301-636-4140/4141
 
 
With a copy to the Servicer:
 
 
Address:
 
HNA Group (Hong Kong) Co., Limited
Suite 6511-13, 65/F, The Center
99 Queen's Road Central
Central, Hong Kong     Attention:   Head of Transaction Management    
Facsimile:   +852-2568-0015
 
 
With a copy to the Owner Participant:
 
 
Address:
 
C/-O Odyssey Aviation Limited
23 Herbert Place
Dublin 2, Ireland     Attention:   Chief Executive Officer     Facsimile:   +353
1 676 2963

         (ii)  If to Lessee:

    Address:   3375 Koapaka Street, Suite G-350
Honolulu, HI 96819     Attention:   Executive Vice President and Chief Financial
Officer; and Executive Vice President and General
Counsel     Facsimile:   +808-385-3699

        (iii)  If to Owner Participant:


 
 
Address:
 
C/-O Odyssey Aviation Limited
23 Herbert Place
Dublin 2, Ireland     Attention:   Chief Executive Officer     Facsimile:   +353
1 676 2963

        or to any other address specified by any party or the Servicer to the
sender by notice;

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

54

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        (b)   are deemed to be given by the sender and received by the
addressee:

          (i)  if by delivery in person, when delivered to the addressee;

         (ii)  if by post, upon receipt by the addressee; or

        (iii)  if by facsimile transmission, when received by the addressee,

        but if the delivery or receipt is on a day which is not a Business Day
or is after 4:00 pm (addressee's time), it is deemed to be duly given on the
succeeding Business Day; and

        (c)   can be relied upon by the addressee and the addressee is not
liable to any other person for any consequences of that reliance if the
addressee believes it to be genuine, correct and authorized by the sender.

        Any notice given by Lessor under this Agreement shall be endorsed in
writing by Security Trustee.

        Section 17.    Lessor's Financing and Assignment.    

        17.1    Lessor's Financing.    Lessor may at any time and without
Lessee's consent enter into any financial arrangements with respect to the
Aircraft pursuant to which Lessor may assign its rights under this Agreement
(and any Permitted Sublease) and the other Operative Documents by way of
security to Security Trustee or Financier and Lessee undertakes to provide all
reasonable assistance and co-operation to Lessor, Security Trustee and
Financiers and their respective representatives and advisers (at Lessor's cost)
in connection therewith including but not limited to:

        (a)   the effecting of all necessary filings, registrations and
provision of consents (including effecting registration of International
Interests with the International Registry if applicable) in the State of
Registration as may be reasonably requested by Lessor in order to protect the
interests of the Financiers and/or Lessor in connection with any financing
contemplated by this Section 17.1;

        (b)   executing an acknowledgement and consent of any assignment of
Lessor's rights under this Agreement in favor of Security Trustee or Financier,
on terms customary in aircraft financing transactions;

        (c)   making such amendments to this Agreement and any of the other
Operative Documents to which Lessee is a party and executing such additional
documents, as may be reasonably requested by Lessor in connection with an
aircraft financing transaction, provided that any such amendment or additional
documentation does not adversely affect the rights, or increase the obligations,
of Lessee under this Agreement and the other Operative Documents; and

        (d)   making such amendments to the Insurances maintained in respect of
the Aircraft to ensure continued compliance with the requirements of Section 8.6
and Schedule 9 with regard to the interests of Lessor, Security Trustee and
Financier and providing revised insurance certificates and broker's letter of
undertakings evidencing such compliance.

        Lessor shall pay Lessee within ten Business Days of receiving a request
for the reimbursement of reasonable out-of-pocket costs and expenses of Lessee
(including but not limited to reasonable fees and expenses of legal counsel)
incurred in connection with compliance with this Section 17.1, other than with
respect to costs associated with the initial Security Trustee and Financier on
the Delivery Date.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

55

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        Notwithstanding the foregoing, no financing transaction contemplated by
this Section 17.1 shall, individually or in the aggregate, increase Lessee's
liabilities or obligations hereunder or under the Operative Documents to which
Lessee is a party or materially adversely affect Lessee's rights under this
Agreement or any other Operative Document to which it is a party, based on
current laws in effect at the time of such financing transaction, than it would
have had if such financing transaction had not taken place provided, however,
this paragraph shall not limit in any way Lessee's obligation to comply with
paragraphs (a), (b), (c) or (d) of this Section 17.1, it being agreed that
actions deriving from such compliance shall not be deemed an increase in
Lessee's liabilities or obligations hereunder or under the Operative Documents
to which Lessee is a party subject to Lessor's obligation to reimburse Lessee
for expenses incurred in connection therewith to the extent required under the
preceding paragraph.

        17.2    Assignment.    

        (a)   Lessee may not assign or otherwise transfer any of its rights or
obligations under this Agreement without the prior written consent of Lessor.

        (b)   Neither Lessor nor Owner Participant may at any time without
Lessee's consent sell, assign or transfer its rights and obligations under this
Agreement, the Operative Documents or the Aircraft to a third party ("Transfer")
unless each of the following conditions are satisfied:

          (i)  Lessor or Owner Participant, as applicable, agrees to pay the
reasonable out-of-pocket costs and expenses of Lessee (including legal costs) in
relation to the Transfer;

         (ii)  Lessor or Owner Participant, as applicable, pays all stamp duties
and similar Taxes payable by Lessee in relation to the Transfer;

        (iii)  Lessor or Owner Participant, as applicable, provides the
requisite documentation required to be executed by Lessee to effect the
Transfer;

        (iv)  the assignee or transferee shall not, without Lessee's prior
written consent, be an airline, other commercial aircraft operator, freight
forwarder or similar person (or an Affiliate of any such person);

         (v)  the assignee or transferee is an experienced aircraft operating
lessor or a company who appoints as servicer or lease manager an experienced
aircraft operating lessor or any other person in respect of which Lessee has
consented;

        (vi)  except in the case of a securitization where Lessor or Owner
Participant, remains liable for its obligations under this Agreement and the
other Operative Documents, one of the following is applicable:

        (A)  the assignee or transferee has a tangible net worth on a
consolidated basis of no less than U.S.$50,000,000;

        (B)  the obligations of the assignee or transferee of Lessor or Owner
Participant under the Operative Documents are guaranteed by a person with a
tangible net worth on a consolidated basis of no less than U.S.$50,000,000; or

        (C)  the assignee or transferee is otherwise acceptable to Lessee
(acting reasonably);

       (vii)  the assignee or transferee, or its guarantor if
Section 17.3(b)(vi)(B) applies, maintains a tangible net worth on a consolidated
basis of no less than U.S.$10,000,000 until the Scheduled Termination Date, or
Extension Termination Date (as applicable);

      (viii)  no such Transfer shall render the Aircraft ineligible for
registration in the U.S.;

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

56

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        (ix)  no such Transfer shall, individually or in the aggregate, increase
Lessee's liabilities or obligations hereunder or under the Operative Documents
to which Lessee is a party or materially adversely affect Lessee's rights under
this Agreement or any other Operative Document to which it is a party, based on
current laws in effect at the time of such Transfer, than it would have had if
such Transfer had not taken place provided, however, provided, however, this
clause (ix) shall not limit in any way Lessee's obligation to comply with
paragraphs (c), (d), (e) and (f) of this Section 17.2, it being agreed that
actions deriving from such compliance shall not be deemed an increase in
Lessee's liabilities or obligations hereunder or under the Operative Documents
to which Lessee is a party subject to Lessor's obligation to reimburse Lessee
for expenses incurred in connection therewith to the extent required under
Section 17.2(b)(i) or (ii);

         (x)  the assignee or transferee provides to Lessee the United States
federal tax forms required by the last sentence of Section 14.7 of this
Agreement at the time prescribed by that sentence; and

        (xi)  no such Transfer shall cause Lessee to be required to pay any
amount of value added Tax with respect to any Rent, Supplemental Rent, Agreed
Value, and any other amounts payable by Lessee under this Agreement in excess of
the value added Tax, if any, payable by Lessee on the date of the Transfer.

        Subject to the terms of this Agreement, Lessee undertakes to provide all
reasonable assistance and co-operation to Lessor or Owner Participant, as
applicable, its respective representatives and advisers (at Lessor's or Owner
Participant's cost) in connection with the Transfer, including:

        (c)   the effecting of all necessary filings, registrations and
provision of consents (including effecting registration of International
Interests with the International Registry if applicable) in the State of
Registration as may be reasonably requested by Lessor in order to protect the
interests of Lessor and/or such assignee or transferee in connection with any
Transfer contemplated by this Section 17.2;

        (d)   executing any lease novation, amendments, assignment documentation
or any other such documentation, on terms customary in aircraft financing
transactions as may be reasonably requested by Lessor or Owner Participant,
provided any such novation, amendments or other documents does not adversely
affect the rights of Lessee under this Agreement and other Operative Documents;

        (e)   providing Lessor or Owner Participant scheduling and routing
information for the Aircraft or any Engines being transferred; and

        (f)    making such amendments to the Insurances maintained in respect of
the Aircraft to ensure continued compliance with the requirements of Section 8.6
and Schedule 9 with regard to the interests of Lessor or Owner Participant and
the transferee and providing revised insurance certificates and broker's letter
of undertakings evidencing such compliance.

        Section 18.    Miscellaneous.    

        18.1    Severability.    Any provision of this Agreement prohibited by
or unlawful or unenforceable under any applicable Law actually applied by any
court of competent jurisdiction shall, to the extent required by such applicable
Law, be severed from this Agreement and rendered ineffective so far as is
possible without modifying the remaining provisions of this Agreement.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

57

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        18.2    Amendments.    No term or provision of this Agreement may be
amended, modified, waived, discharged or terminated orally, but only by a
written instrument signed by Lessor, Owner Participant and Lessee.

        18.3    Lessor's Right to Perform; Lessor's Right to Delegate and
Servicer.    

        (a)   If Lessee fails to perform or comply with any obligations
hereunder or under any Operative Documents to which it is a party, Lessor shall
have the right, but not the obligation, to discharge such obligation, and the
amount of such payment made and the expenses of Lessor incurred in connection
with such discharge shall be payable by Lessee upon demand, together with
interest at the Default Rate from the date such expenses were incurred.

        (b)   Servicer has agreed with Lessor, among other things, to act as
Lessor's servicing agent for all matters related to the Aircraft, this Agreement
and the other Operative Documents, but Lessor shall continue to remain liable to
Lessee for the full performance of the obligations of Lessor hereunder
notwithstanding any such delegation. Until Lessee receives notice from Lessor to
the contrary, Lessee shall communicate with, and respond to all demands,
requests or other communications made in accordance with this Agreement and the
other Operative Documents by, Servicer with respect to all matters related to
the Aircraft, this Agreement and the other Operative Documents. Actions,
demands, requests or other communications taken or given by Servicer may be
conclusively relied upon by Lessee, and shall bind Lessor and Owner Participant
to the same extent as if taken or given by Lessor or Owner Participant, as
applicable, but Lessor reserves the right to elect to take action in its own
name in respect of this Agreement, including giving any consents or waivers,
making any demands, or otherwise dealing with Lessee in respect of this
Agreement. All notices to Lessee by Servicer shall be given in accordance with
the notice provisions of Section 16.

        18.4    Counterparts.    This Agreement may be executed simultaneously
in two or more counterparts and by different parties hereto on separate
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. To the extent, if any,
that this Agreement constitutes chattel paper (as such term is defined in the
Uniform Commercial Code as in effect in any applicable jurisdiction) no security
interest in this Agreement may be created through the transfer or possession of
any counterpart other than the counterpart which has been marked "Original" on
the signature page thereof.

        18.5    Delivery of Documents by Electronic Means.    Delivery of an
executed counterpart of this Agreement or of any other documents in connection
with this Agreement by fax or other electronic image file will be deemed as
effective as delivery of an originally executed counterpart. Any party
delivering an executed counterpart of this Agreement or other document by fax or
other electronic image file will also deliver an originally executed
counterpart, but the failure of any party to deliver an originally executed
counterpart of this Agreement or such other document will not affect the
validity or effectiveness of this Agreement or such other document.

        18.6    Survival.    The representations, warranties, covenants,
agreements and indemnities (including, without limitation, the indemnities
contained in Sections 8.6(e), 10.2, 10.3, 10.4, 10.5, 10.6, 10.7, 10.8, 13 and
14) of Lessee, Owner Participant and Lessor set forth in this Agreement, and
Lessee's, Owner Participant's and Lessor's obligations hereunder, shall survive
the Termination Date to the extent required for full performance and
satisfaction thereof.

        18.7    Entire Lease.    This Agreement (including all Appendices) and
the other Operative Documents to which Lessee is a party executed pursuant
hereto constitute the entire agreement among Lessor, Owner Participant and
Lessee regarding the Aircraft and any prior or contemporaneous written or oral
understandings with regard to the subject matter hereof are superseded hereby in
their entirety.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

58

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        18.8    Successors and Assigns.    Subject to the provisions of
Section 17, the terms and provisions of this Agreement and each other Operative
Document to which Lessor, Owner Participant or Lessee is a party, as applicable,
shall be binding upon and inure to the benefit of Lessor, Owner Participant and
Lessee and their respective successors and permitted assigns.

        18.9    Brokers.    Each party agrees to indemnify and hold the other
harmless from and against any and all claims, suits, damages, costs and expenses
(including, but not limited to reasonable attorney's fees and disbursements)
asserted by any agent, broker or other third party for any commission or
compensation of any nature whatsoever based upon the lease of the Aircraft, if
such claim, damage, cost or expense arises out of any action or alleged action
by the indemnifying party, its employees or agents. Lessee confirms to Lessor
and Owner Participant that it has retained Seabury Group in connection with the
negotiation of this Agreement and the other Operative Documents to which it is a
party, and it shall be fully responsible for and liable for payment of any
commission, percentage, contingent fee, brokerage or other similar payments of
any kind due Seabury Group, in connection with the establishment or operation of
this Agreement or any other Operative Document to which it is a party and will
indemnify Lessor and Owner Participant and in accordance with this Section 18.9
for any claim made by Seabury Group to Lessor or Owner Participant for such
payment.

        18.10    Transaction Costs.    Whether or not the transactions
contemplated hereby are consummated, each of Lessor, Lessee and Owner
Participant agrees to pay its own costs and expenses incurred in connection with
the preparation, execution and delivery of this Agreement, each other Operative
Document and any other documents delivered in connection herewith or therewith,
including without limitation the fees, expenses and disbursements of counsel,
except as otherwise expressly set forth herein. In addition, Owner Participant
shall be solely responsible for all costs of Wilmington in its capacity as
Lessor and Lessee shall be solely responsible for (i) all costs, including
reasonable attorneys' fees and disbursements, incurred in registering the
Aircraft and an executed counterpart of this Agreement and the Lease Supplement
in the State of Registration and any other necessary jurisdiction, and (ii) all
costs, including reasonable attorneys' fees and disbursements, incurred in
connection with the de-registration of the Aircraft from the applicable Aviation
Authority upon the cancellation or termination of this Agreement. Each of Lessor
and Lessee agrees to pay the reasonable costs and expenses (including attorneys'
fees and disbursements) of the other party incurred in connection with the
entering into or giving or withholding of any future waiver, supplement or
amendment or other action with respect to this Agreement, each other Operative
Document or any other document delivered in connection herewith or therewith
that it may request, except in the case of a Lease Event of Default in which
case all of such costs shall be at the expense of Lessee.

        18.11    Time is of the Essence.    Time and strict and punctual
performance are of the essence with respect to each provision of this Agreement.

        18.12    Language.    This Agreement is in the English language and all
notices, opinions, financial statements and other documents given under this
Agreement shall be provided in the English language.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

59

--------------------------------------------------------------------------------





[Operating Lease Agreement (Aircraft No. 1)]

        18.13    Further Assurances.    Lessee shall from time to time do and
perform such other and further acts and execute and deliver any and all such
further instruments as may be required by law or reasonably requested in writing
by Lessor to establish, maintain and protect the rights and remedies of Lessor
and Owner Participant and to carry out and effect the intent and purposes of
this Agreement and the other Operative Documents to which Lessee is a party.

        18.14    Rights at Law.    Nothing contained in any Operative Document
to which Lessee is a party shall be construed to limit in any way any right,
power, remedy or privilege of Lessor and Owner Participant hereunder or under
any other Operative Document to which Lessee is a party or now or hereafter
existing at law or in equity. Each and every right, power, remedy and privilege
of Lessor and Owner Participant under the Operative Documents to which Lessee is
a party (i) shall be in addition to and not in limitation of, or in substitution
for, any other right, power, remedy or privilege under any Operative Document to
which Lessee is a party or at law or in equity, (ii) may be exercised from time
to time or simultaneously and as often and in such order as may be deemed
expedient by Lessor and (iii) shall be cumulative and not mutually exclusive and
the exercise of one shall not be deemed a waiver of the right to exercise any
other.

        18.15    Confidentiality.    

        (a)   During the Lease Term the contents of this Agreement, the other
Operative Documents and all documents, agreements, certificates and information
executed or delivered in connection herewith or therewith (all of the foregoing
being the "Information") shall remain confidential and the parties hereto and
their respective Affiliates will not disclose the Information to any other
person without prior written consent of the other party, which consent shall not
be unreasonably withheld or delayed; provided, that each of Lessor, Owner
Participant and Lessee may, without the consent of each other party, disclose
the Information in any of the following situations:

          (i)  To directors, officers, employees, permitted assigns and agents,
including the Servicer (such assigns and agents, including the Servicer, to
agree in writing to be bound by the provisions of this 18.15) of Lessor, Owner
Participant, Lessee, Servicer, Guarantor or any Affiliate (direct or indirect)
of any of such parties; or

         (ii)  To auditors, accountants or legal advisors of Lessor, Lessee,
Owner Participant, Guarantor, Servicer or any Affiliate (direct or indirect) of
any of such parties; or

        (iii)  To actual or potential lenders/Financiers, Security Trustee,
purchasers or other permitted assigns of Lessor, Lessee, Owner Participant,
Guarantor or any Affiliate of any of such parties, including but not limited to
providing financial information about Lessee to potential lenders/Financiers to,
and purchasers from, Lessor and/or Owner Participant, provided that such
potential lenders/Financiers will agree in writing for the benefit of Lessee to
keep such Information confidential in a manner similar to the provisions
hereunder and that their access to Information is solely for purposes of
evaluating an investment in or other financing of the Aircraft, or such
purchaser provides to Lessee a confidentiality agreement in a form reasonably
acceptable to Lessee; or

        (iv)  To such other parties as Lessor, Lessee, Owner Participant,
Servicer or Guarantor may reasonably believe to be required by law, by
government regulation or order (including, without limitation any regulation or
order of a bank regulatory agency), by subpoena or by any other legal process.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

60

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        (b)   Notwithstanding any of the foregoing, Information will not be
considered confidential, and Lessor, Lessee, Owner Participant, Guarantor and
their respective Affiliates may disclose any item of the Information without
restriction in any of the following circumstances, if such item:

          (i)  is publicly available (either to the general public or to any
relevant trade or industry) prior to any party's receipt of it from another
party hereto;

         (ii)  is thereafter made publicly available (either to the general
public or to any relevant trade or industry) by another party hereto or by a
third party which is entitled to make such item publicly available; or

        (iii)  was known to any party hereto on a non-confidential basis prior
to its disclosure to such party by another party hereto.

        18.16    [Reserved].    

        18.17    Section 1110.    Lessee acknowledges that Lessor would not have
entered into this Agreement unless it had available to it the benefits of a
lessor under Section 1110 of Title 11 of the United States Code
("Section 1110"). Lessee covenants and agrees with Lessor that to better ensure
the availability of such benefits, Lessee shall support any motion, petition or
application filed by Lessor with any bankruptcy court having jurisdiction over
Lessee, whereby Lessor seeks recovery of possession of the Aircraft under
Section 1110 and shall not in any way oppose such action by Lessor unless Lessee
shall have complied with the requirements of Section 1110 to be fulfilled in
order to entitle Lessee to continue use and possession of the Aircraft under
this Agreement. In the event Section 1110 is amended, or it is repealed and
another statute is enacted in place thereof, Lessor and Lessee agree to amend
this Agreement and take such other action (to the extent not inconsistent with
this Agreement) as Lessor reasonably deems necessary so as to afford to Lessor
the rights and benefits as such amended or substituted statute confers upon
owners and lessors of aircraft similarly situated to Lessor.

        Section 19.    Governing Law and Jurisdiction.    

        19.1    Governing law.    THIS AGREEMENT SHALL IN ALL RESPECTS BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE
WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES (OTHER THAN THE PROVISIONS OF
SECTION 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK).

        19.2    Consent to Jurisdiction.    Each of Lessee, Owner Participant
and Lessor hereby irrevocably consents that any legal action or proceeding
against Lessee, Owner Participant or Lessor or any of Lessee's, Owner
Participant's or Lessor's assets with respect to this Agreement or any other
Operative Document to which Lessee, Owner Participant or Lessor, as applicable,
is a party may be brought in any jurisdiction where Lessee, Owner Participant or
Lessor or any of their respective assets may be found, or in any court of the
State of New York or any Federal court of the United States of America located
in New York, New York, located in the Borough of Manhattan, United States, as
Lessee, Owner Participant or Lessor may elect, and by execution and delivery of
this Agreement each of Lessee, Owner Participant and Lessor hereby irrevocably
submits to and accepts with regard to any such action or proceeding, for itself
and in respect of its assets, generally and unconditionally, the jurisdiction of
the aforesaid courts.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

61

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        19.3    Process Agent and Service of Process.    Lessee, Owner
Participant and Lessor shall, not later than the execution of this Agreement,
irrevocably designate, appoint and empower a duly authorized agent for service
of process in the State of New York reasonably acceptable to Lessee, Owner
Participant and Lessor, respectively, in any suit or proceeding with respect to
this Agreement. A copy of any such process served on such agent shall be
promptly forwarded by airmail by the person commencing such proceeding to
Lessee, Owner Participant or Lessor, as applicable, at its address set forth
herein, but the failure of Lessee, Owner Participant or Lessor, as applicable,
to receive such copies shall not affect in any way the service of such process
as aforesaid. Lessee, Owner Participant and Lessor further irrevocably consent
to the service of process out of any of the aforementioned courts in any such
action or proceeding by the mailing of copies thereof by registered or certified
airmail, postage prepaid, to Lessee, Owner Participant or Lessor, as applicable,
at its address set forth herein. The foregoing, however, shall not limit the
rights of Lessee, Owner Participant or Lessor to serve process in any other
manner permitted by Law or to bring any legal action or proceeding or to obtain
execution of judgment in any jurisdiction.

        19.4    Jurisdiction and Forum.    Lessee agrees that final judgment
against Lessee in any action or proceeding in connection with this Agreement
shall be conclusive and may be enforced in any other jurisdiction within or
outside the U.S. by suit on the judgment, a certified or exemplified copy of
which shall be conclusive evidence of the fact and the amount of Lessee's
indebtedness. Lessee, Owner Participant and Lessor each hereby irrevocably
waives, to the fullest extent permitted by Law, any objection which it may now
or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement brought in the State of New York,
and hereby further irrevocably waives any claim that any such suit, action or
proceeding brought in the State of New York has been brought in an inconvenient
forum. To the extent that Lessee, Owner Participant or Lessor may in any
jurisdiction in which proceedings may at any time be taken for the determination
of any question arising under or for the enforcement of this Agreement
(including any interlocutory proceedings or the execution of any judgment or
award arising therefrom) be entitled to claim or otherwise be accorded for
itself or its property, assets or revenues immunity from suit or attachment
(whether in aid of execution, before judgment or otherwise) or other legal
process, and to the extent that in any such jurisdiction, there may be
attributed to Lessee, Owner Participant or Lessor, or their respective property,
assets or revenues such immunity (whether or not claimed), Lessee, Owner
Participant and Lessor each hereby irrevocably agrees not to claim and waives
such immunity to the fullest extent permitted by the Law of such jurisdiction.

        19.5    Waiver of Jury Trial.    LESSEE, OWNER PARTICIPANT AND LESSOR
EACH HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING TO WHICH THEY ARE
PARTIES INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AGREEMENT, ANY OF THE OPERATIVE DOCUMENTS OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

62

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        19.6    Waiver of Immunity.    Each party to this Agreement agrees that
in any legal action or proceedings against it or its assets in connection with
this Agreement and/or any other Operative Document to which it is a party no
immunity from such legal action or proceedings (which shall include, without
limitation, suit, attachment prior to judgment, other attachment, the obtaining
of judgment, execution or other enforcement) shall be claimed by or on behalf of
it or with respect to its assets, irrevocably waives any such right of immunity
which it or its assets now have or may hereafter acquire or which may be
attributed to it or its assets and consents generally in respect of any such
legal action or proceedings to the giving of any relief or the issue of any
process in connection with such action or proceedings including, without
limitation, the making, enforcement or execution against any property whatsoever
(irrespective of its use or intended use) of any order of judgment which may be
made or given in such action or proceedings.

        Section 20.    CRAF Program.    

        20.1    Commitment to CRAF.    So long as no Lease Default or Lease
Event of Default shall have occurred and be continuing, Lessee may use the
Aircraft in connection with contract solicitations by the Air Mobility Command
of the United States Government ("AMC") and may transfer possession of the
Aircraft to the United States Government or any instrumentality or agency
thereof pursuant to the Civil Reserve Air Fleet Program authorized under 10
U.S.C. § 9511 et seq., or any substantially similar or substitute program
(hereafter, the "CRAF Program"), for a period not extending beyond the last day
of the Lease Term, provided that: (i) the rights of the AMC or the recipient
under the CRAF Program shall be subject and subordinate to all the terms of this
Agreement, including the right of Lessor to terminate this Agreement and
immediately repossess the Aircraft following a Lease Event of Default,
(ii) Lessee shall remain primarily liable for the performance of all the terms
of this Agreement to the same extent as if such use or transfer had not
occurred, and (iii) Lessee shall promptly notify Lessor and Owner Participant
upon subjecting the Airframe or any Engine to the CRAF Program in any contract
year and provide Lessor and Owner Participant with the name and address of the
Contracting Office Representative for the AMC to whom notice shall be given in
connection with the enforcement of remedies under this Agreement pursuant to
Section 10. Lessee agrees to promptly notify Lessor and Owner Participant in
writing of the transfer of possession of the Airframe and any Engine to the CRAF
Program and of any activation of the Airframe and any Engine under the CRAF
Program.

        20.2    Indemnification by United States Government.    Notwithstanding
any other provision of this Agreement requiring Lessee to maintain insurance in
respect of the Aircraft, Lessor agrees to accept, in lieu of commercial
insurance against any risk with respect to the Aircraft, insurance provided by
the FAA under Chapter 443 of Title 49 of the United States Code or
indemnification from the United States Government in favor of Lessor against
such risk in an amount which, when added to the amount of commercial or FAA
insurance against such risk maintained by Lessee (including permitted
self-insurance) with respect to the Aircraft, shall be at least equal to the
amount of insurance against such risk otherwise required by Section 8.6 and
Schedule 9 of this Agreement, provided that Lessee shall promptly notify Lessor
as to the existence of such FAA insurance or United States Government
indemnification and promptly furnish to Lessor a copy of such FAA insurance or
United States Government indemnification agreement and a certificate of a firm
of independent aircraft insurance brokers of recognized standing and
responsibility, appointed by Lessee, certifying that such indemnification and
other insurance maintained by Lessee with respect to the Aircraft is in full
compliance with all the requirements of this Section 20.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

63

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        20.3    No Geographical Limits.    So long as the Aircraft is operated
pursuant to the CRAF Program pursuant to which the United States Government has
assumed liability for any damage, loss, destruction or failure to return
possession of the Aircraft and for injury to persons and damage to property of
others and all other liabilities and risks required to be insured against
pursuant to Section 8.6 and Schedule 9, there will be no limitation on the
geographic area in which the Aircraft may be operated pursuant to the CRAF
Program.

        20.4    Notice of Lease Default.    If a Lease Event of Default occurs
under this Agreement and Lessor elects to pursue its remedies under Section 10
to terminate this Agreement and repossess the Aircraft, Lessor will so notify
the United States Government by sending a written communication to that effect
to the following address:

Headquarters Air Mobility Command
AMC Contracting Office—DOYAI
402 Scott Drive, Unit 3A1
Scott Air Force Base, Illinois 62225-5302

        20.5    Receipt of Payments.    So long as no Lease Default or Lease
Event of Default has occurred and is continuing, all payments received by Lessee
from the United States Government or any instrumentality or agency thereof for
the use and operation of the Aircraft under the CRAF Program will be paid over
to or retained by Lessee. If a Lease Default or a Lease Event of Default has
occurred and is continuing, all payments received by Lessee from the United
States Government or any instrumentality or agency thereof for the use and
operation of the Aircraft under the CRAF Program shall be paid to Lessor and may
be used by Lessor to satisfy any obligations owing by Lessee under this
Agreement. In furtherance thereof, Lessee hereby assigns to Lessor, as security
for the performance of Lessee's obligations hereunder, all of Lessee's present
and future rights to payments from the United States Government or any
instrumentality or agency thereof for the use and operation of the Aircraft
under the CRAF Program. On request by Lessor, Lessee shall at its sole expense
take all actions necessary to perfect Lessor's rights and interests in respect
thereof, including, without limitation, compliance with the Assignment of Claims
Act, 31 U.S.C., Section 3727, and Lessee shall provide Lessor with a legal
opinion, in form and substance reasonably satisfactory to Lessor, as to the due
perfection of such assignment.

        Section 21.    Definitions and Interpretation.    

        21.1    Definitions.    The following words have these meanings in this
Agreement unless the contrary intention appears.

        "Act" means part A of subtitle VII of title 49, United States Code.

        "AD" or "Airworthiness Directive" means an airworthiness directive
issued by the Aviation Authority.

        "Affiliate" means any other person directly or indirectly controlling,
directly or indirectly controlled by or under direct or indirect common control
with the person specified.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

64

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        "After-Tax Basis" means, with respect to any indemnity or other amount
(an "Amount") which is required by any Operative Document to be paid on an
"After-Tax Basis" by Lessee (or by any other person under the Operative
Documents) to any Indemnified Party (or to any other person for the account or
benefit of any Indemnified Party), payment of such Amount supplemented by a
further payment or payments that will, in the good faith determination of the
Indemnified Party, leave the Indemnified Party and its Affiliates with a net
economic realization equal to the Amount, after considering the net amount of
all Taxes imposed on any Indemnified Party with respect to the receipt or
accrual of the Amount and such supplemental payments.

        "Agreed Value" has the meaning given to it in Schedule 2.

        "Airbus" means Airbus S.A.S, a Société par Actions Simplifiée, duly
created and validly existing under French law, having its principal office at 1
rond-point Maurice Bellonte, 31707 Blagnac Cedex, France.

        "Airbus Aircraft Specification" means Lessee's current detailed
specification and configuration for Airbus A330-200, Reference G.000.02000,
Issue 4.5, dated July 13, 2006, as modified by the Airframe Manufacturer to
incorporate developmental changes or by mutual written agreement of Lessor and
Lessee from time to time.

        "Airbus Purchase Agreement" means the Airbus A330/A350 XWB Purchase
Agreement, dated as of January 31, 2008, as amended from time to time, entered
into between the Aircraft Manufacturer and Lessee, including for the avoidance
of doubt all the attachments, exhibits and schedules thereto.

        "Aircraft" means the aircraft described in Schedule 1 and in the Lease
Supplement comprising the Airframe, the Engines (whether or not any of the
Engines may from time to time be installed on the Airframe) and, where the
context permits, references to the "Aircraft" shall include a separate reference
to the Airframe, all Engines, Parts, components and systems thereof, the
equipment installed thereon, including but not limited to the BFE, and the
Maintenance Manuals and Technical Records. For the avoidance of doubt, the
Aircraft excludes the LDMCR, title to which shall be retained by Lessee,
provided that the LDMCR shall be installed on the Aircraft at the Delivery Date
subject in all respects to the provisions of Section 11 of Schedule 6 and
Section 4 of Schedule 8.

        "Aircraft Flight Manual" means the aircraft flight manual with respect
to the Aircraft.

        "Airframe" means:

        (a)   the airframe described in the Lease Supplement;

        (b)   any and all Parts so long as they are incorporated or installed in
or attached to that airframe or so long as title to it remains vested in Lessor
after removal from such airframe, and including any replacement Parts as
provided under Section 3 of Schedule 8; and

        (c)   the BFE, if any.

        "Airframe Life Limited Component" has the meaning given in Section 3(b)
of Schedule 6.

        "Airframe Manufacturer" means Airbus.

        "Airframe Manufacturer's Consent" means the consent and agreement of
Airframe Manufacturer to the Purchase Agreement Assignment.

        "Airframe Manufacturer's Consent [Security Trustee]" means the consent
and agreement of the Airframe Manufacturer to the collateral assignment of the
airframe warranties by Lessor to Security Trustee.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

65

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        "Airframe Structural 6 Year Check" means the heavy structural inspection
tasks in the OEM's MPD having initial accomplishment thresholds of six years and
any defect rectification and materials arising directly from the accomplishment
of such tasks.

        "Airframe Structural 12 Year Check" means the heavy structural
inspection tasks in the OEM's MPD having initial accomplishment thresholds of
twelve years and any defect rectification and materials arising directly from
the accomplishment of such tasks.

        "Airframe Warranties Agreement" means the Airframe Warranties Agreement,
in form and substance reasonably satisfactory to Lessee and Lessor, dated on or
about the Delivery Date amongst Lessor and Lessee and consented to by the
Airframe Manufacturer pursuant to which Lessor will assign to Lessee the right
to enforce the warranties in respect of the Airframe.

        "Alert Service Bulletins" means alert service bulletins issued by the
Manufacturer.

        "Annual Maintenance Reserves Adjustment" has the meaning given in
Schedule 2.

        "Applicable Fixed Rate" has the meaning given in Schedule 2.

        "Approved Maintenance Program" means Lessee's maintenance program based
on the MPD and approved by the Aviation Authority, as updated from time to time.

        "Approved Maintenance Provider" means any maintenance performer
appointed or to be appointed by Lessee or any Approved Sublessee to undertake
maintenance on the Aircraft who Lessee or any Approved Sublessee, in each case,
acting reasonably, is satisfied:

        (a)   is maintaining and will continue to maintain the Aircraft in
accordance with the MPD; and

        (b)   is approved by the Aviation Authority, as appropriate to maintain
aircraft of the same type as the Aircraft,

at all times during the period that such maintenance performer is so appointed
by Lessee or any Approved Sublessee.

        "APU" means the auxiliary power unit for the Aircraft having the
manufacturer's serial number set forth in the Lease Supplement (or such other
auxiliary power unit as may be substituted for it after the Delivery Date in
accordance with the requirements of Section 3 of Schedule 8).

        "APU Hours" means each hour or part thereof elapsing from the moment APU
is started to the moment APU is shutdown rounded to the nearest minute.

        "APU Performance Restoration" means off-wing APU shop visits that
include disassembly, inspection, component repair and balancing, testing and
reassembly of the relevant APU, accomplished in accordance with the
Manufacturer's component maintenance manual. The workscope will be such that the
APU is expected to achieve Manufacturer's mean time between removals from the
APU's release from such shop visit and to its next shop visit, and also includes
all open ADs issued by the Aviation Authority that are required to be
incorporated before the next the overhaul period.

        "Aviation Authority" means FAA or such other authority, official,
government department or agency which (under the laws of the State of
Registration) is from time to time vested with the control and supervision of
(or has jurisdiction over) the registration, airworthiness or operation of the
Aircraft.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

66

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        "Bankruptcy Code" means the United States Bankruptcy Code, 11 U.S.C.
§ 101 et seq.

        "Basic Rent" means:

        (a)   the monthly rent payable on each Rent Payment Date calculated on
the Rent Calculation Date in accordance with Section 5.1(c) and as specified in
the Lease Supplement; and

        (b)   if Lessee exercises the Extension Option, the Basic Rent for the
period commencing on the Scheduled Termination Date and ending on the
Termination Date shall be mutually agreed by Lessor and Lessee prior to the
exercise by the Lessee of the Extension Option.

        "BFE" means the buyer-furnished equipment incorporated or installed in
or attached to the Aircraft and which was sold to Lessor pursuant to the
Purchase Agreement Assignment. For the avoidance of doubt, the BFE shall not
include the LDMCR.

        "Bill of Sale" means the bill of sale transferring title to the Aircraft
from the Airframe Manufacturer to Lessor.

        "Business Day" means:

        (a)   for any payment obligation denominated in U.S.$, any day other
than a Saturday, Sunday or other day on which banks in New York, Hawaii or
London are authorized or required to close; and

        (b)   for any other purpose any day other than a Saturday, Sunday or
other day on which banks in New York or Hawaii are authorized or required to
close.

        "C Check" means a block "C" Check in accordance with the Approved
Maintenance Program and the Manufacturer's Maintenance Planning Document each in
effect on the relevant date.

        "Cape Town Convention" means the Convention together with the Protocol.

        "Certificate of Airworthiness" means the certificate of airworthiness or
Export Certificate of Airworthiness, as the case may be, issued by the Aviation
Authority.

        "Certificated Air Carrier" means any United States air carrier holding
an air carrier operating certificate issued by the Secretary of Transportation
pursuant to chapter 447 of Title 49 of the United States Code for aircraft
capable of carrying 10 or more individuals or 6000 pounds or more of cargo, and
as to which there is in force an air carrier operating certificate issued
pursuant to part 121 of the FAA Regulations, or which may operate as an air
carrier by similar certification under any successor or substitute provisions
therefor.

        "Change of Control Event" has the meaning given to it in Section 8.1(e).

        "Claims" means any and all claims, damages, losses, liabilities,
demands, suits, judgments, causes of action, legal proceedings, whether civil or
criminal, penalties, fines and other sanctions, and any reasonable attorney's
fees and other reasonable costs and expenses in connection therewith or in
establishing the right to indemnification hereunder, including any of the
foregoing arising or imposed with or without the fault or negligence of any
Indemnitee (whether passive or active) or under the doctrine of strict or
absolute liability.

        "Consolidated Text" means the Consolidated Text of the Convention and
Protocol referred to in, and as set out in the Attachment to, Resolution No. 1
adopted by the Diplomatic Conference held at Cape Town at which the Convention
and the Protocol were opened for signature.

        "Convention" means The Convention on International Interest in Mobile
Equipment, concluded in Cape Town, South Africa on November 16, 2001 (utilizing
the English-language version thereof).

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

67

--------------------------------------------------------------------------------





[Operating Lease Agreement (Aircraft No. 1)]

        "Cycle" means, for:

        (a)   an Airframe, one take off and one complete landing of the Aircraft
to a full and complete stop;

        (b)   an Engine or a Part, one take off and one complete landing to a
full and complete stop of any aircraft on which such Engine or Part, as the case
may be, is installed; and

        (c)   an APU each instance in which the APU is started and then shut
down.

        "Damage Notification Threshold" has the meaning given to it in
Schedule 2.

        "Debt" means any liability for borrowed money, or any liability for the
payment of money in connection with any letter of credit transaction or any
other liabilities evidenced or to be evidenced by bonds, debentures, notes or
other similar instruments.

        "Deductable Amount" has the meaning given to it in Schedule 2.

        "Default Rate" has the meaning given to it in Schedule 2.

        "Delivery" means the delivery of the Aircraft by Lessor to Lessee in
accordance with the terms and conditions of this Agreement and Lessee's
acceptance of the same as evidenced by the execution and delivery of the Lease
Supplement by Lessee.

        "Delivery Date" means the date of Delivery.

        "Delivery Location" means Toulouse, France.

        "DER" means Designated Engineering Representative.

        "DGAC" means Direction Generale de Aviation Civile in France and any
successor thereof.

        "Discount Rate" has the meaning given to it in Schedule 2.

        "EASA" means European Aviation Safety Agency, an agency of the European
Union having responsibility for aviation safety, regulation and oversight of
member states of the European Union, or any successor to it.

        "Engine" means each of:

        (a)   the engines described in Schedule 1 and in the Lease Supplement;
and

        (b)   any Replacement Engine; and

        (c)   any and all Parts incorporated or installed in or attached to an
Engine or any and all Parts removed from an Engine so long as title to it
remains vested in Lessor after removal, and including any replacement Parts as
provided under Section 3 of Schedule 8.

        "Engine Event of Loss" means the occurrence of:

        (a)   any of the events referred to in the definition of "Event of Loss"
but with reference therein to "Airframe" being construed as references to any
Engine; or

        (b)   any divestiture or impairment of any right, title or interest of
Lessor in or to an Engine as a result of the installation of such Engine on any
other airframe in violation of Section 3.4 of Schedule 8.

        "Engine Life Limited Part" means the life-limited Parts for each Engine.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

68

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        "Engine Life Limited Parts Replacement" means, if as required pursuant
to the Engine manual published by the Engine Manufacturer an Engine Life Limited
Part is required to be replaced at the time such Engine under goes a shop visit.

        "Engine Manufacturer" means Rolls-Royce plc.

        "Engine Manufacturer's Consent" means the consent and agreement of
Engine Manufacturer to the Engine Warranties Assignment, which consent may be
incorporated into the Engine Warranties Assignment.

        "Engine Manufacturer's Consent [Security Trustee]" means the consent and
agreement of the Engine Manufacturer to the collateral assignment of the engine
warranties by Lessor to Security Trustee.

        "Engine Performance Restoration" means, with respect to any Engine,
off-wing engine shop visits that at a minimum include a level 3 restoration
workshop of the High Pressure System module (Modules 41) and the Intermediate
Pressure Turbine module (Module 51) in accordance with the Engine Manufacturer's
then current Maintenance Management Plan for Lessee's Rolls Royce Trent 772B-60
EP engines, with a scheduled Life Limited Part and Airworthiness Directive
release of no less than 4,000 Cycles and on-condition release of no less than
the Engine Manufacturer's published mean time between removals (in each case
assuming an Hour to Cycle ratio of 5:1) from the Engine's release from such shop
visit and to its next shop visit.

        "Engine Warranties Agreement" means the Engine Warranties Agreement, in
form and substance reasonably satisfactory to Lessee and Lessor, dated on or
about the Delivery Date between Lessor and Lessee and consented to by Engine
Manufacturer pursuant to which Lessor will assign to Lessee the right to enforce
the warranties in respect of the Engines.

        "Engine Warranties Assignment" means the Engine Warranties Assignment
between Lessor and Lessee to be entered into on or about the Delivery Date as
consented to by the Engine Manufacturer, which shall be in form and substance
reasonably acceptable to Lessor and Lessee and shall provide, among other
things, for the assignment to Lessor of the warranties relating to the Engines.

        "Event of Loss" means any of the following events:

        (a)   the agreed, actual, arranged, compromised or constructive total
loss of the Airframe (including any damage to the Airframe which results in an
insurance settlement on the basis of a total loss, or requisition for use or
hire of the Airframe which results in an insurance settlement on the basis of a
total loss); or

        (b)   the Airframe being destroyed, damaged beyond economic repair or
permanently rendered unfit for normal use for any reason whatsoever; or

        (c)   the requisition for title, confiscation, forfeiture or any
compulsory acquisition of title of the Airframe by any Government Entity
(whether civil, military or de facto) or by any person acting or purporting to
act by authority of the same other than the federal government of the U.S. or
any instrumentality or agency thereof the obligations of which are guaranteed by
the full faith and credit of the federal government of the U.S.; or

        (d)   the hijacking, theft, or disappearance of the Airframe for a
period of (i) 90 consecutive days or more or (ii) if earlier, for a period
ending on the last day of the Lease Term; or

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

69

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        (e)   the condemnation, confiscation, capture, seizure or requisition
for use or hire of the Airframe or the deprivation of the possession or use of
the Airframe as a result of any law or other action by the Aviation Authority or
any Government Entity (other than where the same amounts to the circumstances
provided in clause (d)) which deprives any person entitled to have possession
and/or use of the Airframe of its possession and/or use (i) for more than a
period of 120 consecutive days or (ii) with respect to any deprivation of the
possession or use of the Airframe as a result of any law or other action by any
Aviation Authority or Government Entity, for such longer period, up to a maximum
of 120 additional consecutive days (not to extend beyond the last day of the
Lease Term), so long as Lessee is diligently attempting to bring the Airframe
into conformity with such law or other action (it being understood that the
activation of the Aircraft under the CRAF Program is not to be regarded as a
"condemnation, confiscation, capture, seizure or requisition for use or hire")
or (iii) if earlier, for a period ending on the last day of the Lease Term; or

        (f)    any other case which by subsequent agreement Lessor and Lessee
may deem, with the agreement of the insurers, to be an Event of Loss.

        An Event of Loss with respect to the Aircraft shall be deemed to have
occurred if an Event of Loss occurs with respect to the Airframe.

        "Event of Loss Date" means:

        (a)   with respect to any Event of Loss set forth in paragraph (a) of
the definition thereof, the earliest of:

          (i)  the date on which the loss is agreed, arranged or compromised by
the insurers; and

         (ii)  thirty (30) days after the date on which notice is sent to
Lessee's brokers or insurers claiming such loss;

        (b)   with respect to any Event of Loss set forth in paragraph (b) or
(c) of the definition thereof, the date such event, condition or circumstance
occurs or, if such date is not known, the date on which the relevant property
was last heard of;

        (c)   with respect to any Event of Loss set forth in paragraph (d) or
(e) of the definition thereof, the earlier of:

          (i)  the date on which insurers make payment on the basis of an Event
of Loss; and

         (ii)  the expiration of the period, or the continuation of the
condition or circumstance beyond the date, described therein; or

        (d)   with respect to any Event of Loss set forth in paragraph (f) of
the definition thereof, the date of the subsequent agreement reached by Lessor
and Lessee, with the agreement of the insurers.

        "Event of Loss Proceeds" means the proceeds of any insurance required to
be maintained by Lessee hereunder, or any compensation or similar payment
arising, in respect of an Event of Loss.

        "Excluded Tax" means any Tax to the extent excluded by Section 14.1(b)
of this Agreement from Lessee's tax indemnity obligations under Section 14.1(a)
of this Agreement.

        "Export Certificate of Airworthiness" means an export certificate of
airworthiness issued by the Aviation Authority in respect of the Aircraft.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

70

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        "Extension Option" means Lessee's right to extend the Lease Term in
accordance with Section 2.7(b).

        "Extension Termination Date" means the earlier of (a) the fourteenth
(14th) anniversary date of the Delivery Date or (b) the date of completion of
the next scheduled C Check for the Aircraft following the Scheduled Termination
Date in accordance with Section 2.1(d) of Schedule 6, provided if either such
date is not a Business Day, the immediately preceding Business Day.

        "FAA" means the Federal Aviation Administration of the United States or
any Government Entity succeeding to the functions of such Federal Aviation
Administration.

        "FAA Bill of Sale" means a bill of sale for the Airframe on AC
Form 8050-2 (or such other form as may be approved by the FAA) delivered to
Lessor on the Delivery Date by Airframe Manufacturer.

        "FAA Filed Documents" means this Agreement, Lease Supplement, the
Security Agreement, the Trust Agreement and relevant affidavit of citizenship,
the FAA Bill of Sale, and an application for registration of the Aircraft with
the FAA in the name of Lessor.

        "FAA Regulations" means the Federal Aviation Regulations issued or
promulgated pursuant to the Act from time to time and set forth in Title 14 of
the United States Code of Federal Regulations, Chapter 1 (Parts 1-99).

        "Final Inspection" has the meaning given to it in Section 1 of
Schedule 6.

        "Financier" means any person from time to time notified by Lessor to
Lessee as making any loan, lease or other financial arrangement available to
Lessor or any of its Affiliates in connection with the financing or refinancing
of the Aircraft and/or in relation to which such person (or Security Trustee on
its behalf) acquires title to (within a head lease/sublease structure), or any
Lien in the Aircraft or any Operative Document.

        "Financing Statements" means UCC-1 financing statements covering this
Agreement and the Aircraft, as a precautionary matter, by Lessee, as lessee,
showing Lessor and Security Trustee as assignee of Lessor for filing in Delaware
and each other jurisdiction that, in the opinion of Lessor and Security Trustee,
is reasonably desirable.

        "Flight Hour" means, with respect to the Airframe or any Engine or Part,
each hour or part of it rounded up to two decimal places elapsing from the
moment at which the wheels of the Aircraft (or an aircraft on which the relevant
Engine or Part is installed on) leave the ground on take-off until the wheels of
the Aircraft (or aircraft on which the relevant Engine or Part is installed)
touch the ground on landing following such flight.

        "GAAP" means (i) generally accepted accounting principles as set forth
in the statements of financial accounting standards issued by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or (ii) International Financial Reporting Standards and
International Accounting Standards (and interpretations thereof) published by
the International Accounting Standards Board, as in effect at the relevant time,
and applied on a basis consistent with prior periods except as may be disclosed
in the pertinent person's financial statements.

        "Government Entity" means and includes (whether having a distinct legal
personality or not) (a) any national government, state, locality, any political
subdivision thereof, or local jurisdiction therein, (b) any board, commission,
department, division, organ, instrumentality, court or agency of any entity
referred to in (a) above, however constituted, and (c) any association,
organization or institution (international or otherwise) of which any entity
mentioned in (a) or (b) above is a member or to whose jurisdiction any thereof
is subject or in whose activities any thereof is a participant.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

71

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        "Group A Engine LLPs" means each of the following: (1) LPC Rotor disk,
(2) LPC Rotor Shaft, (3) IPC Drum, (4) IPC Stub Shaft, (5) HPC 1-6 Drum, (6) HPT
Disk, (7) IPT Shaft, (8) IPT Disk, (9) LPT Stg 1 Disk, (10) LPT Stg 2 Disk,
(11) LPT Stg 3 Disk, (12) LPT Stg 4 Disk, and (13) LPT Rotor Shaft.

        "Group B Engine LLPs" means Engine fan blades and annulus fillers.

        "Guarantor" means HKAC.

        "Guaranty" means the guaranty of Guarantor in favor of Lessee, in form
and substance reasonably acceptable to Lessee, guarantying, among other things,
the obligations of Lessor and Owner Participant hereunder, under the Purchase
Agreement, under the Purchase Agreement Assignment and under the Engine
Warranties Assignment.

        "Habitual Base" means the U.S. or any other country (a) in which the
Aircraft is based from time to time in accordance with the provisions of this
Agreement and (b) which is agreed to in writing by Lessee and Lessor.

        "Hard Time Component" has the meaning given to it in Section 3(a) of
Schedule 6.

        "HKAC" means HNA Group (Hong Kong) Co., Limited.

        "Holdings" means Hawaiian Holdings, Inc., a Delaware corporation and the
parent of Lessee.

        "ICAO" means the International Civil Aviation Organization.

        "Indemnified Party" means each of Lessor, Wilmington, Owner Participant,
Guarantor, Servicer, Security Trustee and each other Financier, and their
respective Affiliates, successors and permitted transferees and assigns,
directors, officers, employees and agents, provided that any agent will only
constitute an Indemnified Party to the extent that it has been acting on behalf
of another Indemnified Party in the performance of its rights in connection with
the Operative Documents.

        "Indemnified Tax" means any Tax for which Lessee has an obligation of
indemnity pursuant to Section 14 of this Agreement and does not include any
Excluded Tax.

        "Individual LLP Cost Per Cycle" has the meaning given in the definition
of "Annual Maintenance Reserves Adjustment".

        "Information" has the meaning given in Section 18.5.

        "Insolvency Event" means in relation to Lessee, any of the following
occurs: Lessee shall commence any case, proceeding or other action (A) under any
existing or future Law relating to bankruptcy, insolvency, examinership,
administration, reorganization or other relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, or other similar official for it or for all or any substantial part
of its assets, or Lessee shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against Lessee any case, proceeding
or other action of a nature referred to in clause (i) above which (A) results in
the entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged, unstayed or unbonded for a period of
60 days; or (iii) there shall be commenced against Lessee any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
which results in the entry of an order for any such relief which shall not have
been vacated, discharged, stayed or bonded pending appeal within 60 days from
the entry thereof; or (iv) Lessee shall admit in writing its inability to, pay
its debts as they become due.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

72

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        "Insolvent" means in relation to Lessee, any of the following occurs:

        (a)   it is, or is deemed for the purposes of any applicable Law to be,
unable to pay its debts as they fall due or insolvent;

        (b)   it admits in writing its inability to pay its debts as they fall
due; or

        (c)   any of its indebtedness is subject to a moratorium.

        "Insurances" means the contracts and policies of insurance in respect of
the Aircraft required to be maintained by Lessee under Section 8.6 and
Schedule 9.

        "International Registry" means the international registration facilities
established for the purposes of the Cape Town Convention.

        "Item of Equipment" means individually or collectively, as the context
requires, the Aircraft, Airframe, and any of the Engines, Landing Gear, the APU
and any of the Parts, whether or not installed in or attached to the Aircraft or
Airframe.

        "Landing Charges Letter" means a letter from Lessee or a Permitted
Sublessee, as applicable, addressed to Lessor in the form of Schedule 12 (Form
of Landing Charges Letter) and any other relevant air traffic control authority,
pursuant to which Lessee authorizes the addressee to issue to Lessor from time
to time a statement of account of all sums due by Lessee or a Permitted
Sublessee to the authority in respect of the Aircraft.

        "Landing Gear" means each landing gear assembly of the Aircraft
identified by serial numbers in the Lease Supplement and any landing gear
assembly substituted for any such identified landing gear assembly in accordance
with the terms and conditions of this Agreement.

        "Landing Gear Overhaul" means the overhaul or exchange of the Landing
Gear and in the case of overhaul, such overhaul shall be in accordance with the
Manufacturer's component maintenance manual and, in the case of exchange shall
mean exchange of the original Landing Gear for landing gear with zero time and
zero cycles since overhaul in accordance with the Manufacturer's component
maintenance manual.

        "Law" means (a) any constitution, treaty, pact, compact, convention,
statute, law, decree, regulation, order, interpretation, license, permit, rule,
injunction, writ or directive of any Government Entity, and (b) any judicial or
administrative interpretation or application of, or decision under, any of the
foregoing.

        "LDMCR" means the lower deck module crew rest installed on the Aircraft
at the Delivery Date.

        "Lease Default" means any condition, circumstance, act or event that,
with the giving of notice, the lapse of time or both, would constitute a Lease
Event of Default.

        "Lease Event of Default" means any one or more of the conditions,
circumstances, acts or events set forth in Section 10.1 of this Agreement.

        "Lease Supplement" means the Lease Supplement to be dated the Delivery
Date in the form of Schedule 10 hereto.

        "Lease Term" means the period from the Delivery Date to and including
the Termination Date, or such other date on which this Agreement is terminated
(whether by expiry of time, termination by Lessor or otherwise).

        "Lessee Conditions Precedent" means each condition precedent set out in
Section 2.2.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

73

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        "Lessee Consent" means Lessee Consent to be dated the Delivery Date
among Lessor, Lessee and Security Trustee, in form and substance (including the
confirmation of Lessee's right to quiet enjoyment of the Aircraft) reasonably
acceptable to Lessor, Lessee and Security Trustee pursuant to which Lessee
consents to Lessor's granting a Lien on this Agreement to Security Trustee.

        "Lessee Operative Agreements" means this Agreement, the Lease
Supplement, Lessee Consent and any other Operative Document to which Lessee is a
party.

        "Lessor Conditions Precedent" means each condition precedent set out in
Section 2.1.

        "Lessor Lien" means the rights of Lessor, Owner Participant, any
Financing Party, Security Trustee or any other person or entity having an
ownership, mortgage or security interest in the Aircraft or this Agreement which
has been granted or conveyed by Lessor and any other Lien in the Aircraft or
this Agreement which results from acts of or claims against Lessor, Owner
Participant, any Financier or Security Trustee that are not to be paid or
indemnified against by Lessee under this Agreement.

        "LIBOR" means, for any period, the three-month (unless otherwise
specified herein) rate of interest per annum at which deposits in Dollars are
offered to major banks in the London interbank market at approximately
11:00 a.m. (London time) three Business Days before the first day of such
period, as reported by the Reuters Screen LIBOR01 Page (or such other page as
may replace such page on such system for the purpose of reporting London
Interbank Offered Rates of major banks) under the heading for British Bankers
Association Interest Settlement Rates in the column designated "USD" (U.S.
Dollar).

        "Lien" means any mortgage, charge, pledge, lien, hypothecation, lease,
title retention, assignment, trust arrangement, right of possession or detention
or security interest of any kind, howsoever created or arising.

        "Life Limited Part" means any Part which (as defined by the
Manufacturer) has a finite working life limited to a given number of hours,
cycles or calendar months.

        "Longstop Date" means the last day of the 8th month anniversary of the
Scheduled Delivery Month, or such other date as agreed in writing by Lessee and
Lessor.

        "Maintenance Item" means each type of maintenance specified in the
Maintenance Reserves Table.

        "Maintenance Manual" means manuals provided by the Manufacturer to
support the operation and maintenance of the Aircraft and systems.

        "Maintenance Reserves" means the amount (if any) from time to time
standing to the credit of the Maintenance Reserves Account.

        "Maintenance Reserves Account" means the account notified in writing by
Lessor to Lessee as being the "Maintenance Reserves Account."

        "Maintenance Reserves Payment Date" means the date which is the 15th day
of every calendar month during the Lease Term, commencing on the 15th day of the
calendar month following the first full calendar month following the calendar
month in which Delivery occurs, and on the last day of the Lease Term.

        "Maintenance Reserves Payments" means the Monthly Maintenance Reserves
Amounts and all other amounts payable by Lessee to Lessor pursuant to
Section 5.6, Section 5.8, and Schedule 4.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

74

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        "Maintenance Reserves Table" means the table set out in Schedule 4.

        "Manufacturer" means in the case of any Item of Equipment, the
manufacturer of such Item of Equipment.

        "Manufacturer's Maintenance Planning Document" or "MPD" means the
Airframe Manufacturer's Maintenance Planning Document for Airbus A330 aircraft,
as the same may have been revised, amended or supplemented or updated from time
to time.

        "Material Adverse Change" means, with respect to any person, any event,
condition or circumstance that materially and adversely affects such person's
consolidated financial condition, or its ability to perform its obligations
under any of the Operative Documents to which such person is a party.

        "Minimum Liability Coverage" means U.S.$1,000,000,000.

        "Monthly Maintenance Reserves Amount" means, for a Maintenance Item, the
amount determined in accordance with the Maintenance Reserves Table for such
Maintenance Item.

        "Monthly Report" means a report provided to Lessor in accordance with
Section 5.6(b).

        "Net Event of Loss Proceeds" means any Event of Loss Proceeds actually
received by Lessor (or such other person entitled to receipt thereof), less any
expenses or Taxes incurred by Lessor (or any other relevant person) in
connection with the collection or receipt of such funds.

        "OEM" means, in relation to any Item of Equipment, the original
equipment manufacturer of such Item of Equipment.

        "Operative Documents" means

        (a)   this Agreement;

        (b)   the Lease Supplement;

        (c)   the Purchase Agreement;

        (d)   the Purchase Agreement Assignment;

        (e)   the Airframe Warranties Agreement;

        (f)    the Airframe Manufacturer's Consent;

        (g)   the Airframe Manufacturer's Consent [Security Trustee];

        (h)   the Engine Warranties Agreement;

        (i)    the Engine Warranties Assignment;

        (j)    the Engine Manufacturer's Consent;

        (k)   the Engine Manufacturer's Consent [Security Trustee];

        (l)    the Lessee Consent, if any;

        (m)  the Bill of Sale;

        (n)   the FAA Bill of Sale;

        (o)   any other document agreed by Lessor and Lessee to be, an
"Operative Document" for the purpose of this Agreement; and

        (p)   all notices, acknowledgements, consents and certificates required
under this Agreement or under any other Operative Document to which Lessee is
either a party or a beneficiary.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

75

--------------------------------------------------------------------------------





[Operating Lease Agreement (Aircraft No. 1)]

        "Other Aircraft" means, at the time of determination, the two other
A330-200 Aircraft acquired, or to be acquired, by an Affiliate of Guarantor,
provided that the Aircraft and such other aircraft continue to be owned and
leased by a lessor that is an Affiliate of Guarantor at such time and leased to
Lessee.

        "Parts" means all engine modules, appliances, components, parts,
instruments, appurtenances, accessories, furnishings and other equipment of
whatever nature (other than complete Engines or engines) which may from time to
time be incorporated or installed in or attached to the Aircraft or which,
having been removed from the Aircraft, remain the property of Lessor pursuant to
Section 3 of Schedule 8.

        "PBH" means the Complete Fleet Services Agreement dated as of
December 14, 2009 by and between Lessee and Delta Airlines, Inc., pursuant to
which Delta Airlines, Inc. has agreed to provide, among other things,
maintenance services for the APU.

        "Permanent Establishment" shall have the meaning given to it in
Section 7.4(h) of this Agreement.

        "Permitted Liens" means:

        (a)   the respective rights of Lessee and Lessor as herein provided;

        (b)   any Lien created or permitted by the Security Agreement;

        (c)   any Lien for Taxes or any government or statutory charges or
levies not assessed or, if assessed, not yet due and payable, or being contested
in good faith by appropriate proceedings;

        (d)   any Lien of a materialman, repairer, mechanic, carrier,
hangar-keeper or other similar lien arising in the ordinary course of business
by operation of applicable Law in respect of obligations which are not overdue
or are being contested in good faith by appropriate proceedings;

        (e)   any Lien for airport, navigation, and en-route charges arising in
the ordinary course of business in respect of obligations which are not overdue
or are being contested in good faith by appropriate proceedings;

        (f)    any Lessor Lien;

        (g)   the rights of others under any Permitted Sublease or other
arrangements to the extent expressly permitted under Section 12,

but only if (in the case of any contest referenced in (c), (d) and (e))
(i) adequate reserves have been provided by Lessee for the payment of such Taxes
or obligations in accordance with GAAP, if applicable; and (ii) such
proceedings, or the continued existence of the Lien, do not give rise to any
likelihood of the sale, forfeiture or other loss of the Aircraft or of criminal
liability on Lessor.

        "Permitted Sublease" has the meaning given to it in Section 12.1.

        "Permitted Sublessee" means:

        (a)   a person listed in Schedule 5 (which may be amended at the request
of a party with the other party's consent, such consent not to be unreasonably
withheld); or

        (b)   any lessee of the Aircraft approved by Lessor in writing as a
permitted Sublessee for the purposes of Section 12.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

76

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        "PMA Parts" means Parts manufactured with a Parts Manufacturing Approval
Supplement issued by the FAA.

        "Primary Account" has the meaning given to it in Section 6.1.

        "Prime Rate" means, for any day, a rate per annum equal to the "Prime
Rate" as published in the Wall Street Journal for such day or, if such day is
not a Business Day, for the immediately preceding Business Day.

        "Protocol" means the Protocol to the Convention on International
Interests in Mobile Equipment on Matters Specific to Aircraft Equipment,
concluded in Cape Town, South Africa, on November 16, 2001 (utilizing the
English-language version thereof).

        "Purchase Agreement" means the purchase agreement between Lessor and
Lessee, to be entered into concurrently with this Agreement, pursuant to which
Lessor shall agree to purchase the Aircraft from the Airframe Manufacturer on
the Delivery Date and lease the Aircraft to Lessee hereunder.

        "Purchase Agreement Assignment" means the aircraft purchase agreement
assignment between Lessor and Lessee to be entered into on or about the Delivery
Date as consented to by the Airframe Manufacturer, which shall be in form and
substance reasonably acceptable to Lessor and Lessee and shall provide, among
other things, for the assignment to Lessor of the warranties relating to the
Aircraft and the rights of Lessee to take title to the Aircraft under the Airbus
Purchase Agreement.

        "Purchase Price" has the meaning given in the Purchase Agreement.

        "Qualifying Maintenance" means the Airframe Structural 6 Year Check and
12 Year Check performed or to be performed on the Airframe, any Engine
Performance Restoration performed to be performed on an Engine, any Group A
Engine LLP replacement, any Landing Gear Overhaul or exchange performed or to be
performed on any Landing Gear or any APU Performance Restoration performed or to
be performed on the APU.

        "Redelivery" means the return and formal acceptance by Lessor of the
Aircraft complete with all the Engines, Parts and Technical Records, in the
condition defined in the Return Condition.

        "Redelivery Date" means the date on which Lessee redelivers the Aircraft
in accordance with Section 11.

        "Redelivery Location" means Los Angeles International Airport or such
other location as may be agreed in writing by Lessee and Lessor.

        "Rent" means, as the case may be, either or both of the Basic Rent and
the Maintenance Reserves Payments.

        "Rent Calculation Date" has the meaning given in Section 5.1(c).

        "Rent Payment Date" means the Delivery Date and the first day of each
Rent Period or, if any such date is not a Business Day, the immediately
preceding Business Day.

        "Rent Period" means the period commencing on and including the Delivery
Date and ending on the day before the corresponding day in the next succeeding
calendar month and each of the consecutive monthly periods thereafter throughout
the Lease Term, provided that the final Rent Period of the Lease Term may
consist of less than a full month if this Agreement expires, terminates or is
cancelled effective as of or on a date other than the day before a monthly
anniversary of the Delivery Date.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

77

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        "Replacement Engine" means an engine of the same manufacturer of the
same or an improved model and suitable for use on the Airframe and which is in
at least as good operating condition and of at least equivalent thrust rating,
value, utility, modification and Life Limited Part status as and with no more
than 110% of the total Flight Hours or Cycles since new and since completion of
the most recent Engine Performance Restoration as compared to the Engine to be
replaced or, if replacement occurs as a result of an Engine Event of Loss
assuming that such Engine was in the condition and repair, except for normal
wear and tear, required by the terms hereof immediately prior to the occurrence
of such Engine Event of Loss, provided that Lessee acknowledges that Lessor
shall have no obligation to make any betterment or other compensation payment if
any such engine exceeds the above requirements, whether as to value or
otherwise.

        "Return Condition" means the condition specified in Section 11 and
Schedule 6.

        "Return Date" means the date on which the Aircraft is redelivered to
Lessor in accordance with Section 11.

        "Scheduled Delivery Date" has the meaning given in Section 2.5(e).

        "Scheduled Delivery Date Notice" has the meaning given in Schedule 2.

        "Scheduled Delivery Month" has the meaning given in Section 2.5(e).

        "Scheduled Termination Date" means the twelfth (12th) anniversary date
of the Delivery Date (or if such date is not a Business Day, the immediately
preceding Business Day).

        "SEC" means the Securities and Exchange Commission of the United States
of America, or any Government Entity succeeding to the functions of the
Securities and Exchange Commission.

        "Section 1110" has the meaning given in Section 18.7.

        "Security Agreement" means the aircraft mortgage agreement, indenture or
similar arrangement to be entered into, from time to time, between Lessor,
Security Trustee and certain other entities more particularly described therein,
pursuant to which Lessor will mortgage its right, title and interest in and to
the Aircraft and certain other property (as more particularly described in the
Mortgage).

        "Security Deposit" means the amount in U.S.$ equal to two month's Basic
Rent (as determined prior to the Delivery Date pursuant to Section 5.1).

        "Security Deposit Account" means the account specified in Section 5.4(a)
or such other account notified in writing by Lessor to Lessee as being the
"Security Deposit Account".

        "Security Deposit LC" means a letter of credit issued or confirmed by a
financial institution reasonably satisfactory to Lessor:

        (a)   which has a long term credit rating of at least A+ by Standard &
Poor's; and

        (b)   which has offices in New York or London at which the letter of
credit may be presented and drawn.

        "Security Trustee" means any person from time to time notified by Lessor
to Lessee as the security agent or trustee (or similar representative) for any
of the Financiers. The initial Security Trustee shall be specified in the Lease
Supplement.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

78

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        "Service Bulletins" means any optional, recommended, alert, standard or
mandatory service bulletin or service information letter issued by the Airframe
Manufacturer, the Engine Manufacturer or any other Manufacturer.

        "Servicer" means HKAC and such other person that Lessor may notify
Lessee in writing as being the servicer from time to time.

        "Special FAA Counsel" means McAfee & Taft, P.C. or such other counsel as
agreed to by Lessor and Lessee.

        "State of Incorporation" means Delaware.

        "State of Registration" means the U.S. or any other country in which the
Aircraft is from time to time registered in accordance with Section 12.1.

        "Subsidiary" means an entity of which a person has direct or indirect
control or owns directly or indirectly more than fifty percent (50%) of the
voting capital or similar right of ownership and control for this purpose means
the power to direct the management and the policies of the entity whether trough
the ownership of voting capital, by contract or otherwise.

        "Supplemental Rent" means all amounts, liabilities and obligations
(other than Basic Rent and payments in respect of Maintenance Reserves) which
Lessee assume or agrees to pay to Lessor under this Agreement and the other
Operative Documents to which Lessee is a party, including without limitation,
Event of Loss Proceeds, interest at the Default Rate and payment of indemnities
under Sections 13 and 14.

        "Tax(es)" means any taxes (including, without limitation, sales, use,
business, gross or net income, personal property, license, documentation,
recording, transfer, import, export, fuel, leasing, occupational, value added,
turnover, stamp, goods and services, excess profits, excise, general excise,
gross or net receipts, franchise, stamp, environmental and other taxes), levies,
imposts, withholdings, fees, assessments, duties and other charges of any
nature, and any penalties, fines, additions to tax, interest or other charges
related thereto which are imposed by any Government Entity or other taxing
authority in any jurisdiction (including Hawaii and any political subdivision
thereof) or by any international or multinational taxing or regulatory
authority.

        "TCA" means the General Terms Agreement, dated as of October 27, 2008
(as amended from time to time), among Lessee, Engine Manufacturer and
Rolls-Royce TotalCare Services Limited, which provides for maintenance and
repair of certain of Lessee's fleet of engines including the Engines.

        "TCA Payment Default" means, with respect to an Engine, a failure by
Lessee to make payments under the TCA for that Engine and such failure has not
been cured within 60 days.

        "Technical Records" means all the documents listed in Schedule 3 and all
other technical data, manuals, logbooks and other records (whether kept or to be
kept in compliance with any applicable Law or any requirement of the Aviation
Authority) relating to the Airframe, an Engine, any Part or the APU.

        "Termination Date" means the Scheduled Termination Date or if Lessee
exercises the Extension Option in accordance with Section 2.7(b), the Extension
Termination Date.

        "Trust Agreement" means the Trust Agreement, dated as of the date
hereof, between Wilmington, as owner trustee and Owner Participant, as the
beneficiary with respect to the Aircraft.

        "U.S. Dollars" or "U.S.$" means the lawful currency for the time being
of the U.S.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

79

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        "United States" or "U.S." means the United States of America; provided,
that for geographic purposes, "United States" means, in aggregate, the 50 states
and the District of Columbia of the United States of America.

        "Wilmington" means Wilmington Trust Company, a Delaware trust company,
in its individual capacity.

        21.2    Interpretation.    In this Agreement, unless the context
otherwise requires:

        (a)   headings and underlinings are for convenience only and do not
affect the interpretation of this Agreement;

        (b)   words importing the singular include the plural and vice versa;

        (c)   words importing a gender include any gender;

        (d)   an expression importing a natural person includes any company,
partnership, joint venture, association, corporation or other body corporate and
any governmental agency;

        (e)   references to parts, Sections, parties, exhibits and Schedules are
references to parts paragraphs, and Sections of, and parties, exhibits and
Schedules to, this Agreement;

        (f)    a reference to any statute, regulation, proclamation, ordinance
or by-law includes all statutes, regulations, proclamations, ordinances or
by-laws varying, consolidating or replacing them, and a reference to a statute
includes all regulations, proclamations, ordinances and by-laws issued under
that statute;

        (g)   a reference to an agreement includes any encumbrance, guarantee,
undertaking, deed, agreement or legally enforceable arrangement or understanding
whether or not in writing;

        (h)   a reference to a document includes any permitted amendment or
supplement to or replacement or novation of, that document;

        (i)    a reference to Lessor, Financier or any other person includes
that person's successors and permitted assigns and transferees; and

        (j)    whenever any payment under this Agreement is due on a day which
is not a Business Day the payment shall be made on the immediately preceding
Business Day. Any payment under this Agreement due on demand, if demanded on a
day which is not a Business Day, is due on the immediately succeeding Business
Day.

[signature page follows]

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

80

--------------------------------------------------------------------------------





[Operating Lease Agreement]

        IN WITNESS whereof Lessor and Lessee have caused this Agreement to be
duly executed by their authorized officer or representative as of the day and
year first above written.



  LESSOR:



 

WILMINGTON TRUST COMPANY
not in its individual capacity, except as expressly provided herein, but solely
as owner trustee



 

By:

 

/s/ Jacqueline Solone


--------------------------------------------------------------------------------



      Name: Jacqueline Solone



      Title: Financial Services Officer



 

LESSEE:



 

HAWAIIAN AIRLINES, INC.



 

By:

 

/s/ Peter R. Ingram


--------------------------------------------------------------------------------



      Name: Peter R. Ingram



      Title: Executive Vice President, Chief Financial Officer and Treasurer



 

By:

 

/s/ C.R. Nardello


--------------------------------------------------------------------------------



      Name: Charles R. Nardello



      Title: Senior Vice President—Operations



 

OWNER PARTICIPANT:



 

HKAC LEASING LIMITED



 

By:

 

/s/ Donal Boylan


--------------------------------------------------------------------------------



      Name: Donal Boylan



      Title: Director

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

81

--------------------------------------------------------------------------------





[Operating Lease Agreement (Aircraft No. 1)]


Schedule 1—Description of Aircraft


        [**]

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

SCHEDULE 1, Page 1

--------------------------------------------------------------------------------





[Operating Lease Agreement (Aircraft No. 1)]


Schedule 2—Basic Rent


        [Note: to be intentionally omitted from FAA filing counterpart as
containing confidential information]

        [**]

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

SCHEDULE 2, Page 1

--------------------------------------------------------------------------------





[Operating Lease Agreement (Aircraft No. 1)]


Schedule 3—Technical Records


        All manuals, documents and software shall be delivered complete and in
English, including the latest revisions incorporated, in good condition and
shall include all Service Bulletins, modifications and alterations as
incorporated in the Aircraft during the pre-delivery maintenance, including but
not limited to the following documents:

        Certificates:

•Certificate of Airworthiness

•C of A for Export

•Current Aircraft Registration

•Noise Limitation Certificate

•Radio Station License

•Aircraft deregistration confirmation

•Burn Certificates

        Aircraft Maintenance Status Summaries:

•Certified current Time in Service (Hours and Cycles) and maintenance status

•Certified status of Airframe and Appliance Airworthiness Directives including
method of compliance

•Certified status of Service Bulletins Incorporated

•List of Operator modifications incorporated

•Certified status of all non-SB and Major Modifications/STC's including
acceptable state of manufacture certification

•Certified status of SSI

•Certified status of CPCP

•Certified inventory of Hard Time components (Fitted Listing)

•Certified inventory of OC/CM components (Fitted Listing)

•Certified status of Check/Inspection History & Current Status of checks

•List of deferred Maintenance Items (if applicable)

•List of Out of Phase Checks, Special requirements, Time Limited Repairs (if
any)

•Aircraft Accident and Incident Statement

•Structural repairs and damage Status (including Dent and Buckle chart)

•Certification maintenance Requirements (CMR) item status

•Aircraft Flight Time Reports/ Aircraft Log Books

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

SCHEDULE 3, Page 1

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        Aircraft Maintenance Records:

•Technical Logs (Minimum 2 years)

•A Checks—Last Complete cycle of A-checks (or equivalent)

•C Checks—Last Complete cycle of C-checks (or equivalent)

•All Major Checks

•CPCP Tasks including DFP and findings reports

•Dirty Finger Print Certification (DFP) AD's (DFP must ref AD and/or SB)

•DFP Certification of SB's

•DFP Certification of STC's and all other modifications

•DFP Certification of All Structural repair/structural damage

•Certification Maintenance Requirement (CMR) DFP

•Last Weighing Report including Schedule

•Last Balancing of All control Surfaces

•Last Demonstration flight report

•X-ray inspections findings if any

•Certified ETOPS compliance report (if applicable)

        Aircraft Historical Records:

•Certificate of Acceptance (Export) from State of Manufacturer

•Manufacturer's AD report

•Manufacturer's Inspection Report, Initial Equipment list / Aircraft Readiness
Log (or equivalent)

•Manufacturer's repair / alteration report

•Manufacturer's SB report

•Service Difficulty Reports (if any)

•Aircraft Historical / Miscellaneous Log (or equivalent)

•Last Flight Data Recorder read Out & Corrections

        Configuration Status:

•Approved and Certified LOPA

•Galley Drawings & Galley OHM

•Emergency Equipment Drawing/Listing

•Loose Equipment Inventory

•Inventory Listing of Avionic Units installed

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

SCHEDULE 3, Page 2

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        Engine Documents:

•Certified statement on status of each engine as to following:

Times and Cycles since new

Times and Cycles since overhaul on each engine module

Hours and Cycles in airlines operation

•Engine Logbooks (record of installation and removal and accumulated hours and
cycles)

•Accessory Status as listed in Engine Logbook

•Last overhaul tags (or copies) for each accessory

•Manufacturer data submittals

•Certified status of engine airworthiness directives including method of
compliance

•Manufacturer modifications and SB status

•Operator modifications (if applicable)

•Master record of installations and removals

•Complete copies of history of all engine/modules shop visit reports

•Test cell run reports

•Most recent On wing ground run reports

•Condition monitoring reports

•Certified listing for Group A and Group B Life Limited Parts

•Full and unbroken traceability for LLP back to birth including power rating
operation statement

•ETOPS compliance report

•Engine non incident/accident statement

•Engine PMA Statement

•Exceedences report and corrective action report per maintenance manual

•Statement on oil type used

        APU Documents:

•Certified statement on status of APU as to following:

APU Hours since new

APU Hours since overhaul

APU Hours since hot section inspection

Operator's method for APU time accrual

•Statement of APU hours to Aircraft flying hours

•Certified status of APU airworthiness directives including method of compliance

•Current Manufacturer modifications and SB status

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

SCHEDULE 3, Page 3

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

•Operator modifications incorporated (if applicable)

•Certified updated APU Logbooks and manufacturer data submittals

•Master record of installations and removals

•Complete copies of history of all APU shop visit reports

•Test cell run reports

•Most recent On wing/health check data sheets

•Certified LLP listing

•Full and unbroken traceability for LLP back to birth

•ETOPS compliance report (if applicable)

•APU non incident/accident statement

•Exceedences report and corrective action report per maintenance manual

•Statement on oil type used

        Component Records:

•Time Controlled Component Installation records and certified records from last
overhaul (FAA Form 1 or EASA Form 1)

•Documents demonstrating installation and full traceability to new for each life
limited part

•Installation records and serviceable tags for On-Condition /Condition monitored
components (FAA Form 1 or EASA Form 1)

        Landing Gears:

•Approved Release to Service Certification for Major Assemblies on each gear
from last OH

•Approved LLP Listing for each gear with full traceability to birth

•Certified Current Status of LLP's for each Gear showing P/N, S/N and last
Operator

•Last Overhaul report

        Manuals:

•All Manufacturer Manuals delivered with the Aircraft under this Agreement
updated to the latest revision standard (applicable at the Return Occasion) as
may be reasonably requested by Lessor

        CD:

•Wiring Diagram Manual

•Illustrated Parts Catalog

•Maintenance Manual

•Aircraft Schematics manual

•Wire List and Hook up Charts

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

SCHEDULE 3, Page 4

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        Miscellaneous:

•Maintenance Program Specifications (Operator's)

•Interior configuration drawings (L.O.P.A. and Emergency Equipment Locations)

•Airbus Inspection Report delivery documents and final report.

•Loose Equipment Inventory

•Cabin Material Burn Test documents, if any

•Flight Data Recorder -Print of Last Read-Out

•Reference Material for Interpretation of Status Summaries, or cross reference
for Part Numbers

        Lessee acknowledges that copies of certain Documents or Manuals may be
required at date earlier than the Redelivery Date to facilitate certain
acceptance processes and or to support the next operator for into service
information/airworthiness processes. Lessor agrees that these interim additional
requests will be kept to a minimum.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

SCHEDULE 3, Page 5

--------------------------------------------------------------------------------





[Operating Lease Agreement (Aircraft No. 1)]


Schedule 4—Maintenance Reserves Table


[Note: to be intentionally omitted from FAA filing counterpart as containing
confidential information]

        [**]

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

SCHEDULE 4, Page 1

--------------------------------------------------------------------------------





[Operating Lease Agreement (Aircraft No. 1)]


Schedule 5—List of Permitted Sublessees


        [**]

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

SCHEDULE 5, Page 1

--------------------------------------------------------------------------------





[Operating Lease Agreement (Aircraft No. 1)]


Schedule 6—Return Conditions

[Note: to be intentionally omitted from FAA filing counterpart as containing
confidential information]


        [**]

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

SCHEDULE 6, Page 1

--------------------------------------------------------------------------------





[Operating Lease Agreement (Aircraft No. 1)]


Schedule 7—Operation and Use


        Section 1.    Registration.    Lessee shall:    

        (a)   at its own cost promptly do all such acts and things within its
control to assist Lessor to register and maintain the registration of the
Aircraft at the Aviation Authority reflecting Lessor as the owner of the
Aircraft, and not do anything which might adversely affect such registration;

        (b)   if any applicable Law allows Lessee to register or file this
Agreement or any Permitted Sublease or the interests of Lessor, Financiers or
Security Trustee, promptly register or file all such interests to the maximum
extent permitted by law; and

        (c)   at the request of Lessor, promptly assist and co-operate with all
reasonable requests of Lessor to establish, maintain, preserve and protect the
rights of Financiers in relation to the financing provided to Lessor in relation
to the Aircraft.

        Section 2.    Records.    

        (a)   Lessee shall keep accurate, complete and current records of all
flights made by the Aircraft and of all maintenance and repairs carried out on
the Aircraft, each Engine and each Part (including in relation to each Engine
and Part subsequently installed, before the installation). Lessee shall notify
Lessor on a monthly basis, every month throughout the Lease Term (commencing
with the second month of the Lease Term) the number of Airframe, Engine, Landing
Gear and APU Flight Hours and Cycles accumulated by the Aircraft. Such
notification shall be delivered by Lessee to Lessor in accordance with
Section 8.4 in the form of Schedule 11.

        (b)   Such records will form part of the Technical Records and shall:

          (i)  be kept in accordance with the approved procedures and practices
of Lessee, the Aviation Authority, if applicable, and any applicable
Manufacturers or suppliers and with the best practices of major international
air transport operators;

         (ii)  be kept and maintained in English and in such manner and form as
the Aviation Authority, FAA and any applicable Law may from time to time require
and shall disclose the location of all Engines and Parts not installed on the
Aircraft;

        (iii)  be the property of Lessor;

        (iv)  be kept by Lessee in its possession at a location approved by the
Aviation Authority in fire proof storage containers in an area free from any
risk of flooding and not, without Lessor's prior written consent, be in the
possession or control of any person other than Lessee or an Approved Maintenance
Provider.

        (c)   Lessee shall permit Lessor (or any of its agents or nominees) to
examine and make copies of such records upon giving reasonable notice so long as
such examination does not impede the normal commercial operation of the
Aircraft. Provided no Lease Event of Default has occurred and is continuing,
such inspections shall be at Lessor's cost and expense.

        Section 3.    Operation and compliance with laws.    

        (a)   Lessee shall comply with all applicable Laws.

        (b)   Lessee shall not use the Aircraft in any manner contrary to any
recommendation of the Manufacturers or any recommendation or regulation of the
Aviation Authority or for any purpose for which the Aircraft is not designated
or reasonably suitable.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

SCHEDULE 7, Page 1

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        (c)   Lessee shall not knowingly use the Aircraft for the carriage of:

          (i)  whole animals, living or dead, except in the cargo compartments
according to International Air Transport Association regulations and except
domestic pet animals carried in suitable containers to prevent the escape of any
liquid and as to ensure the welfare of the animal;

         (ii)  explosives, acids, toxic chemicals (including mercury) or other
corrosive materials in contravention of any applicable Law, except as permitted
for cargo under the International Air Transport Association Dangerous Goods
Regulations and provided that all the requirements for packaging or otherwise
contained therein are fulfilled;

        (iii)  nuclear fuels or wastes, except as permitted for cargo under the
International Air Transport Association Dangerous Goods Regulations and provided
that all the requirements for packaging or otherwise contained therein are
fulfilled; or

        (iv)  illegal drugs or any other goods, materials or items of cargo
which are prohibited by Law.

        (d)   Lessee shall not do or permit to be done anything which may expose
the Aircraft or any part of it to the non-customary risk of damage, destruction,
arrest, confiscation, seizure, forfeiture, impounding, detention or
appropriation and shall not abandon the Aircraft.

        (e)   Lessee shall not use the Aircraft for purposes of training,
qualifying or reconfirming the status of cockpit personnel except for the
benefit of Lessee's cockpit personnel, and then only if the use of the Aircraft
for such purpose is not disproportionate to the use for such purpose of other
aircraft of the same type operated by Lessee.

        (f)    Lessee shall obtain and maintain in full force and effect all
authorizations from time to time required for the use and operation of the
Aircraft and ensure that the Habitual Base remains the habitual base of the
Aircraft.

        (g)   Lessee shall:

          (i)  not cause or permit the Aircraft to proceed to, or remain at, any
location to the extent then prohibited by a prohibition order or restriction of
applicable Law (or any similar order, regulation or directive), or sanction or
restriction issued by any Government Entity of the State of Registration or
Lessee's or Lessor's state of organization or any Government Entity of the
country in which such location is situated; and

         (ii)  not, to Lessee's best knowledge after reasonable and customary
diligence, use or permit the use of any Item of Equipment with, for or on behalf
of any person:

        (A)  whose property or interests in property are blocked or subject to
blocking pursuant to Section 1 of Executive Order 13224 of September 24, 2001
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (as the same is in
effect during the Lease Term);

        (B)  in violation of the United States Bank Secrecy Act, as amended, or
any applicable regulations thereunder;

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

SCHEDULE 7, Page 2

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        (C)  contrary to any of the sanctions programs administered by the
Office of Foreign Assets Control of the United States Department of Treasury
("OFAC"), any regulations promulgated thereunder by OFAC or under any affiliated
or successor governmental or quasi-governmental office, bureau or agency, or any
enabling legislation or executive order relating thereto (ref:
www.ustreas.gov/offices/enforcement/ofac/);

        (D)  on the list of "Specially Designated Nationals" and "Blocked
Persons" or subject to the limitations or prohibitions under any OFAC regulation
or executive order, as the same are amended from time to time;

        (E)  who is the subject of a United Nations sanction or whose assets
have been frozen by enabling legislation of the same in the State of
Registration or Lessee's state of organization; or

        (F)  who is the subject of or which use is contrary to any Laws similar
to or consistent with the foregoing clauses (A) through (E) as the same are
enacted in Lessee's state of organization or the State of Registration;

as any or all of the same are amended or supplemented from time to time, and
including any successor laws as the same are enacted from time to time.

        (h)   Lessee shall not operate, maintain, insure or deal with the
Aircraft, any Engine or Part in a manner which discriminates against the
Aircraft, when compared with the manner in which Lessee operates, maintains,
insures or deals with other aircraft, engines or parts (in each case of a
similar model) in Lessee's fleet.

        Section 4.    Display of names.    Until Redelivery occurs, Lessee
shall:    

        (a)   affix and keep an engraved fireproof nameplate of appropriate size
and shape to be provided by Lessor, in a reasonably prominent position in the
cabin of the Aircraft bearing the inscription "Wilmington Trust Company not in
its individual capacity but solely as owner trustee—OWNER AND LESSOR, [name of
Security Trustee as may be specified in the Lease Supplement]—SECURITY TRUSTEE"
and will ensure that such plate is not removed, defaced or covered; and

        (b)   affix and keep an engraved fireproof nameplate of appropriate size
and shape in a reasonably prominent position on each Engine pod bearing the
inscription "Wilmington Trust Company not in its individual capacity but solely
as owner trustee—OWNER AND LESSOR, [name of Security Trustee as may be specified
in the Lease Supplement]—SECURITY TRUSTEE" and will ensure that such plates are
not removed, defaced or covered.

        Such nameplates shall not be removed prior to the Redelivery. If at any
time Lessor transfers its interest in the Aircraft as permitted hereunder or
Lessor finances or refinances the Aircraft, Lessee will, at Lessor's request and
cost, promptly affix such new nameplates (to be provided by Lessor) to the
Airframe and the Engines as may be required by Lessor. Lessee may add the words
"AND IS ON LEASE TO HAWAIIAN AIRLINES" to any such nameplate provided that
Lessee replaces that nameplate with a new nameplate not bearing those additional
words at or before return.

        Section 5.    AD Cost Sharing.    

        [**]

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

SCHEDULE 7, Page 3

--------------------------------------------------------------------------------





[Operating Lease Agreement (Aircraft No. 1)]


Schedule 8—Maintenance, Alterations, Repairs, Pooling and Inspection.


        Section 1.    General.    Until Redelivery occurs, Lessee shall maintain
the Airframe and Engines:

        (a)   with at least the same degree of non-discriminatory care as Lessee
exercises in maintaining other owned and leased Airframes and Engines in its
fleet of the same make and model as the respective Airframe or Engine;

        (b)   in good operating condition and in the same condition as when
delivered to Lessee under this Agreement, ordinary wear and tear excepted;

        (c)   in full compliance with the Aviation Authority's requirements;

        (d)   in such condition as is necessary to enable the airworthiness
certification of the Aircraft to be maintained in good standing at all times
under the laws of the jurisdiction of the Aviation Authority; and

        (e)   through an Approved Maintenance Provider.

        (f)    Lessee may however in good faith contest the validity or
application of any Airworthiness Directives in any reasonable manner that does
not:

          (i)  materially affect Lessor's interest in or title to the Aircraft;

         (ii)  involve any risk of the imposition of criminal liability on
Lessor;

        (iii)  involve any material risk of unindemnified civil liability on
Lessor; or

        (iv)  involve any material risk of the sale, forfeiture or loss of the
Aircraft, the Airframe or any Engine.

        (g)   Lessee is fully responsible to Lessor for any loss of the Aircraft
or damage to it (howsoever occasioned).

        Section 2.    Sharklets. [**]    

        Section 3.    Replacement and Pooling of Parts; Alterations,
Modifications and Additions.    

        3.1    Replacement of Parts.    

        (a)    Required Replacement.    Lessee, at its own cost and expense,
will promptly replace all Parts which may from time to time become time, cycle
or calendar expired, worn out, unserviceable, lost, stolen, destroyed, seized,
confiscated, damaged beyond repair or permanently rendered unfit for use for any
reason whatsoever.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

SCHEDULE 8, Page 1

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        (b)    Optional Removal.    In the ordinary course of maintenance,
service, repair, overhaul or testing, Lessee may at its own cost and expense
remove any Parts, whether or not time, cycle or calendar expired, worn out,
unserviceable, lost, stolen, destroyed, seized, confiscated, damaged beyond
repair or permanently rendered unfit for use, provided that Lessee shall replace
such Parts as promptly as practicable and in any event within 60 days after
removal or, if earlier, on the expiration or earlier cancellation or termination
of the Lease Term. For the avoidance of doubt, Lessee may not remove any Part or
permit any Part to be removed from the Aircraft for the purpose of installing
such Part on any other aircraft or engine in order to operate such other
aircraft or engine while the Aircraft or an Engine leased hereunder is
undergoing maintenance or is otherwise not in use, unless Lessee complies with
all of the following conditions: (i) such Part is removed from the Aircraft and
installed on another aircraft in Lessee's fleet in order to avoid a grounding of
such other aircraft ("AOG aircraft"), (ii) Lessee, after reasonable effort, is
not able to otherwise obtain the required part within the available ground time
for the AOG aircraft, and (iii) the original Part is re-installed (or a
replacement part complying with all the requirements hereof for replacement
parts is installed) in the Aircraft as soon as practicable and in any event
within ten days after removal or, if earlier, on the expiration or earlier
cancellation or termination of the Lease Term.

        (c)    Requirements for Replacement Parts.    Each replacement Part
shall:

          (i)  be free and clear of all Liens and shall be in as good operating
condition as, and shall have a value, utility, modification status and service
bulletin accomplishment status and useful life at least equal to, the Part
replaced, assuming such replaced Part was in the condition and repair and had
the value, utility, modification status and useful life required to be
maintained by the terms hereof;

         (ii)  have a current valid FAA 8130-3 or EASA Form 1 serviceable tag of
the Manufacturer or maintenance repair facility providing such part to Lessee,
identifying the Manufacturer, vendor, part number, make, model and serial
number, as well as the accumulated hours or cycles and whether such part is new,
serviceable or overhauled;

        (iii)  not have total hours and cycles accumulated thereon since new
that are greater than the total hours and cycles accumulated on the Part to be
replaced thereby; and

        (iv)  not have less hours or cycles remaining thereon until
refurbishment or replacement than the Part to be replaced thereby.

        (d)    Temporary Replacement Parts.    Lessee may temporarily replace
any Part that has become time, cycle or calendar expired, worn out,
unserviceable, lost, stolen, destroyed, seized, confiscated, damaged beyond
repair or permanently rendered unfit for use with a part that does not meet the
requirements of Section 3.1(c) or (e) of this Schedule 8 if a complying part
cannot be obtained within the available ground time of the Aircraft, provided
the original Part is re-installed or the non-complying part is removed and
replaced by a complying part as soon as practicable and in any event within
60 days or, if earlier, on the expiration or earlier cancellation or termination
of the Lease Term.

        (e)    Life-Limited Replacement Parts.    Except as provided in
Section 3.1(d) of this Schedule 8, Lessee shall ensure that no part that is a
life-limited part shall be installed on the Airframe or any Engine after the
Delivery Date unless such part is new or Lessee has complete certified,
back-to-birth records.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

SCHEDULE 8, Page 2

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        (f)    Removal of Parts; Title.    All Parts (other than the LDMCR) at
any time removed from the Aircraft, Airframe or any Engine shall remain the
property of Lessor, no matter where located, until such time as such Parts shall
be replaced by parts which have been paid for by Lessee and incorporated or
installed in or attached to the Aircraft, Airframe or such Engine in compliance
with the requirements for replacement parts specified herein.

Immediately upon any replacement part paid for by Lessee becoming incorporated
or installed in or attached to the Aircraft, Airframe or an Engine as above
provided, without further act:

          (i)  title to such replacement part shall thereupon vest in Lessor,

         (ii)  such replacement part shall become subject to this Agreement and
be deemed part of the Aircraft, Airframe or such Engine, as the case may be, for
all purposes hereof to the same extent as the Part originally incorporated or
installed in or attached to the Aircraft, Airframe or such Engine, and

        (iii)  title to the removed Part shall thereupon vest in Lessee, free
and clear of all rights of Security Trustee and Lessor, and shall no longer be
deemed a Part hereunder.

        3.2    Pooling of Parts.    Any Part may be removed from the Airframe or
an Engine as provided in this Schedule 8 and replaced by a replacement part that
is subject to a normal pooling arrangement customary in the airline industry
entered into in the ordinary course of Lessee's business with reputable
commercial air carriers, provided Lessee, at its expense, as promptly thereafter
as possible either:

        (a)   causes title to such replacement part (which shall comply in all
respect with Section 3.1(c) and Section 3.1(e) of this Schedule 8) to vest in
Lessor in accordance with Section 3.1(f) of this Schedule 8 by Lessee acquiring
title thereto for the benefit of, and transferring such title to, Lessor free
and clear of all Liens; or

        (b)   replaces such replacement part by incorporating or installing in
or attaching to the Airframe or such Engine a further replacement part owned by
Lessee free and clear of all Liens (which shall comply in all respect with
Section 3.1(c) and Section 3.1(e) of this Schedule 8) and causing title to such
further replacement part to vest in Lessor in accordance with Section 3.1(f) of
this Schedule 8.

        3.3    Alterations, Modifications and Additions.    

        (a)    Required Modifications.    Lessee, at its own expense, shall make
such alterations and modifications in and additions to any Item of Equipment,
and shall perform and comply with all Airworthiness Directives from time to time
issued by the Aviation Authority, all FAR requirements and all mandatory, alert
or Airframe Manufacturer recommended service bulletins (and all service
bulletins which are required to be performed to maintain the warranties for any
Item Equipment) as may be issued from time to time, to meet the requirements of
the Airframe Manufacturer, the Engine Manufacturer and the other Manufacturers
or vendors in respect of each Item of Equipment and the standards and
Airworthiness Directives of the Aviation Authority and any other Governmental
Entity having jurisdiction. For the avoidance of doubt, Lessor shall not be
obligated to contribute towards the cost of any inspections, modifications, shop
visits, repairs or alterations required to be performed in respect of the
Aircraft, whether in connection with any maintenance contemplated in this
Schedule 8, any Airworthiness Directives or service bulletins, or otherwise
other than as provided in Section 2 of this Schedule 8 and Section 5 of
Schedule 7.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

SCHEDULE 8, Page 3

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        (b)    Optional Modifications.    Lessee, at its own expense, may from
time to time make such alterations and modifications in and additions to each
Item of Equipment as Lessee may deem desirable in the proper conduct of its
business, provided that no such alteration, modification or addition:

          (i)  materially and adversely alters the specification, structure or
performance of the Aircraft;

         (ii)  adversely affects the interchangeability or replaceability of
Parts;

        (iii)  invalidates any warranties applicable to the Aircraft; or

        (iv)  in any other way diminishes the value, utility or useful life of
any Item of Equipment or impairs the condition or airworthiness thereof below
the value, utility, useful life, condition and airworthiness thereof immediately
prior to such alteration, modification or addition, assuming such Item of
Equipment was then of the value, utility and useful life and in the condition
and airworthiness required to be maintained by the terms of this Agreement.

        (c)    Title to Modifications, Additions, etc.    Title to all Parts
(other than the LDMCR) incorporated or installed in or attached or added to any
Item of Equipment as the result of any alteration, modification or addition
shall, without further act, vest in Lessor; provided, however, that so long as
no Lease Default or Lease Event of Default shall have occurred and be
continuing, at any time during the Lease Term in effect for an Item of
Equipment, Lessee may remove any Part from such Item of Equipment, provided
that:

          (i)  such Part is in addition to, and not in replacement of or in
substitution for, any Part originally incorporated or installed in or attached
to such Item of Equipment at the time of the delivery thereof hereunder or any
Part in replacement of, or substitution for, any such Part;

         (ii)  such Part is not required to be incorporated or installed in or
attached or added to such Item of Equipment pursuant to the terms of
Section 3.1(a) or Section 3.3(a) of this Schedule 8; and

        (iii)  such Part can be removed from such Item of Equipment without
causing any material damage thereto and without diminishing or impairing the
value, utility, useful life, condition or airworthiness which such Item of
Equipment would have had at such time had such alteration, modification or
addition not occurred.

Upon the removal by Lessee of any such Part as above provided, title thereto
shall, without further act, vest in Lessee and such Part shall no longer be
deemed a Part hereunder. Any Part not removed by Lessee as above provided prior
to the return of the Item of Equipment to Lessor hereunder shall remain the
property of Lessor.

        3.4    Temporary Attachment and Removal of Engines.    

        (a)    Transfer of Engines Within Lessee's Fleet.    So long as no Lease
Default or Lease Event of Default shall have occurred and be continuing, Lessee
may install an Engine on an airframe owned by Lessee free of Liens or leased to
Lessee or owned by Lessee subject to a security agreement or mortgage or
purchased by Lessee subject to a conditional sale agreement, provided that:

          (i)  such airframe is (and for so long as it continues to be) free and
clear of all Liens, except, in the case of a leased aircraft or aircraft subject
to a security interest, mortgage or conditional sale, the rights of the parties
to the lease, security agreement, mortgage or conditional sale agreement
covering such airframe;

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

SCHEDULE 8, Page 4

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

         (ii)  prior to such installation on a leased aircraft or aircraft
subject to a security interest, mortgage or conditional sale, Lessor shall have
received from the lessor, secured party, mortgagee or conditional seller of such
airframe a written agreement (which may be the lease, security agreement,
mortgage or conditional sale agreement covering such airframe), in form and
substance reasonably satisfactory to Lessor, whereby such lessor, secured party,
mortgagee or conditional seller expressly agrees that neither it/they nor
its/their successors or assigns will acquire or claim any right, title or
interest in any Engine by reason of such Engine being installed on such airframe
at any time while such Engine is subject to this Agreement or is owned by
Lessor; and

        (iii)  Lessee maintains insurance in respect of the Engine while it is
installed on such airframe for the replacement value of such Engine and
otherwise on terms acceptable to Lessor in its reasonable discretion.

        (b)   Installation of Other Engines.

          (i)  In the regular course of performance of Lessee's obligations
under this Agreement and the other Operative Documents to which Lessee is a
party, Lessee may temporarily remove an Engine from the Airframe and install an
engine on the Airframe that is owned by Lessee or which is subject to a lease,
conditional sale agreement, trust indenture or other security agreement,
provided that such other engine is (x) free and clear of all Liens except the
rights of the parties to the lease or conditional sale or other security
agreement covering such engine and Permitted Liens, and (y) Lessee, or if Lessee
is not the owner of the engine, the lessor, conditional seller, indenture
trustee or secured party of any such engine agrees in writing (which may be
contained in the lease, conditional sale, trust indenture or other security
agreement covering such engine) that it will not acquire or claim, as against
Lessor, any right, title or interest in or any adverse right, title or interest
to the Airframe or any Item of Equipment as the result of any such engine being
installed on the Airframe.

         (ii)  Lessor hereby agrees for the benefit of any lessor of any engine
leased to Lessee or any secured party or mortgagee of an engine owned by Lessee
subject to a security interest or mortgage granted by Lessee or any conditional
seller of an engine purchased by Lessee subject to a conditional sale agreement
that neither Lessor nor its successors or assignees will acquire or claim, as
against such lessor, secured party, mortgagee or conditional vendor, or its
assignee, any right, title or interest in any engine owned by such lessor under
such lease or subject to a security interest, mortgage or conditional sale
interest in favor of such secured party, mortgagee or conditional seller under
such security agreement, mortgage or conditional sale agreement as the result of
such engine being installed on the Airframe at any time while such engine is
subject to such lease, security interest, mortgage or conditional sale
agreement.

        Section 4.    Certain Matters Regarding the LDMCR.    Notwithstanding
anything herein to the contrary, Lessor has permitted Lessee to install the
LDMCR on the Aircraft and to retain title thereto, provided that in the event
Lessee, or any other person having a right to repossess the LDMCR, removes the
LDMCR from the Aircraft, Lessee will (or will cause such person to) restore the
Aircraft to the condition it would have been in had the LDMCR not been installed
on the Aircraft at the time of delivery of the Aircraft from the Airframe
Manufacturer, but with the LDMCR provisions (stairhouse) installed.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

SCHEDULE 8, Page 5

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        Section 5.    Inspection.    

        5.1   At all reasonable times until Redelivery occurs and subject to the
terms of this Section 5, upon Lessee receiving reasonable prior written notice
(but not less than five (5) Business Days), Lessee shall use commercially
reasonably efforts to provide or procure all necessary permits and other
permissions Lessor, its servants, agents, experts and representatives (the
"Authorized Personnel") to enter upon any premises where the Aircraft is located
and examine by visual walk around inspection the Aircraft and inspect and make
copies of the Technical Records.

        (a)   For the purpose of such inspections, the Authorized Personnel will
be entitled to board the Aircraft, but shall not involve the opening of any
panels.

        (b)   Such inspections shall be conducted during normal business hours
or at a time mutually agreed upon by Lessee and Lessor and shall not interfere
with the operations of Lessee or any Sublessee permitted by this Agreement, or
any scheduled operation or maintenance of the Aircraft unless a Lease Event of
Default has occurred and is continuing.

        (c)   The Authorized Personnel may conduct an inspection under this
Section at any time while a Lease Event of Default has occurred and is
continuing, and otherwise no more than once in any 12 month period.

        (d)   In undertaking any inspection or examination under this Section 5,
the Authorized Personnel shall comply with Lessee's occupational health and
safety requirements and any security restrictions. Any inspection or examination
under this Section 5 is at the sole risk and cost of Lessor.

        (e)   The inspection team conducting any inspection hereunder shall
consist of no more than five (5) people and the Authorized Personnel shall
comply with all requirements of any airport authority (or other entity) having
authority over the premises where the Aircraft and/or Engines are located.

        5.2   If following such examination, the Authorized Personnel discover a
material defect with respect to the Aircraft, Lessor may serve upon Lessee a
notice in writing requiring Lessee within a reasonable time to repair or replace
the defect in accordance with the Approved Maintenance Program.

        Section 6.    Notice of Damage.    Lessee shall give to Lessor prompt
notice in writing of any accident or damage to or defect or want of repair in
the Aircraft where the amount involved is equal to or greater than the Damage
Notification Threshold.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

SCHEDULE 8, Page 6

--------------------------------------------------------------------------------





[Operating Lease Agreement (Aircraft No. 1)]


Schedule 9—Insurance


        Section 1.    TYPES OF INSURANCE.    

        1.1    The Insurances required to be maintained are as follows:    

        (a)   Hull All Risks of loss or damage whilst flying and on the ground
with respect to the Aircraft on an agreed value basis for the Agreed Value and
with a deductible not exceeding the Deductible Amount, or such other amount
agreed by Lessor from time to time;

        (b)   Hull War and Allied Perils, being such risks excluded from the
Hull All Risks Policy to the fullest extent available from the leading
international insurance markets or the United States Government, excluding
confiscation and requisition by the State of Registration for the Agreed Value;

        (c)   All Risks (including War and Allied Risk except when on the ground
or in transit other than by air) property insurance on all Engines and Parts
when not installed on the Aircraft on an actual cash value basis for their full
replacement value and including engine test and running risks;

        (d)   Aircraft Third Party, Property Damage, Passenger, Baggage, Cargo
and Mail and Airline General Third Party (including Products) Legal Liability
for a combined single limit (bodily injury/property damage) of an amount not
less than the Minimum Liability Coverage for the time being for any one
occurrence (but in respect of products and personal injury liability, this limit
may be an aggregate limit for any and all losses occurring during the currency
of the policy). War and Allied Risks cover is to be maintained from leading
international insurance markets or the government of the U.S. in the scope
provided by AVN67B (or other language usual and customary in the international
airline industry) as in effect on the date of this Agreement and shall be for an
amount not less than the greater of (i) the Minimum Liability Coverage and
(ii) the amount carried by Lessee in respect of similar aircraft owned or
otherwise operated by Lessee.

        1.2    Terms of Hull and Spares Insurance.    All required hull and
spares insurance, so far as it relates to the Aircraft, will:

        (a)    Settlement of Losses:    provide that any loss will be settled
jointly with Lessor and Lessee, and will be payable in U.S.$ to Lessor (except
in the case of an Event of Loss, in which case the proceeds will be paid to
Security Trustee), for the account of all interests any insurance proceeds in
excess of the Agreed Value shall be payable to Lessee unless a Lease Default or
Lease Event of Default has occurred and is continuing;

        (b)    50/50 Provision:    if separate Hull "all risks" and "war risks"
insurances are arranged, include a 50/50 provision in accordance with market and
US Government practice (AVS. 103 is the current London market language);

        (c)    No Option to Replace:    confirm that the insurers are not
entitled to replace the Aircraft in the event of an insured Event of Loss.

        1.3    Terms of Liability Insurance.    All required liability
insurances will:

        (a)    Additional Insureds:    include each Indemnified Party, as
additional insureds for its respective rights and interests, warranted, each as
to itself only, no operational interest;

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

SCHEDULE 9, Page 1

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        (b)    Severability:    include a severability of interests Section
which provides that the insurance, except for the limit of liability, will
operate to give each insured the same protection as if there was a separate
policy issued to each insured;

        (c)    Primary Policy:    contain a provision confirming that the policy
is primary without right of contribution and the liability of the insurers will
not be affected by any other insurance of which Lessor, each Indemnified Party
or Lessee have the benefit so as to reduce the amount payable to the additional
insureds under such policies.

        1.4    Terms of All Insurances.    All Insurances will:

        (a)    Best Industry Practice:    be in accordance with best industry
practice of persons operating similar aircraft in similar circumstances;

        (b)    Dollars:    provide cover denominated in U.S.$ and any other
currencies that Lessor may reasonably require in relation to liability
insurance;

        (c)    Worldwide:    operate on a worldwide basis subject to such
limitations and exclusions as Lessor may agree;

        (d)    Breach of Warranty:    provide that, in relation to the interests
of each of the additional insureds, the Insurances will not be invalidated by
any act or omission by Lessee, or any other person other than the respective
additional insureds seeking protection and shall insure the interests of each of
the additional insureds regardless of any breach or violation by Lessee, or any
other person other than the respective additional insured seeking protection of
any warranty, declaration or condition, contained in such Insurances;

        (e)    Subrogation:    provide that the insurers will hold harmless and
waive any rights of recourse or subrogation against the additional insureds, but
only to the same extent that Lessee has indemnified or waived its rights of
recourse against the additional insureds elsewhere in the Agreement. Upon
indemnification of an additional insured under Insurances, the insurers may,
with the consent of such additional insured (such consent not to be unreasonably
withheld) exercise subrogation rights;

        (f)    Premiums:    provide that the additional insureds will have no
obligation or responsibility for the payment of any premiums due (but reserve
the right to pay the same should any of them elect so to do) and that the
insurers will not exercise any right of set-off or counter-claim in respect of
any premium due against the respective interests of the additional insureds
other than outstanding premiums relating to the Aircraft, any Engine or Part the
subject of the relevant claim;

        (g)    Cancellation/Change:    provide that the Insurances will continue
unaltered for the benefit of the additional insureds for at least 30 days after
written notice by registered mail or receipted fax transmission of any
cancellation, change, event of non-payment of premium or installment thereof has
been sent by insurer(s) to Lessor and Security Trustee, or where an insurance
broker is appointed to the insurance broker who shall promptly send on such
notice to Lessor and Security Trustee, except in the case of war risks for which
7 days (or such lesser period as is or may be customarily available in respect
of war risks or allied perils) will be given, or in the case of war between the
5 great powers or nuclear peril for which termination is automatic;

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

SCHEDULE 9, Page 2

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        (h)    Reinsurance:    if reinsurance is required for the Insurances to
be acceptable under the Lease, including without limitation, the requirements of
Section 8.6 and this Schedule 9 such reinsurance will:

          (i)  be on the same terms as the original insurances and will include
the provisions of this Schedule;

         (ii)  provide that notwithstanding any bankruptcy, insolvency,
liquidation, dissolution or similar proceedings of or affecting the reinsured
that the reinsurers' liability will be to make such payments as would have
fallen due under the relevant policy of reinsurance if the reinsured had
(immediately before such bankruptcy, insolvency, liquidation, dissolution or
similar proceedings) discharged its obligations in full under the original
insurance policies in respect of which the then relevant policy of reinsurance
has been effected; and

        (iii)  contain a "cut-through" Section in the following form (or
otherwise satisfactory to Lessor):

        "The Reinsurers and the Reinsured hereby mutually agree that in the
event of any claim arising under the reinsurances in respect of a total loss or
other claim where as provided by the Aircraft Operating Lease Agreement dated
[                    ] 20[    ] and made between [Lessor] and [Lessee] such
claim is to be paid to the person named as sole loss payee under the primary
insurances, the Reinsurers will in lieu of payment to the Reinsured, its
successors in interest and assigns pay to the person named as sole loss payee
under the primary insurances effected by the Reinsured that portion of any loss
due for which the Reinsurers would otherwise be liable to pay the Reinsured
(subject to proof of loss), it being understood and agreed that any such payment
by the Reinsurers will (to the extent of such payment) fully discharge and
release the Reinsurers from any and all further liability in connection
therewith"; subject to such provisions not contravening any Law of the State of
Incorporation; and

          (i)  Initiating Claims: contain a provision entitling any additional
insured Indemnified Party to initiate a claim under any policy in the event of
the refusal or failure of Lessee to do so.

        1.5    Deductibles.    Lessee shall be responsible for any and all
deductibles under the Insurances.

        1.6    Application of Insurance Proceeds.    The Insurances will be
endorsed to provide for payment of proceeds as follows:

        (a)    Event of Loss:    all Hull and Spare Parts insurance payments (up
to the Agreed Value) received as the result of an Event of Loss occurring during
the Lease Term will be paid to Security Trustee and any insurance proceeds in
excess of the Agreed Value shall be payable to Lessee unless a Lease Default or
Lease Event of Default has occurred and is continuing;

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

SCHEDULE 9, Page 3

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        (b)    Exceeding Damage Notification Threshold:    all Hull and Spare
Parts insurance proceeds related to any property, damage or loss to the
Aircraft, any Engine or any Part occurring during the Lease Term not
constituting an Event of Loss and in excess of the Damage Notification Threshold
will be paid to Lessor and applied in payment (or to reimburse Lessee) for
repairs or replacement property upon Lessor being satisfied that the repairs or
replacement have been effected in accordance with this Agreement. Any balance
remaining may be retained by Lessee;

        (c)    Below Damage Notification Threshold:    insurance proceeds in
amounts below the Damage Notification Threshold may be paid by the insurer
directly to Lessee;

        (d)    Liability Proceeds:    all insurance proceeds in respect of third
party liability will be paid by the insurers to the relevant third party; and

        (e)    Default:    notwithstanding the foregoing paragraphs, if at the
time of the payment of any such Hull and Spare Parts insurance proceeds a Lease
Event of Default has occurred and is continuing, all such proceeds will be paid
to or retained by Lessor to be applied toward payment of any amounts which may
be or become payable by Lessee in such order as Lessor may elect.

        To the extent that insurance proceeds are paid to Lessee, Lessee agrees
to comply with the foregoing provisions and apply or pay over such proceeds as
so required, holding them in trust in the meantime.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

SCHEDULE 9, Page 4

--------------------------------------------------------------------------------





[Operating Lease Agreement (Aircraft No. 1)]


Schedule 10—Form of Lease Supplement


Counterpart No.            


        TO THE EXTENT, IF ANY, THAT THE LEASE AS SUPPLEMENTED BY THE LEASE
SUPPLEMENT CONSTITUTES CHATTEL PAPER (AS SUCH TERM IS DEFINED IN THE UNIFORM
COMMERCIAL CODE AS IN EFFECT IN ANY APPLICABLE JURISDICTION), NO SECURITY
INTEREST IN THE LEASE, AS SUPPLEMENTED, MAY BE CREATED THROUGH THE TRANSFER OF
POSSESSION OF ANY COUNTERPART OTHER THAN COUNTERPART NO. 1 OF THE LEASE AND OF
THE LEASE SUPPLEMENT.


LEASE SUPPLEMENT NO.      


        This LEASE SUPPLEMENT NO.      ,
dated                        ,          , is between [WILMINGTON TRUST COMPANY,
a Delaware trust company, not in its individual capacity, except as expressly
provided herein, but solely as owner trustee] ("Lessor") and HAWAIIAN
AIRLINES, INC., a Delaware corporation ("Lessee").

        WHEREAS, Lessor and Lessee have entered into the Operating Lease
Agreement dated as of October 14, 2011, relating to one Airbus model A330-200
aircraft (the "Lease"). The Lease provides for the execution and delivery of
this Lease Supplement for the purpose of leasing the Aircraft under the Lease as
and when delivered by Lessor to Lessee in accordance with the terms of the
Lease;

        WHEREAS, the Lease relates to the Aircraft described below, and a
counterpart of the Lease is attached to and made a part of this Lease
Supplement. This Lease Supplement, together with the attached Lease, are being
filed for recordation on the date of this Lease Supplement with the FAA as one
document.

        NOW THEREFORE, in consideration of the premises and other good and
sufficient consideration, Lessor and Lessee hereby agree as follows:

        1.     Capitalized terms used but not defined in this Lease Supplement
have the meanings defined for such terms in the Lease.

        2.     Lessor hereby delivers and leases to Lessee, and Lessee hereby
accepts and leases from Lessor, at            on this day
of                at            , under the Lease the following described
Aircraft, which as of the date of the Lease consists of the following:

        (a)   one Airbus model A330-200 airframe bearing manufacturer's serial
number      and FAA registration number N            ;

        (b)   two Rolls Royce model Trent 772B-60 EP engines bearing
manufacturer's serial numbers      and      , each having 550 or more rated
takeoff horsepower and/or 1750 lbs of thrust or the equivalent; and

        (c)   The Landing Gear bearing manufacturer's serial numbers as follows:

Nose:
Left:
Right:

        (d)   one APU bearing manufacturer's serial no.                ; and

        (e)   the Technical Records.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

SCHEDULE 10, Page 1

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

        3.     The Lease Term for the Aircraft shall commence on the date of
this Lease Supplement.

        4.     [**](1)

        5.     Lessee hereby confirms to Lessor that the Airframe and each
Engine have installed thereon nameplates in accordance with the terms of
Schedule 7 of the Lease, and Lessee has accepted the Aircraft for all purposes
of the Lease and of this Lease Supplement and confirms that the Aircraft Engine,
Parts and Technical Records are in the condition required under the Lease.

        6.     The terms and provisions of this Lease Supplement are
supplemental to and incorporated into the Lease to the same extent as if fully
set forth in the Lease.

        7.     The initial Security Trustee is [                          ].

[signature page follows]

   

--------------------------------------------------------------------------------

(1)To be deleted from FAA filing counterpart.

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

SCHEDULE 10, Page 2

--------------------------------------------------------------------------------





[Operating Lease Agreement (Aircraft No. 1)]

        IN WITNESS WHEREOF, Lessor and Lessee have each caused this Lease
Supplement to be duly executed and delivered on the day and year first above
written.

LESSOR:

  WILMINGTON TRUST COMPANY, a Delaware trust company, not in its individual
capacity, except as expressly provided herein, but solely as owner trustee



 

By:

 

  


--------------------------------------------------------------------------------



  Name:    



  Title:    

LESSEE:

 

HAWAIIAN AIRLINES, INC.



 

By:

 

  


--------------------------------------------------------------------------------



  Name:    



  Title:    



 

By:

 

  


--------------------------------------------------------------------------------



  Name:    



  Title:    

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

SCHEDULE 10, Page 3

--------------------------------------------------------------------------------





[Operating Lease Agreement (Aircraft No. 1)]


Schedule 11—Form of Monthly Report


Date

           

Report Period From:

          HKAC MSN

Thru:

           

General Information

 
Leased Equipment  
Installed Equipment    

Airframe Model

  Airbus A330-243   Airbus A330-243    

Airframe Serial Number

           

Engine Type

  Roll-Royce Trent 772B   Roll-Royce Trent 772B    

Engine #1 Serial Number

           

Engine #2 Serial Number

           

APU Serial Number

           

Left Main Landing Gear

           

Right Main Landing Gear

           

Nose Main Landing Gear

           

Utilization—Airframe

         

HKAC MSN

Period Airframe Flight Hours

           

Period Airframe Cycles

           

Period FH:Cycle Ratio

           

Airframe FHSN

           

Airframe CSN

           

SN FH:Cycle Ratio

           

Airframe Status

           

Airframe Base

           

Utilization—Engines

 
Leased Engine #1  
Leased Engine #2    

Serial Number

           

FH During Period

           

Cycles During Period

           

FH:Cycle Ratio

           

FH Since New

           

Cycles Since New

           

FH Since Restoration/New

           

Cycles Since Restoration/New

           

Installed on Airframe MSN

           

Engine Position

           

Airframe Registration

           

Airframe Owner

  HKAC   HKAC    

Removal Date

           

Current Location (on Thru Date)

           

Reason for Removal

           

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

SCHEDULE 11, Page 1

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

Installed Engine

  Position #1   Position #2    

Serial Number

           

Engine Owner

           

Utilization—APU

         

HKAC MSN

Serial Number

           

APU Hours During Period

           

APU Cycles During Period

           

APU Hours Since New

           

APU Cycles Since New

           

APU Hours Since Overhaul

           

APU Cycles Since Overhaul

           

Installed on Airframe MSN

           

Airframe Registration

           

Airframe Owner

  HKAC        

Removal Date

           

Current Location (on Thru Date)

           

Reason for Removal

           

Installed APU

         

HKAC MSN

Serial Number

           

Engine Owner

  HKAC        

Utilization—Landing Gear

 
Left  
Right  
Nose

Serial Number

           

FH During Period

           

Cycles During Period

           

FH Since New

           

Cycles Since New

           

FH Since Overhaul

           

Cycles Since Overhaul

           

Installed on Airframe MSN

           

Airframe Registration

           

Airframe Owner

  HKAC   HKAC   HKAC

Removal Date

           

Current Location (on Thru Date)

           

Reason for Removal

           

Installed Gear

           

Serial Number

           

Gear Owner

  HKAC   HKAC   HKAC


   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

SCHEDULE 11, Page 2

--------------------------------------------------------------------------------



[Operating Lease Agreement (Aircraft No. 1)]

Reserves
Component
  Unit   Rate   Amount   Total   Airframe 6Y   Month                   Airframe
12Y   Month                   Engine 41762 LLP   Cycle                   Engine
41761 LLP   Cycle                   APU P-1216   APU Hour                  
Landing Gear   Month                                       Total for Period    
                                      Report Period From:             HKAC MSN  
      Thru:                      

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

SCHEDULE 11, Page 3

--------------------------------------------------------------------------------





[Operating Lease Agreement (Aircraft No. 1)]


Schedule 12—Form of Landing Charges Letter


[On Lessee's letter head]

Date ( )

To: ( )(1)

Dear Sir,

Authorisation Letter

Aircraft model xxx: Registration xxx, msn xxxx the "Aircraft"

        We have leased the above Aircraft from                (the "Lessor"), in
accordance with a lease agreement (dated            ) between us and the Lessor.

        We hereby authorise you to provide the Lessor (or his duly authorised
representative) with a general statement of account in relation to air
navigation charges incurred by us and due to [name of Aviation Authority](2).
Access to the statement(s) of account will be provided in accordance with the
procedures established by [name of Aviation Authority](2).

        The authorisation contained in this letter may only be revoked or
amended by a written instruction signed by us and the Lessor.

Yours faithfully,

for and on behalf of
[Hawaiian Airlines, Inc]
Name:
Title:

--------------------------------------------------------------------------------

(1) If to EUROCONTROL, then insert the following address and return to
crco.cat.head@eurocontol.int:


The Director of the Central Route Charges Office
European Organisation for the Safety of Air Navigation (EUROCONTROL) Rue de Ia
Fusée, 96
1130 BRUXELLES
BELGIUM

(2)If to EUROCONTROL, insert "EUROCONTROL".

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

SCHEDULE 12, Page 1

--------------------------------------------------------------------------------



PURCHASE AGREEMENT ASSIGNMENT

(Aircraft No. [            ])

dated [                                ]

between

HAWAIIAN AIRLINES, INC.
as Assignor

and

WILMINGTON TRUST COMPANY,
not in its individual capacity,
but solely as owner trustee
as Assignee

in respect of one (1) Airbus A330-200 aircraft
bearing manufacturer's serial number [        ]

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
   
  Page  

Clause 1.

 

Definitions and Interpretation

    1  

Clause 2.

 

Assignment

   
3  

Clause 3.

 

Payment of Purchase Price

   
4  

Clause 4.

 

Rights and Obligations of the Assignor and Assignee

   
4  

Clause 5.

 

Agency

   
4  

Clause 6.

 

Representations, Warranties and Undertakings

   
5  

Clause 7.

 

Onward Transfer of Rights

   
6  

Clause 8.

 

Notification ("Signification")

   
6  

Clause 9.

 

Non Disclosure

   
6  

Clause 10.

 

Further Acts

   
6  

Clause 11.

 

Waiver

   
6  

Clause 12.

 

Illegality

   
6  

Clause 13.

 

Non-Delivery

   
7  

Clause 14

 

Notices

   
7  

Clause 15.

 

Counterparts

   
8  

Clause 16.

 

Effective Date

   
8  

Clause 17.

 

Governing Law and Jurisdiction

   
8  

 


SCHEDULE 1-A

    FORM OF AIRBUS BILL OF SALE  

SCHEDULE 1-B

   

FORM OF FAA BILL OF SALE

 

SCHEDULE 1-C

   

FORM OF BFE BILL OF SALE

 

SCHEDULE 2

   

FORM OF CERTIFICATE OF ACCEPTANCE

 

SCHEDULE 3

   

FORM OF CONSENT AND AGREEMENT

 

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------





        THIS PURCHASE AGREEMENT ASSIGNMENT (Aircraft No. [        ]) (this
"Agreement") dated [            ] 201    is made

        BETWEEN:

        (1)   HAWAIIAN AIRLINES, INC, a corporation organised and existing under
the laws of the State of Delaware having its principal office at 3375 Koapaka
Street, Suite G-350, Honolulu, HI 96819 (the "Assignor"); and

        (2)   WILMINGTON TRUST COMPANY, not in its individual capacity, but
solely as owner trustee, a Delaware trust company organised and existing under
the laws of State of Delaware having its principal office at 1100 N. Market
Street, Wilmington, DE 19890-1605 (the "Assignee");

(the Assignor and the Assignee together the "Parties" and each a "Party").

        WHEREAS:

        (A)  The Assignor and Airbus (as defined below) entered into a purchase
agreement dated January 31, 2008, such purchase agreement as amended and
supplemented from time to time, being the "Purchase Agreement";

        (B)  Pursuant to the Purchase Agreement, Airbus as "Seller" undertakes,
amongst other things, to supply and sell, and the Assignor as "Buyer"
undertakes, amongst other things, to purchase and accept delivery, of certain
Airbus aircraft and related goods and services including the Aircraft (as
defined below);

        (C)  Pursuant to the Lease Agreement (as defined below), the Assignee
agrees to lease to the Assignor, and the Assignor agrees to lease from the
Assignee, the Aircraft; and

        (D)  In connection with the purchase and leasing of the Aircraft, the
Assignor wishes to assign certain of its rights and benefits under the Purchase
Agreement in respect of the Aircraft to the Assignee upon the terms and subject
to the conditions of this Agreement.

        NOW, IT IS AGREED AS FOLLOWS:

        Clause 1.    Definitions and Interpretation    

        1.1   In this Agreement, including the recitals and the schedules, the
following terms shall have the following meanings:

        "Airbus" means Airbus S.A.S., a Société par Actions Simplifiée duly
created and existing under French Law and includes its successors and assigns;

        "Airbus Bill of Sale" means the bill of sale relating to the Aircraft
substantially in the form set out in Schedule 1-A, duly completed with respect
to the Aircraft and executed by the duly authorised representative of Airbus;

        "Aircraft" means collectively (i) the Airframe (ii) the Propulsion
Systems attached thereto, and where the context admits, (iii) the Manuals and
Technical Records;

        "Airframe" means the Airbus A330-200 aircraft bearing manufacturer's
serial number [            ] (excluding the Propulsion Systems) together with
all Parts incorporated in, installed on or attached to such airframe on the
Delivery Date;

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

1

--------------------------------------------------------------------------------



[Purchase Agreement Assignment]

        "Airframe Warranties" means the warranty rights in respect of the
Airframe given by Airbus to Assignor pursuant [**] the Purchase Agreement, as
are and remain available on Delivery Date, a true, correct and complete copy of
which shall be attached to the Consent and Agreement and which comprise all of
the assignable warranty rights in respect of the Airframe given to Assignor.

        "Assignee Purchase Agreement" means the Purchase Agreement (Aircraft
No. [            ]) dated as of October 14, 2011 among Assignee, as "purchaser",
and Assignor, as "seller", in respect of the Aircraft whereby Assignee has
agreed with Assignor, among other things, to purchase the Aircraft from Airbus.

        "BFE Bill of Sale" means the bill of sale relating to the Buyer
Furnished Equipment substantially in the form set out in Schedule 1-C, duly
completed with respect to the Aircraft and executed by the duly authorized
representative of Assignor;

        "Buyer Furnished Equipment" means the buyer furnished equipment supplied
by or on behalf of the Assignor in respect of the Aircraft on or prior to the
Delivery Date pursuant to the Purchase Agreement, but excluding the lower deck
modular crew rest;

        "Business Day" means a day (other than a Saturday or a Sunday) on which
banks and foreign exchange markets are open for business in the United States,
England, Germany and France;

        "Certificate of Acceptance" means the certificate of acceptance relating
to the Aircraft substantially in the form set out in Schedule 2, duly completed
with respect to the Aircraft and executed by the duly authorised representative
of the Assignor as agent for the Assignee;

        "Conditions Precedent" means the conditions set out in Section 2.1 of
the Lease Agreement and Section 10 of the Assignee Purchase Agreement;

        "Confidential Information" means the terms and conditions of this
Agreement and the Consent and Agreement;

        "Consent and Agreement" means the consent of Airbus and the agreement of
the Assignor and the Assignee to the terms of such consent substantially in the
form set out in Schedule 3;

        "Delivery" means the delivery of and transfer of title to the Aircraft
in accordance with the Purchase Agreement and this Agreement;

        "Delivery Date" means the date on which Delivery occurs;

        "Expected Delivery Date" means the date on which the Aircraft is
expected to be available for Delivery;

        "FAA Bill of Sale" means a bill of sale for the Aircraft substantially
in the form set out in Schedule 1-B (or such other form as may be approved by
the Federal Aviation Administration of the United States of America), duly
completed with respect to the Aircraft and executed by the duly authorised
representative of Airbus.

        "Lease Agreement" means the Operating Lease Agreement (Aircraft
No. [            ]) dated as of October 14, 2011 among the Assignee, as
"lessor", the Assignor, as "lessee", and Owner Participant, as "owner
participant" in respect of the Aircraft whereby the Assignee agrees to lease to
the Assignor and Assignor agrees to take on lease the Aircraft;

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

2

--------------------------------------------------------------------------------



[Purchase Agreement Assignment]

        "Lenders" means the entities notified by Assignee to Airbus as such from
time to time including their respective successors and/or assigns provided that
such entities and their successors and/or assigns (i) are not owned or
controlled by an aircraft manufacturer and (ii) are not in direct or indirect
competition with Airbus;

        "Lien" means (a) any lien, mortgage, charge, deed of trust, encumbrance,
pledge, hypothecation, attachment, licence, assignment by way of security or
security interest howsoever arising, (b) any other preferential arrangement
resulting in a secured transaction or having the same economic or legal effect
as any of the foregoing, (c) any agreement to give any of the foregoing, (d) any
arrangement to prefer one creditor over another creditor, or (e) the interest of
a vendor or lessor under any conditional sale agreement, lease, hire purchase
agreement or other title retention arrangement, except as may have been created
by the Assignor in favour of the Assignee;

        "Manuals and Technical Records" means those records, logs, manuals,
technical data and other materials and documents relating to the Aircraft,
together with any amendments thereto, where the context admits, as shall be
delivered pursuant to the Purchase Agreement;

        "Owner Participant" means HKAC Leasing Limited, a private Irish limited
company;

        "Part" means an appliance, component, part, instrument, accessory,
furnishing or other equipment of any nature excluding Buyer Furnished Equipment,
the lower deck modular crew rest and the Propulsion Systems;

        "Propulsion Systems" means collectively the Rolls-Royce model Trent
772B-60 EP aircraft engines/propulsion systems as set forth in the Airbus Bill
of Sale;

        "Purchase Price" [**]

        "Security Trustee" means any entity notified by Assignee to Airbus as
such including its respective successors and assigns provided that any such
entity and such successors and/or assigns (i) are not owned or controlled by an
aircraft manufacturer and (ii) are not in direct or indirect competition with
Airbus.

        1.2   In this Agreement a reference to any Clause or Schedule is a
reference to such Clause or Schedule of this Agreement, and the headings of
Clauses and Schedules are inserted for convenience of reference only and shall
not affect the interpretation.

        1.3   Reference to any document or agreement means such document or
agreement as originally signed, or as modified, amended, varied, or supplemented
from time to time.

        Clause 2.    Assignment    

        2.1   Subject to the terms and conditions of this Agreement, the
Assignor hereby assigns to the Assignee in respect of the Aircraft:

        (a)   the right to accept delivery of, purchase and, upon receipt of the
Purchase Price by Airbus, take title to the Aircraft and to be named the "Buyer"
in the Airbus Bill of Sale and invoice or similar document to be delivered in
respect of the Aircraft at Delivery pursuant to the Purchase Agreement;

        (b)   the Airframe Warranties; and

        (c)   the right to compel performance by Airbus of its obligations
corresponding to the rights assigned under this Clause 2.1.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

3

--------------------------------------------------------------------------------



[Purchase Agreement Assignment]

        2.2   The Assignee irrevocably accepts the assignment contained in
Clause 2.1 subject to the terms of this Agreement.

        Clause 3.    Payment of Purchase Price    

        3.1   Subject to the terms and conditions of this Agreement and the
fulfilment to the satisfaction of, or due waiver by, the Assignee of the
Conditions Precedent, the Assignee shall, on the Delivery Date pay and/or
procure to pay on its behalf the Purchase Price to Airbus.

        3.2   The Assignor shall give to the Assignee prior written notice of
the Expected Delivery Date in accordance with the terms of the Lease Agreement.

        3.3   The payment to be made pursuant to Clause 3.1 shall be made to
such account as Airbus may specify to the Assignee.

        3.4   Each of the Assignor and the Assignee agrees that the Assignor
shall pay any amounts (other than the payment of the Purchase Price by the
Assignee pursuant to Clause 3.1) remaining to be paid by the "Buyer" under the
Purchase Agreement in respect of the Aircraft when invoiced.

        Clause 4.    Rights and Obligations of the Assignor and Assignee    

        4.1   The Assignee shall have no obligation, duty or liability under the
Purchase Agreement by reason of or arising out of this Agreement or be obligated
to perform any of the obligations or the duties of the Assignor under the
Purchase Agreement, provided that to the extent that the Assignee exercises any
rights under the Purchase Agreement or makes any claim with respect to the
Aircraft or any Part thereof, the terms and conditions of the Purchase Agreement
governing the exercise of such rights shall apply to and be binding upon the
Assignee and the Assignee shall be subject to all obligations, restrictions,
limitations and conditions of the Purchase Agreement governing the exercise of
such rights or the making of such claim [**] to the same extent as if the
Assignee had been named "Buyer" thereunder and so long as Assignee has been
provided with excerpts of the relevant Purchase Agreement provisions setting
forth those terms and conditions.

        4.2   The assignment referred to in Clause 2.1 shall not constitute a
novation of the Purchase Agreement. Notwithstanding this Agreement, the Assignor
shall remain fully liable to Airbus to perform all the obligations and duties of
the "Buyer" under the Purchase Agreement and the exercise by the Assignee of any
of the rights assigned hereunder shall not release the Assignor from any of its
duties or obligations to Airbus under the Purchase Agreement, save to the extent
that such exercise by the Assignee shall constitute performance of such duties
and obligations.

        4.3   The Parties agree, and stipulate in favour of Airbus, that, save
to the extent rights are hereby assigned to the Assignee, all other terms of the
Purchase Agreement shall continue to apply and have full effect between the
Assignor and Airbus and nothing herein shall modify in any way the rights of
Airbus under the Purchase Agreement or subject Airbus to any liabilities,
obligations, costs, losses, expenses or damages to which it would not otherwise
be subject.

        Clause 5.    Agency    

        5.1   The Assignee appoints the Assignor (and the Assignor hereby
accepts such appointment) as its sole agent to exercise on behalf of the
Assignee all of the rights assigned to the Assignee under Clause 2.1(a) and to
sign and issue the Certificate of Acceptance provided however that this agency
shall not authorise or entitle the Assignor to exercise any of the rights
relating to passage of title to the Aircraft or the right to receive the Airbus
Bill of Sale.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

4

--------------------------------------------------------------------------------



[Purchase Agreement Assignment]

        5.2   The Assignee undertakes to ratify and confirm and shall be bound
by any act performed or omission made by the Assignor as its agent pursuant to
this Clause 5.

        5.3   The Assignor shall not be entitled to appoint any third party as
its agent to exercise on its behalf any of its rights resulting from this
Clause 5.

        Clause 6.    Representations, Warranties and Undertakings    

        6.1   The Assignor represents and warrants to the Assignee that:

        (a)   on the Delivery Date a true and complete copy of the Airframe
Warranties assigned to the Assignee hereunder, shall be attached to the Consent
and Agreement as Schedule I thereto;

        (b)   each of the Purchase Agreement and this Agreement is in full force
and effect and is enforceable in accordance with its terms;

        (c)   it is not in default under the Purchase Agreement;

        (d)   there exists no Lien over the whole or any part of the rights
hereby assigned with respect to the Aircraft and the Purchase Agreement to
anyone other than the Assignee under this Agreement or to any entity providing
pre-delivery payment financing for the Aircraft to Assignor, which Liens shall
be released prior to Delivery;

        (e)   upon Delivery of the Aircraft to the Assignee, the Assignee will
acquire such title to the Aircraft as would have been conveyed to the Assignor
under the Purchase Agreement but for the execution of this Agreement; and

        (f)    Airbus has, on or prior to the date hereof, received true and
accurate copies of those portions of the executed version of the Assignee
Purchase Agreement relating to Conditions Precedent.

        6.2   Each of the Assignor and the Assignee undertakes to the other that
it shall not enter into any agreement with Airbus which would substantially
amend, modify, rescind, or terminate the Purchase Agreement in respect of the
Aircraft without the prior consent of the other Party, other than in the case of
the Assignor, to order additional parts, equipment or furnishings for the
Aircraft that would not materially affect the marketability, value or utility of
the Aircraft provided however that this Clause 6.2 shall not (and shall not be
construed to) restrict or otherwise limit the ability of Airbus to exercise its
rights and to comply with its obligations under the Purchase Agreement to the
extent relating to Specification Change Notices (as defined in the Purchase
Agreement).

        6.3   The Assignor shall (a) exercise its rights (to the extent not
assigned under this Agreement) and perform its duties and obligations under the
Purchase Agreement and (b) undertake, on or prior to the Delivery Date, to use
reasonable endeavours to obtain the execution by Airbus of the Consent and
Agreement on the Delivery Date.

        6.4   Each of the Assignor and the Assignee represents and warrants to
the other that it shall, on or prior to the Delivery Date, have obtained any and
all authorisations, licences, consents and approvals as are necessary or
advisable for it to obtain in order to permit it to perform any of its
obligations hereunder.

        6.5   The Assignor represents and warrants that the transactions
contemplated under this Agreement form and will form part of its private and
commercial acts as opposed to governmental and public acts.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

5

--------------------------------------------------------------------------------



[Purchase Agreement Assignment]

        Clause 7.    Onward Transfer of Rights.    Neither the Assignor nor the
Assignee may assign, sell, transfer, delegate or otherwise dispose of any of its
respective rights or obligations hereunder without the prior written consent of
the other Party and Airbus.

        Clause 8.    Notification ("Signification").    This Agreement shall at
the Assignor's expense be notified to Airbus on or within fourteen (14) days
following the Delivery Date in accordance with the provisions of article 1690 of
the French Civil Code.

        Clause 9.    Non Disclosure    

        9.1   Each of the Assignor and the Assignee undertakes to Airbus that it
shall treat the Confidential Information as strictly confidential and shall not
disclose it to any person except:

        (a)   as required by any applicable law or governmental regulations
provided that the Assignor and/or the Assignee, as the case may be, shall use
their reasonable efforts to obtain assurance that such information will be
treated confidentially;

        (b)   with the prior written consent of Airbus and the non-disclosing
Party;

        (c)   as required in connection with any legal proceedings arising from
or in connection with this Agreement and/or the Consent and Agreement provided
that the Assignor and/or the Assignee, as the case may be, shall use their
reasonable efforts to obtain assurance that such information will be treated
confidentially;

        (d)   to its auditors, accountants and legal advisors provided that such
auditors, accountants or legal advisors are under an ethical obligation to, or
agree to, treat the Confidential Information as strictly confidential; and

        (e)   to the Owner Participant, the Lenders and/or the Security Trustee
provided that the Assignor and/or the Assignee disclosing the Confidential
Information shall cause and ensure that such Owner Participant, Lender and/or
Security Trustee (and their respective auditors, accountants and legal advisors)
shall treat the Confidential Information as strictly confidential.

        9.2   Each of the Assignor and the Assignee agrees that it shall be
responsible for any breach of this confidentiality Clause by any of its
representatives, employees, legal advisors, accountants and/or auditors.

        Clause 10.    Further Acts.    The Parties agree that at any time and
from time to time, and at the cost of the Assignor, they shall promptly and duly
execute and deliver any and all such further instruments and documents and take
such further action as may reasonably be necessary in order to give full effect
to this Agreement and the rights and powers herein granted.

        Clause 11.    Waiver.    No term or provision of this Agreement may be
changed, waived, discharged or terminated except by written instruments signed
by or on behalf of each of the Parties and previously consented to in writing by
Airbus.

        Clause 12.    Illegality.    If at any time any provision of this
Agreement is or becomes illegal, invalid or unenforceable in any respect neither
the legality, validity or enforceability of the remaining provisions shall in
any way be affected or impaired.

        Any provision of this Agreement which may prove to be or become illegal,
invalid or unenforceable in whole or in part shall so far as reasonably possible
be performed according to the spirit and purpose of this Agreement.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

6

--------------------------------------------------------------------------------



[Purchase Agreement Assignment]

        Clause 13.    Non Delivery.    If, at the Delivery Date (i) the Assignor
has not (A) paid all amounts due and owing by the Assignor to Airbus with
respect to the Aircraft on such date, excluding the Purchase Price, and
(B) delivered the BFE Bill of Sale to Airbus, (ii) the Assignee has not paid the
Purchase Price in respect of the Aircraft, or (iii) Airbus has not delivered the
Airbus Bill of Sale and the FAA Bill of Sale to the Assignee pursuant to the
Purchase Agreement and this assignment in respect of the Aircraft, then this
Agreement shall be automatically terminated in respect of the Aircraft,
whereupon the rights in respect of the Aircraft subject to this assignment shall
be deemed to be re-assigned by the Assignee to the Assignor without the
requirement of any further act or action (other than any notice required to be
given to Airbus) and the Assignee shall have no further obligation to the
Assignor or Airbus hereunder in respect of the Aircraft (but without prejudice
to any rights which any party may have against any other party in respect of any
previous breach by such other party of its obligations).

        Clause 14.    Notices.    Any notice or other communication given or
made under this Agreement shall be in writing and, provided it shall be
addressed as set out below, shall be deemed to have been duly given:

        (a)   if sent by personal delivery, upon delivery at the address of the
relevant Party (provided that if the date of delivery is not a Business Day,
notice shall be deemed to have been received on the first following Business
Day);

        (b)   if sent by post, then five Business Days after posting;

        (c)   if sent by fax, when dispatched with correct confirmation printout
(provided that if the date of receipt is not a Business Day, notice shall be
deemed to have been received on the first following Business Day),


 
 
to the Parties as follows:
 
 
in the case of the Assignor to:     Hawaiian Airlines, Inc.     3375 Koapaka
Street, Suite G-350     Honolulu, HI 96819     Attention: Executive Vice
President and Chief Financial Officer;     and Executive Vice President and
General Counsel     Fax: 808-385-3699
 
 
in the case of the Assignee to:
 
 
Wilmington Trust Company     1100 N. Market Street     Wilmington, DE 19890-1605
    Attention: Corporate Trust Administration     Fax: 301-636-4140/4141

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

7

--------------------------------------------------------------------------------



[Purchase Agreement Assignment]


 
 
in the case of Airbus to:
 
 
Airbus S.A.S.     1, rond-point Maurice Bellonte     31707 Blagnac Cedex    
France     Attention: Head of Contracts—Customer Services     Fax: (33) 5
61.93.46.10

        Clause 15.    Counterparts.    This Agreement may be executed by the
Parties in separate counterparts and any set of counterparts executed and
delivered by the Parties shall constitute one and the same agreement and a full
original agreement for all purposes.

        Clause 16.    Effective Date.    This Agreement shall enter into effect
and be binding upon the Parties from the Delivery Date.

        Clause 17.    Governing Law and Jurisdiction    

        17.1 THIS AGREEMENT SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, NEW YORK, U.S. APPLICABLE
TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE WITHOUT REGARD
FOR CONFLICT OF LAW PRINCIPLES (OTHER THAN THE PROVISIONS OF SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

        17.2 Each of Assignor and Assignee hereby irrevocably (a) consents that
any legal action or proceeding against Assignor or Assignee or any of Assignor's
or Assignee's assets with respect to this Agreement may be brought in any
jurisdiction where Assignor or Assignee or any of their respective assets may be
found, or in any court of the State of New York or any Federal court of the
United States of America located in New York, New York, located in the Borough
of Manhattan, United States, as Assignor or Assignee may elect, and (b) submits
to and accepts the jurisdiction of the aforesaid courts.

        17.3 Assignor and Assignee shall, not later than the execution of this
Agreement, irrevocably designate, appoint and empower a duly authorized agent
for service of process in the State of New York reasonably acceptable to
Assignor and Assignee, respectively, in any suit or proceeding with respect to
this Agreement. Assignor and Assignee further irrevocably consent to the service
of process out of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof by registered or certified airmail,
postage prepaid, to Assignor or Assignee, as applicable, at its address set
forth herein.

        17.4 Each of the Parties irrevocably and unconditionally waives: (a) any
immunity from the jurisdiction of any court mentioned in Clause 16.2 and any
immunity from suit, judgement, execution, set-off, attachment, arrest, specific
performance, injunction or other judicial order or remedy to which it or any of
its assets may be entitled at present or in the future in any jurisdiction in
respect of any legal action or proceedings with respect to or in connection with
this Agreement; and (b) any objections to such jurisdiction on the ground of
venue or forum non conveniens or any similar grounds.

* * *

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

8

--------------------------------------------------------------------------------





[Purchase Agreement Assignment]

        IN WITNESS WHEREOF, the Parties hereto have executed this Agreement in
three (3) originals(1) on the day and year first above written.



  HAWAIIAN AIRLINES, INC.



 

Name:



  Title:



  Signature:



 

Name:



  Title:



  Signature:



 

WILMINGTON TRUST COMPANY, not in its individual capacity, but solely as owner
trustee



 

Name:



  Title:



  Signature:

   

--------------------------------------------------------------------------------

(1)One for each the Assignor, the Assignee and the French bailiff.

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

9

--------------------------------------------------------------------------------





[Purchase Agreement Assignment]


SCHEDULE 1-A

FORM OF AIRBUS BILL OF SALE

[to be provided by Airbus]


   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

SCHEDULE 1-A, Page 1

--------------------------------------------------------------------------------





[Purchase Agreement Assignment]


SCHEDULE 1-B


FORM OF FAA BILL OF SALE

[to be provided by Airbus or FAA counsel]

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

SCHEDULE 1-B, Page 1

--------------------------------------------------------------------------------





[Purchase Agreement Assignment]


SCHEDULE 1-C


FORM OF BFE BILL OF SALE

[to be provided by Assignor]

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

SCHEDULE 1-C, Page 1

--------------------------------------------------------------------------------





[Purchase Agreement Assignment]


SCHEDULE 2


FORM OF CERTIFICATE OF ACCEPTANCE

[to be provided by Airbus]

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

SCHEDULE 2, Page 1

--------------------------------------------------------------------------------





[Purchase Agreement Assignment]


SCHEDULE 3

FORM OF CONSENT AND AGREEMENT IN RESPECT OF
AIRBUS A330-200 AIRCRAFT BEARING MANUFACTURER'S SERIAL
NUMBER [    ] (THE "AIRCRAFT")

(The "Consent")


        1.    Notice.    Reference is made to a purchase agreement assignment
(Aircraft No. [            ]) made between HAWAIIAN AIRLINES, INC. (the
"Assignor") and WILMINGTON TRUST COMPANY, not in its individual capacity, but
solely as owner trustee (the "Assignee"), and dated [        ]
201        relating to the Aircraft (the "Purchase Agreement Assignment"). The
Assignor hereby notifies Airbus S.A.S that it has assigned certain of its rights
under the Purchase Agreement to the Assignee on the terms set out in the
Purchase Agreement Assignment.

        2.    Consent.    Airbus acknowledges and consents to the assignment
provisions contained in Clause 2.1 of the Purchase Agreement Assignment subject
to the terms of this Consent.

        3.    Interpretation.    Capitalised terms used but not defined in this
Consent shall have the meaning ascribed to them in the Purchase Agreement
Assignment.

        4.    Rights and Obligations of the Parties    

        4.1   Nothing herein or in the Purchase Agreement Assignment shall
modify in any way the rights of Airbus under the Purchase Agreement or subject
Airbus to any obligations, losses, costs, expenses, damages or liabilities to
which it would not otherwise be subject nor require Airbus to transfer title to
or possession of the Aircraft prior to receipt of payment in full of the
Purchase Price of such Aircraft.

        4.2   No novation shall take place by reason of the execution and/or
performance of the Purchase Agreement Assignment and this Consent in relation to
the obligations contained in the Purchase Agreement and the Assignor shall not
be discharged from any of its duties or obligations under the Purchase Agreement
save to the extent that such duties or obligations are performed by the
Assignee.

        4.3   The Assignee agrees expressly for the benefit of Airbus that to
the extent that the Assignee exercises any rights under the Purchase Agreement
or makes any claim with respect to the Aircraft or any part thereof, the terms
and conditions of the Purchase Agreement shall apply to and be binding upon the
Assignee and the Assignee shall be subject to all obligations, restrictions,
limitations and conditions of the Purchase Agreement with respect to the
exercise of such rights or the making of such claim [**] to the same extent as
if the Assignee had been named "Buyer" thereunder and so long as Assignee has
been provided with excerpts of the relevant Purchase Agreement provisions
setting forth those terms and conditions.

        4.4   Airbus accepts the stipulations in its favour contained in the
Purchase Agreement Assignment [**]

        4.5   [**]

        5.    Agency    

        5.1   If the Assignor and the Assignee shall at any time be in dispute
as to which of them is the beneficiary of any particular assigned right or
interest under the Purchase Agreement, Airbus shall be entitled to perform the
corresponding obligations exclusively in favour of the Assignor until both the
Assignor and the Assignee notify Airbus in writing of their agreement as to
which of them is the beneficiary of such right.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

SCHEDULE 3, Page 1

--------------------------------------------------------------------------------



[Purchase Agreement Assignment]

        5.2   Airbus shall be fully entitled to rely upon anything said or done
or omitted by the Assignor as agent pursuant to Clause 5 of the Purchase
Agreement Assignment as if such thing had been said or done or omitted by the
Assignee itself, and the Assignee shall ratify and confirm any act performed or
omission made by the Assignor as its agent.

        6.    Indemnity. [**]    

        7.    Notices.    Any notice or other communication given or made under
this Consent shall be in writing and, provided it shall be addressed as set out
below, shall be deemed to have been duly given:

        (a)   if sent by personal delivery, upon delivery at the address of the
relevant Party (provided that if the date of delivery is not a Business Day,
notice shall be deemed to have been received on the first following Business
Day);

        (b)   if sent by post, then five Business Days after posting;

        (c)   if sent by fax, when dispatched with correct confirmation printout
(provided that if the date of receipt is not a Business Day, notice shall be
deemed to have been received on the first following Business Day),

    to the Parties as follows:
 
 
in the case of the Assignor to:
 
 
Hawaiian Airlines, Inc.
3375 Koapaka Street, Suite G-350
Honolulu, HI 96819
Attention: Executive Vice President and Chief Financial Officer;
and Executive Vice President and General Counsel
Fax: +808-385-3699




  in the case of the Assignee to:



 

Wilmington Trust Company
1100 N. Market Street
Wilmington, DE 19890-0001
Attention: Corporate Trust Administrator
Fax: 301-636-4140/4141



 

in the case of Airbus to:



 

Airbus S.A.S.
1,rond-point Maurice Bellonte
31707 Blagnac Cedex
France



 

Attention: Head of Contracts—Customer Services
Fax: (33) 5 61.93.46.10


   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

SCHEDULE 3, Page 2

--------------------------------------------------------------------------------



[Purchase Agreement Assignment]

        8.    Non Disclosure    

        8.1   Each of the Assignor and the Assignee undertakes to Airbus that it
shall treat the Confidential Information as strictly confidential and shall not
disclose it to any person except:

        (a)   as required by any applicable law or governmental regulations
provided that the Assignor and/or the Assignee, as the case may be, shall use
their reasonable efforts to obtain assurance that such information will be
treated confidentially;

        (b)   with the prior written consent of Airbus and the non-disclosing
Party;

        (c)   as required in connection with any legal proceedings arising from
or in connection with this Agreement and/or this Consent provided that the
Assignor and/or the Assignee, as the case may be, shall use their reasonable
efforts to obtain assurance that such information will be treated
confidentially;

        (d)   to its auditors, accountants and legal advisors provided that such
auditors, accountants or legal advisors are under an ethical obligation to, or
agree to, treat the Confidential Information as strictly confidential; and

        (e)   to the Owner Participant, the Lenders and/or the Security Trustee
(and their respective auditors, accountants and legal advisors) provided that
the Assignor and/or the Assignee disclosing the Confidential Information shall
cause and ensure that such Owner Participant, Lender and/or Security Trustee
(and their respective auditors, accountants and legal advisors) shall treat the
Confidential Information as strictly confidential.

        8.2   Each of the Assignor and the Assignee agrees that it shall be
responsible for any breach of this confidentiality Clause by any of its
representatives, employees, legal advisors, accountants and/or auditors.

        9.    Illegality    

        9.1   If at any time any provision of this Consent is or becomes
illegal, invalid or unenforceable in any respect neither the legality, validity
or enforceability of the remaining provisions shall in any way be affected or
impaired.

        9.2   Any provision of this Consent which may prove to be or become
illegal, invalid or unenforceable in whole or in part shall so far as reasonably
possible be performed according to the spirit and purpose of this Consent.

        10.    Counterparts.    This Consent may be executed by the parties in
separate counterparts and any set of counterparts executed and delivered by the
parties shall constitute one and the same agreement and a full original
agreement for all purposes.

        11.    Governing Law and Jurisdiction.    This Consent shall be governed
by and construed in accordance with the laws of the state of New York, United
States of America. The courts of the state of New York, United States of
America, shall have exclusive jurisdiction over any dispute arising out of this
Consent and Agreement.

        12.    Purchase Agreement Consent.    This Consent shall constitute the
consent of Airbus required in respect of the Purchase Agreement Assignment
pursuant to the Purchase Agreement.

        13.    Effective Date.    This Consent shall enter into effect and be
binding upon the Parties from the Delivery Date.

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

SCHEDULE 3, Page 3

--------------------------------------------------------------------------------





[Purchase Agreement Assignment]

        IN WITNESS WHEREOF, the parties hereto have executed this Consent in
three (3) originals on the day and year here below written.

[DATE]

  HAWAIIAN AIRLINES, INC.



 

Name:



  Title:



  Signature:



 

Name:



  Title:



  Signature:



 

AIRBUS S.A.S.



 

Name:



  Title:



  Signature:



 

WILMINGTON TRUST COMPANY, not in its individual capacity, but solely as owner
trustee



 

Name:



  Title:



  Signature:

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

SCHEDULE 3, Page 4

--------------------------------------------------------------------------------





[Purchase Agreement Assignment]


SCHEDULE I TO CONSENT AND AGREEMENT


EXTRACT OF AIRFRAME WARRANTIES

[**]

   

[**]—Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

SCHEDULE 1 to SCHEDULE 3, Page 1

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.68



PURCHASE AGREEMENT (AIRCRAFT NO. 1)
CONFIDENTIAL TERMS
EXHIBIT A
FORM OF LEASE AGREEMENT
EXHIBIT B
FORM OF PURCHASE AGREEMENT ASSIGNMENT
TABLE OF CONTENTS
OPERATING LEASE AGREEMENT (AIRCRAFT NO. 1)
Schedule 1—Description of Aircraft
Schedule 2—Basic Rent
Schedule 3—Technical Records
Schedule 4—Maintenance Reserves Table
Schedule 5—List of Permitted Sublessees
Schedule 6—Return Conditions [Note: to be intentionally omitted from FAA filing
counterpart as containing confidential information]
Schedule 7—Operation and Use
Schedule 8—Maintenance, Alterations, Repairs, Pooling and Inspection.
Schedule 9—Insurance
Schedule 10—Form of Lease Supplement

Counterpart No.



LEASE SUPPLEMENT NO.
Schedule 11—Form of Monthly Report
Schedule 12—Form of Landing Charges Letter
TABLE OF CONTENTS
SCHEDULE 1-A FORM OF AIRBUS BILL OF SALE [to be provided by Airbus]
SCHEDULE 1-B
SCHEDULE 1-C
SCHEDULE 2
SCHEDULE 3 FORM OF CONSENT AND AGREEMENT IN RESPECT OF AIRBUS A330-200 AIRCRAFT
BEARING MANUFACTURER'S SERIAL NUMBER [ ] (THE "AIRCRAFT") (The "Consent")
SCHEDULE I TO CONSENT AND AGREEMENT
